PURCHASE AND SALE AGREEMENT
 
PURCHASE AND SALE AGREEMENT (“Agreement”) made this 2nd day of February, 2010
("Effective Date") among CMP PHILLIPS ASSOCIATES, LLC, a California limited
liability company (“CMP”), MCC PHILLIPS, LLC, a Delaware limited liability
company (“MCC”; and, collectively with CMP, “Seller”), each having an address at
9595 Wilshire Boulevard, Suite 214, Beverly Hills, California 90212, and ROIC
Phillips Ranch, LLC, a Delaware limited liability company, having an address c/o
Retail Opportunity Investments Corp., 3 Manhattanville Road, Purchase, New York
10577 (“Purchaser”).
 
W I T N E S S E T H:
 
RECITALS
 
A.  
CMP as to a fifty-one (51%) percent undivided tenancy-in-common interest and MCC
as to a forty-nine (49%) percent undivided tenancy-in-common interest own that
certain shopping center (“Center”) known as Phillips Ranch Shopping Center, and
located at 4-16 Village Loop Road, Pomona, California.  The land (“Land”) on
which the Center is located is more particularly described on Exhibit “A”
attached hereto and incorporated herein by this reference, (such Land and all
buildings and improvements located on such Land are herein referred to as the
“Property”).

 
B.  
Seller is indebted to Bank of America, N.A. (successor by merger to LaSalle Bank
National Association), as Trustee for the Registered Holders of J.P. Morgan
Chase Commercial Mortgage Pass-Through Certificates, Series 2005-CIBC12
(“Lender”) under that certain loan, in the original principal amount of
$18,500,000.00 (the “Loan”), which has been amended, inter alia, by that certain
Agreement Regarding Possible Note Purchase Or Discounted Payoff, dated October
28, 2009, among Lender, CMP and MCC (the “Discounted Note Payoff Agreement”)
allowing for a discounted payoff of the Loan for the amount of $6,250,000.00
(“Discounted Note Payoff Amount”).

 
C.  
Seller desires to sell and the Purchaser desires to acquire the Property free
and clear of the Loan and otherwise on the terms and conditions hereinbelow set
forth.

 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
Section 1.          Agreement of Purchase and Sale.  Seller hereby agrees to
sell and convey and Purchaser agrees to purchase on such terms and conditions as
are hereinafter set forth, all of the following:
 
1.1 Fee simple title in and to the Property, together with all covenants,
easements, rights-of-way, rights (including, without limitation, all mineral,
oil and gas rights, all development and air rights and land use entitlements and
all water and expansion rights) and all privileges and other appurtenances and
hereditaments appertaining thereto, including, without limitation, all of
Seller’s right, title and interest in and to (a) any strips or gores adjoining
or

 
 

--------------------------------------------------------------------------------

 
adjacent to the Land, (b) the streets and roads adjoining or adjacent to the
Land to the center line thereof, and (c) any unpaid award for any taking by
condemnation of the Property;
 
1.2 All of Seller’s right, title and interest in and to all machinery,
apparatus, equipment, fittings and fixtures in or on the Property or which are
attached thereto (“Fixtures”);
 
1.3 All of Seller’s right, title and interest in and to any personal property of
Seller located in or on the Property including, without limitation, the property
listed on Schedule “1.3” attached hereto;
 
1.4 All of Seller’s right, title and interest in and to the name or trade name
“Phillips Ranch Shopping Center” or any variation thereof and any logos used in
connection with the advertising and promotion of the Project (as hereinafter
defined) and any telephone numbers and listings exclusively used for the Center
(“Intangibles”);
 
1.5 The interest of Seller, as landlord, in all occupancy leasehold estates
created by those certain leases, tenancies and rental agreements and all
amendments, renewal or extension agreements and side letter agreements relating
thereto that are described in the Schedule of Leases attached hereto as Schedule
“1.5” (sometimes hereinafter referred to as the “Lease Schedule”) together with
any new occupancy leases, tenancies and/or rental agreements entered into by
Seller in accordance with the terms of this Agreement (herein collectively
referred to as the “Leases;” and the tenants under the Leases are herein,
collectively, referred to as the “Tenants”);
 
1.6 All of Seller’s right, title and interest in and to all assignable
warranties and guaranties, if any, relating to the Property including, without
limitation, the warranties and guaranties listed on Schedule “1.6” attached
hereto, and all of Seller’s rights to all utility deposits, if any, with any
utility companies (collectively, the “Assignable Warranties”);
 
1.7 All of Seller’s right, title and interest in and to all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality (collectively,
“Governmental Authority”) relating to the Property, including, without
limitation, those consents, authorizations, variances or waivers, licenses,
permits and approvals listed on Schedule “1.7” attached hereto (collectively,
the “Approvals”);
 
1.8 All of Seller’s right, title and interest in and to all written agreements
(other than the Leases) including, without limitation, personal property leases
and contracts to which Seller is a party or bound, which affect the Property and
which Purchaser elects during the Inspection Period (as hereinafter defined) to
assume (“Assumed Contracts”).  A schedule of all agreements and contracts to
which Seller is a party or bound and which affect or relate to the Property
which are in existence on the date hereof (collectively, the “Agreements”) is
attached hereto as Schedule “1.8”.
 
It is intended that Seller shall transfer to Purchaser all of its interest of
every kind or nature in the Property, the Fixtures, the Leases, the Intangibles,
the Assignable Warranties, the Approvals, the Assumed Contracts and all other
interests of Seller in and to the

 
2

--------------------------------------------------------------------------------

 
Property (the Property, the Fixtures, the Leases, the Intangibles, the
Assignable Warranties, the Approvals, the Assumed Contracts and other interests
of Seller in and to the Property are herein collectively referred to as the
“Project”).
 
Section 2.          The Purchase Price.  The purchase price (the “Purchase
Price”) for the Project is Seven Million Three Hundred Ninety Thousand and
No/100 ($7,390,000.00) Dollars. At Closing (as hereinafter defined), the
Purchase Price plus or minus prorations or adjustments to be made pursuant to
this Agreement (“Adjusted Purchase Price”) shall be paid to the Escrow Agent (as
hereinafter defined) by wire transfer of immediately available funds to an
account designated by the Escrow Agent.  At Closing, the Escrow Agent shall pay
to the Lender a portion of the Adjusted Purchase Price equal to the balance
owing in respect of the Discounted Note Payoff Amount in consideration for the
reconveyance to Seller and release of the Loan pursuant to the Discounted Note
Payoff Agreement, and the Escrow Agent shall pay the remaining balance of the
Adjusted Purchase Price to Seller in good immediately available United States
funds by wire transfer to an account or accounts designated by Seller in
writing.
 
Section 3.          Inspection Period.
 
3.1 Purchaser will have a period ending on February 1, 2010 (the “Inspection
Period”) to perform physical and title inspections and other due diligence
inspections and investigations with respect to the Project and to decide, in
Purchaser’s sole discretion, whether the Project is satisfactory.  Purchaser’s
due diligence shall include without limitation (a) all investigations relating
to the physical characteristics of the Property including, without limitation,
all engineering, structural and environmental inspections and assessments, and
(b) reviews of all Seller's written files relating to the current operation of
the Property (which Seller shall make available to Purchaser), financial
statements for the Property and other documents, instruments and written
information pertaining to the current operation of the Property in Seller’s
possession relating to the operation, use, occupancy, environmental and physical
condition of the Project including, without limitation, all documents evidencing
and/or securing the Loan.  Seller has delivered to Purchaser all of the items
relating to the Project of the types of documentation described on Schedule
“3.1” hereto (including, without limitation, email correspondence on a CD
relating to the Great Harvest Market and Imperial Spa tenancies).  Seller shall
have an ongoing obligation during the pendency of this Agreement to make
available to Purchaser (i) information relating to the Project, including all
documents and information of the types described on Schedule “3.1” and (ii) any
type of document or instrument described in Schedule “3.1” which is created or
modified after the dated hereof.  All due diligence costs including, without
limitation, all costs of building and site inspections, engineering,
environmental and/or other reports or inspections undertaken by Purchaser shall
be paid for by Purchaser.
 
3.2 During the Inspection Period, Seller, upon notice, will provide Purchaser or
its designated representatives access to the Property, at reasonable times, to
conduct, at Purchaser’s sole cost and expense, its due diligence with respect to
the Project; provided, however, that Purchaser (i) shall promptly repair any
damage resulting from any such activities and restore the Property to its
condition prior to such activities if Purchaser terminates this Agreement other
than due to Seller’s default under this Agreement or its failure to satisfy any
 
 
3

--------------------------------------------------------------------------------

 
condition to Purchaser’s obligation to close set forth in Section 10 hereof;
(ii) shall fully comply with all applicable laws, ordinances, rules and
regulations relating to Purchaser’s inspections, investigations or due diligence
activities at the Property (collectively, the “Legal Requirements”); (iii) shall
have the right to interview the Tenants during regular business hours; and (v)
shall not permit any inspections, investigations or other due diligence
activities to result in any liens, judgments or other encumbrances being filed
against the Property.
 
3.3 On or before the expiration of the Inspection Period, Purchaser, in its sole
absolute discretion, will have the right, in its sole and absolute discretion,
to terminate this Agreement by giving written notice of termination to Seller,
in which event, except for obligations or liabilities that the Agreement
expressly states survive termination, neither party shall have any further
rights, obligations or liabilities under this Agreement.
 
Section 4.          Title.
 
4.1 It shall be a condition to Purchaser’s obligation to close under this
Agreement that First American Title Insurance Company, having an address at 777
S. Figueroa Street, 4th Floor, Los Angeles, California 90017, Attention: Jeanie
Quintal, Phone: 213-271-1766, Fax: 818-337-7471 (the “Title Company” or the
“Escrow Agent”) issue to Purchaser, at Closing, a fee title insurance policy
(the “Title Policy”) in the form of the pro forma policy attached hereto as
Schedule “4.1” including all endorsements and affirmative coverages contained
therein (the “Pro Forma Policy”).  Seller has received that certain ALTA survey
of the Property prepared by Pfeiler & Associates Engineers, Inc., dated December
23, 2009 (“Survey”), which Survey is referenced in the Pro Forma
Policy.  Without limiting the foregoing, it is expressly agreed that Seller
shall, at Closing, (a) cause the release of the Loan by instructing the Escrow
Agent to pay to the Lender a portion of the Adjusted Purchase Price equal to the
balance owing in respect of the Discounted Note Payoff Amount in order to
effectuate such release, (b) comply with or satisfy all of the Seller’s
requirements set forth in the Pro Forma Policy (including, without limitation,
all requirements set forth in Schedule “4.1-A” hereto) and (c) cause the
discharge or termination, of record, of all documents and financing statements
evidencing or securing the Loan, including, without limitation, that certain (i)
Deed of Trust (recorded on June 27, 2005 as Instrument No. 05-1504020), (ii)
Assignment of Leases and Rents (recorded on June 27, 2005 as Instrument No.
05-1504021), (iii) UCC Financing Statement naming Seller, as debtor, and CIBC,
as secured party, filed with the California Secretary of State on June 29, 2005
as Instrument No. 05-7032402982 (as same may have been assigned), (iv) UCC
Financing Statement, naming Seller, as debtor, and CIBC, as secured party, filed
with the Delaware Department of State on June 29, 2005 as Filing No. 51998484
(as same may have been assigned), and (v) UCC Financing Statement naming Seller,
as debtor, and CIBC, as secured party, recorded on June 28, 2005 as Instrument
No. 05-1516402 in the Official Records of Los Angeles County, California (as
same may have been assigned), so that the Property shall be conveyed to
Purchaser free and clear of the Loan and all documents and instruments
evidencing or securing the Loan (“Loan Documents”).  The Title Company hereby
acknowledges (a) that it has reviewed a revised “Substitution of Trustee and
Full Reconveyance,” provided by Lender’s counsel and agrees that it is
sufficient to remove all Loan Documents as exceptions to the Title Policy, and
(b) that, at Closing, the Title Company shall coordinate the payment out of the
Adjusted Purchase Price of the balance owing in respect of the Discounted Note
Payoff Amount
 
 
4

--------------------------------------------------------------------------------

 
and the delivery of the executed and acknowledged Substitution of Trustee and
Full Reconveyance so that the Title Company shall be able to issue the Title
Policy to Purchaser at Closing.  Without limiting the foregoing, it is expressly
agreed that Seller shall, at or prior to Closing, cause the discharge and
termination of that certain UCC financing statement made by CMP, as debtor, in
favor of Coastline Design, as secured party, relating to The Loop Yogurt, filed
on September 8, 2005, as number 5003020002 (as same may have been
assigned).  Title Company has signed this Agreement in acknowledgment of the
provisions of this Section 4.1 and in agreement with its obligations hereunder.
 
4.2 If Seller shall be unable to convey title to the Property as hereinabove
provided, then Purchaser shall at its election either (a) have the right to
cause Seller at its sole cost and expense, to remedy or cure any title defects
(other than those exceptions shown on the Pro Forma Policy) and the Closing Date
(as hereinafter defined) shall be adjourned to the extent necessary to remedy or
cure any such defect(s) and at Closing, Purchaser may deduct from the balance of
the Purchase Price due Seller all sums, costs and fees incurred by Purchaser to
remedy or cure or otherwise discharge any liens, encumbrances or exceptions
against title to the Property that are not shown on the Pro Forma Policy, or (b)
cancel this Agreement by giving written notice of termination to Seller in which
event Seller shall be obligated to reimburse Purchaser for its out-of-pocket
costs and expenses incurred in connection with this transaction.
 
Section 5.          Closing Date.  Provided that all of the conditions to
Purchaser’s obligation to close shall have been satisfied, the sale contemplated
by this Agreement shall be consummated and closed through an escrow arrangement
with the Title Company (and the title Company will coordinate with the Loan
Escrow Agent as necessary) on February 1, 2010 or such earlier date as shall be
mutually acceptable to Seller and Purchaser.  Seller hereby covenants to timely
give proper notice to the Lender pursuant to the Discounted Note Payoff
Agreement (if any shall be required) so that the Closing shall occur on the
Closing Date.  The terms and conditions of such escrow arrangement shall be
consistent with the terms of this Agreement and shall otherwise be reasonably
acceptable to Seller, Purchaser and the Title Company.  The consummation and the
closing of the purchase and sale of the Project as contemplated by this
Agreement is herein referred to as the “Closing”.
 
Section 6.          Satisfaction of Liens.  If at the Closing there are any
liens or encumbrances on the Property not shown on the Pro Forma Policy and
which Seller is obligated to pay and discharge, Seller or Purchaser shall have
the right to instruct the Title Company to use any cash portion of the Adjusted
Purchase Price to satisfy the same.
 
Section 7.          Great Harvest Market Loan.
 
7.1 Reference is hereby made to (a) that certain Promissory Note Secured by
Security Agreement, dated July 16, 2006, among Manisa, Inc., Jay J. Suh and Yang
Suk Ha, (collectively, the “GH Borrower”), as borrower, to Seller, as lender
(the “GH Note”), pursuant to which Seller has agreed to loan to the GH Borrower
an amount up to $1,200,000.00 in the aggregate (the “GH Loan”) in order to fund,
inter alia, certain expenses of the GH Borrower including improvements to be
made by GH Borrower to the premises that is the subject of the GH Lease (as
defined below), (b) that certain Security Agreement (the “GH Security
 
 
5

--------------------------------------------------------------------------------

 
Agreement”), dated July 16, 2009, among GH Borrower and CMP, (c) that certain
Lease Guaranty, dated July __, 2009 (the “GH Guaranty”), made by Jay J. Suh and
Yang Suk Ha (collectively, the “GH Guarantors”), jointly and severally as
guarantor, to Seller, and (d) that certain Lease (the “GH Lease”), dated July
31, 2009, between Seller, as landlord, and Manisa, Inc., as tenant covering
certain premises at the Property.  The GH Note, the GH Security Agreement and
the GH Guaranty are herein collectively referred to as the “GH Loan Documents”.
 
7.2 At Closing, Seller shall assign to Purchaser’s designee all of Seller’s
right, title and interest in and to the GH Note, the GH Security Agreement and
the GH Guaranty (including any UCC-1 Financing Statements(s) filed in connection
with the GH Loan).  Such assignments shall be accomplished by: (i) an allonge to
the GH Note, executed by Seller, as the lender thereunder, (ii) assignments of
each of the GH Security Agreement and the GH Guaranty, executed by Seller, and
(iii) the filing of applicable UCC assignments, in favor of Purchaser’s
designee, with respect to (y) that certain UCC-1 Fixture Filing, recorded on
January 21, 2010, as Instrument No. 2010-0086354, in the Office of the County
Recorder of Los Angeles County, California, and (z) UCC Financing Statement,
naming CMP as the secured party, and filed with the California Secretary of
State on January 21, 2010 under Filing Number 10-7220588033 (collectively, the
“GH Loan Assignment Documents”).  At Closing, Purchaser shall reimburse Seller
for all advances made by Seller to the GH Borrower prior to the Closing pursuant
to the GH Note (the “GH Reimbursement”).  The amount of the GH Reimbursement
shall be equal to the aggregate amount of all advances made by Seller to the GH
Borrower pursuant to the GH Note and prior to the Closing, as confirmed by the
GH Borrower in an estoppel certificate executed by the GH Borrower in the form
of Exhibit “B” annexed hereto and made a part hereof (“GH Loan Estoppel
Certificate”).
 
Section 8.          Representations, Warranties and Covenants.
 
8.1 Each of CMP and MCC, on a joint and several basis, hereby represents and
warrants for the sole, exclusive and limited benefit of Purchaser as of the date
hereof and as of 11:59 PM (PCT) of the day preceding the Closing (the “Cut-Off
Time) as follows:
 
8.1.1 Each of CMP and MCC are limited liability companies, duly formed and
validly existing under the laws of California and Delaware, respectively, and
each of them has the requisite authority to carry on its business as now being
conducted.  MCC is in good standing under the laws of the State of
Delaware.  Each of CMP and MCC are qualified to do business as a limited
liability company and is in good standing under the laws of the State of
California.
 
8.1.2 Each of CMP and MCC has the requisite power and authority (i) to enter
into this Agreement and all documents contemplated hereunder to be entered into
by Seller pursuant to Section 11.1 hereof (“Seller Closing Documents”), (ii) to
perform its obligations hereunder and under the Seller Closing Documents, and
(iii) to consummate the Closing and the other transactions contemplated
hereunder and under the documents contemplated to be entered into pursuant to
Section 11.1 hereof (“Transaction Closing Documents”).  The execution and
delivery by CMP and MCC of this Agreement and all of the Seller Closing
Documents, and the
 
 
6

--------------------------------------------------------------------------------

 
consummation by it of the transactions contemplated hereunder and under the
Transaction Closing Documents have been duly authorized and approved by all
necessary actions and no other actions, proceedings, approvals or consents on
the part of CMP and MCC or their members are necessary to authorize, approve or
consent to any of the foregoing.  This Agreement and all of the Seller Closing
Documents have been duly executed and delivered by CMP and MCC and constitute
the valid and binding obligations of CMP and MCC, enforceable against each of
them in accordance with then applicable terms.
 
8.1.3 Neither the execution of this Agreement nor the carrying out of the
transactions contemplated herein will result in any violation of or be in
conflict with the instruments pursuant to which CMP or MCC is organized and/or
operates; or any applicable law, rule or regulation of any public, governmental
or quasi-governmental agency or authority, or of any instrument or agreement to
which CMP or MCC is a party or is bound, nor will it result in the creation or
imposition of any lien on the Project nor will it result in the termination or
the right to terminate any agreement to which CMP or MCC is a party or is bound
or which affects the Project.  No consent or approval of any third party is
required for the execution of this Agreement or the carrying out of the
transactions contemplated herein, including, without limitation, the execution
and delivery of the Transaction Closing Documents, that have not been obtained.
 
8.1.4 Seller is the fee owner of the Property.
 
8.1.5 Neither CMP nor MCC is a foreign person (as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder).
 
8.1.6 Neither CMP nor MCC is an “employee benefit plan,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and none of the assets of CMP or MCC constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, and
neither CMP nor MCC is a “governmental plan” within the meaning of Section 3(32)
of ERISA, and transactions by or with CMP or MCC are not and will not be subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans.
 
8.1.7 Neither CMP nor MCC has commenced (within the meaning of any federal or
state bankruptcy law) a voluntary case, consented to the entry of an order for
relief against it in an involuntary case, or consented to the appointment of a
custodian of it or for all or any substantial part of its assets, nor has a
court of competent jurisdiction entered an order or decree under any federal or
state bankruptcy law that is for relief against CMP or MCC in an involuntary
case or appointed a custodian of CMP or MCC for all or any substantial part of
its assets.  Neither CMP nor MCC owns any property or assets other than the
Project.
 
8.1.8 Neither CMP nor MCC is subject to sanctions of the United States
government or in violation of any federal, state, municipal or local laws,
statues codes, ordinances, orders, decrees, rules or regulations (“Laws”)
relating to terrorism or money laundering, including, without limitation,
Executive Order No. 13224 on Terrorist Financing,
 
 
7

--------------------------------------------------------------------------------

 
effective September 24, 2001 (the “Executive Order”) and the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot
Act”).  Neither CMP nor MCC is a “Prohibited Person”, which term is defined as
follows: (i) a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order; (ii) a person or entity owned
or controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) a person or entity with whom Purchaser is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or anti-money
laundering law, including the Executive Order and the Patriot Act; (iv) a person
or entity who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or (v) a person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.  Neither CMP nor
MCC is, nor will CMP or MCC (a) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Prohibited Person, (b) deal in, or otherwise engage in, any transaction
relating to any property or interest in property blocked pursuant to the
Executive Order, or (c) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order or the Patriot
Act.
 
8.1.9 Attached hereto as Schedule “1.5” is a true, correct and complete Lease
Schedule which (a) identifies all Leases in effect at the Property, (b) to
Seller’s knowledge, contains a list of all documents evidencing the Leases
including, without limitation, the lease agreements, all amendments, all renewal
or extension agreements, all side letter agreements, all oral agreements or
understandings, all guaranties, all assignment agreements and all sublease
and/or license agreements (collectively, the “Lease Documents”) and (c) contains
a rent roll, aged receivables report and list of all Tenant security deposits
held by Seller which is true and correct in all material respects.  All security
deposits under the Leases shown on the Lease Schedule are in the form of cash,
are being held by the Seller and have not been applied.  There are no Leases or
other tenancies or licenses, written or oral, for any space in the Property
(whether or not such Leases have commenced or not) other than those set forth on
the Lease Schedule nor, to Seller’s knowledge, are there any written or oral
agreements or instruments evidencing or relating to any of the Leases, except as
set forth in the Lease Schedule.  To Seller’s knowledge, there are no persons
having any rights or asserting any claims for occupancy or possession of the
Property except the Seller, benefited parties under any easements of record and
the Tenants under the Leases.  The Lease Schedule sets forth a list of all
subtenants and concessionaires of Tenants and assignees of Tenants occupying the
subject premises or known to or approved by Seller.  Seller has delivered true,
correct, complete and legible copies of all of the Lease Documents.  Except as
entered into by Seller pursuant to the express terms of Section 9.3, no Leases
shall exist on the Closing date other than the Leases listed on Schedule “1.5”
hereto.
 
Except as expressly set forth on the Lease Schedule:
 
(a)   no Tenant has given Seller any notice of or has otherwise communicated its
intention or desire to terminate or cancel its Lease or of its intention or
desire
 
 
8

--------------------------------------------------------------------------------

 
to reduce the size of its premises or to vacate same or to “go dark” (except
that the parties acknowledge that (i) Conoco is not operating its gas station
premises as of the date of this Agreement and (ii) H&R Block’s premises is
“dark” as of the date of this Agreement);
 
(b) each Tenant under the Leases is a bona fide tenant in possession or has a
right to possession of the premises demised thereunder;
 
(c) all of the Leases are valid and are in full force and effect in accordance
with their terms.  Except as set forth in Schedule “8.1.9(c)-1”, there is no
material default by the landlord thereunder (nor, to Seller’s knowledge, does
there exist any condition which upon the passage of time or the giving of
notice, or both, would constitute a material violation or material default by
the landlord under any of the Leases).  Except as set forth in Schedule
“8.1.9(c)-2”, there is no material default by any Tenant under the Leases (nor,
to Seller’s knowledge does there exist any present condition as of the date of
this Agreement which upon passage of time or the giving of notice, or both,
would constitute a default by any Tenant under any of the Leases).  Seller
represents that the aged receivables report included in the Lease Schedule
constitutes all of Seller’s knowledge concerning monetary defaults by
Tenants.  Except as set forth in Schedule “8.1.9(c)-1”, Seller has not received
notice that it is in material breach or material default under any Lease that
has not been cured.  The Seller has not sent or received a notice of termination
with respect to any of the Leases;
 
(d) (i) no Tenant is entitled to any allowance, credit, rebate, concession,
deduction or offset against rent which has not been fully deducted by or fully
paid to the Tenant, except for a tenant improvement allowance (x) with respect
to Sahara Café, in the amount of $2,088, (y) with respect to New Community
Church, in the approximate amount of $12,500, and (z) with respect to Imperial
Spa, in the amount of  $50 per square foot within such premises; (ii) no
construction, alteration, decoration or other work remains to be performed under
any Lease by the landlord thereunder, except for the following which shall be
Purchaser’s responsibility following the Closing: (1) the work (the “Imperial
Spa Work”) to be performed by landlord pursuant to Exhibit 3.2-1A of that
certain Lease, dated November 11, 2009, with Howard Kea and Alex Kim, the cost
of which Imperial Spa Work, Seller hereby estimates in good faith (and not as a
guaranty), shall be approximately $60,000 and (2) certain paving work to be
performed to the parking lot of the Center in order to satisfy a condition to
the issuance of the conditional use permit allowing the Tenant doing business as
Great Harvest Market to sell liquor at its premises; and (iii) except for the
obligation to fund the balance of the GH Note, all construction allowances or
other sums or concessions to be paid to any Tenants have been paid in full;
 
(e) all leasing or brokerage commissions and other compensation and fees payable
by reason of the Leases (including, without limitation, any renewals or
expansions) have been paid in full, except for the commission sums owed pursuant
to the Non-Exclusive Leasing Agreement attached hereto as Exhibit “O” with
respect to the Great Harvest Market and the Imperial Spa Leases.  There exists
no leasing or brokerage agreements relating to the Property (or any premises
therein) except as set forth in the Non-Exclusive Leasing Agreement attached
hereto as Exhibit “O” with respect to the Great Harvest Market and the Imperial
Spa Leases;
 
 
9

--------------------------------------------------------------------------------

 
(f) no Tenant has paid any rent more than thirty (30) days in advance;
 
(g) no renewal, extension or expansion options have been granted to any Tenant,
except as set forth in such Tenant’s Lease;
 
(h) no Tenant has an option or right of first refusal to purchase the Property,
or any part thereof;
 
(i) other than any rights of the Lender under the Loan Documents which shall
terminate upon the Closing, Seller has the sole right to collect rent under each
Lease and such right has not been assigned, pledged, hypothecated, or otherwise
encumbered in any manner that will survive the Closing;
 
(j) except for the GH Note, neither Seller nor any affiliate of Seller has made
a loan or other advance to any Tenant or any affiliate of any Tenant and, except
with respect to the Phillips Home Entertainment, LLC, the Tenant doing business
at the Center as Blockbuster, neither Seller nor any affiliate of Seller has any
ownership interest in (and, as to Phillips Home Entertainment, LLC, Seller
hereby represents that (i) Michael D. McCarthy (“McCarthy”) is the sole member
of each of MCC Concepts, LLC and Phillips Home Entertainment, LLC, and (2) MCC
Concepts, LLC is the manager of Phillips Home Entertainment, LLC, and (3)
McCarthy is authorized to sign the Blockbuster Lease Amendment, as defined in
Section 11.1.22 hereof, which shall bind Phillips Home Entertainment, LLC);
 
(k) to Seller’s knowledge, no Tenant is the subject of any bankruptcy proceeds
under any federal or state law; and
 
(l) no Tenant has closed its business or vacated its premises or given formal
(oral or written) notice that it was closing its business, vacating its premises
(or any part thereof) or terminating its Lease (except that the parties
acknowledge that (i) Conoco is not operating its gas station premises as of the
date of this Agreement and (ii) H&R Block’s premises is “dark” as of the date of
this Agreement).
 
8.1.10 To Seller’s knowledge, all gas, electric, sanitary and storm sewer,
telephone and water service and facilities and all other utilities
(collectively, “Utilities”) necessary for the use and operation of the Property
are available to and servicing the Property in quantities satisfactory for the
current use of the Property as a retail shopping center and enter the Property
through adjoining public streets.  All utilities serving the Property are
installed and, except as set forth on Schedule “8.1.10” hereto, operating and
all installation and all connection charges have been paid in full.  To Seller’s
knowledge, no condition exists (nor does Seller have knowledge of any proposed
condition) which would or could result in the discontinuation of service with
respect to any of the Utilities.
 
8.1.11 Except for potential disputes or claims arising from the disclosures set
forth on Schedule 8.1.9(c)-1” hereto, or with respect to actions described on
Schedule “8.1.11” hereto, there are no actions, suits or other proceedings by
any person or party (including, without limitation, by any Tenant) or by any
Governmental Authority now pending or to the Seller’s knowledge, credibly
threatened against or affecting the Project or any part 
 
 
10

--------------------------------------------------------------------------------

 
thereof, nor to Seller’s knowledge, are there any investigations pending or
threatened against or affecting the Property by any Governmental Authority.
 
8.1.12 To Seller’s knowledge, except as set forth on Schedule “1.7” hereto, all
Approvals required by all Governmental Authorities for the ownership, use,
occupancy and operation of the Property in the manner in which it is being used,
occupied and operated on the date of this Agreement have been issued, are paid
for in full and are in full force and effect; it being agreed that Seller makes
no representation or warranty concerning any Approvals solely related to the
operation of any particular Tenant (other than Great Harvest market and Imperial
Spa, to the extent set forth on Schedule “1.7” hereto).
 
8.1.13 To Seller’s knowledge, the Property complies with all applicable Legal
Requirements in respect of the use, occupation and construction thereof,
including, without limitation, zoning, subdivision, platting and other land use
requirements and Seller has received no current notice of and has no knowledge
of any violations or investigations relating thereto that have not been cured.
 
8.1.14 Seller has not received any written notice from any Governmental
Authority of the violation of any Environmental Laws (as hereinafter defined)
relating to Hazardous Materials (as hereinafter defined) released at the
Property, except as to relating to the gas station premises and the dry cleaner
premises at the Property.  To Seller’s knowledge and except as may be disclosed
in the environmental reports listed on Schedule “8.1.14” attached hereto
(collectively, “Environmental Reports”) for which a “Yes” has been entered in
the last column (such Environmental Reports, the “Reviewed Environmental
Reports”), no Hazardous Materials have been released at the Property as of or
prior to the Effective Date.  Seller has never used the Property for the use,
storage, generation, manufacture, treatment, transportation or disposal of any
Hazardous Materials, and, except as may be disclosed in the Reviewed
Environmental Reports, to Seller’s knowledge, no other person or entity used the
Property for the storage, manufacture, disposal, handling, transportation or use
of any Hazardous Materials.  Except as may be disclosed in the Reviewed
Environmental Reports, the current use and operation of the Property is not in
violation of any applicable Environmental Laws.  Except as may be disclosed in
the Reviewed Environmental Reports, to Seller’s knowledge, there are no
underground storage tanks located on the Property and no underground storage
tanks have been removed from the Property by Seller nor to Seller’s knowledge
has any prior owner of the Property removed any underground storage
tanks.  Seller has delivered true, correct, and complete copies of all
environmental reports, assessments or analysis that are in the possession of
either CMP or MCC, or their respective affiliates (except for (a) groundwater
monitoring reports that may have been conducted with respect to the gas station
premises at the Center, and which monitoring reports were prepared prior to
January 1, 2008 and (b) studies or reports completed prior to CMP’s or MCC’s
ownership of the Property, to the extent such monitoring reports, studies or
other reports are not be in the possession of either CMP or MCC), and the
Environmental Reports list reflects such delivered documents.  Seller has no
environmental insurance policy in effect with respect to the
Property.  Reference is made to that certain Indemnity Agreement, dated October
27, 1992, made by Union Oil Company of California (d/b/a Unocal) (now
ConocoPhillips Company), as indemnitor, to Phillips Village Center, as
indemnitee (“Unocal Indemnity”).  Seller has no information or knowledge that
the Unocal
 

 
11

--------------------------------------------------------------------------------

 
Indemnity is not valid and in full force and effect.  Seller has no information
or knowledge that the Unocal Indemnity has been modified, amended or
terminated.  Seller has not received any notice from Conoco Phillips disputing
its obligations or liabilities under the Unocal Indemnity or asserting any
defense or objection to the enforcement of the Unocal Indemnity.  As used
herein, “Environmental Laws” means all laws or regulations which relate to the
manufacture, processing, distribution, use or storage of Hazardous
Materials.  “Hazardous Materials” shall mean those substances included within
the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “solid waste” in any federal, state and/or local laws.
 
8.1.15 To Seller’s knowledge, Seller has received no notice of a material
default or breach by Seller or the other party, that remains uncured, under any
recorded covenant, condition, restriction, right-of-way or easement affecting
the Property or any portion thereof.
 
8.1.16 Seller has received no notice relating to any contemplated termination,
improvement or change in access to the Property nor does Seller have knowledge
of any condition or proposal which could result in the termination, impairment
or change of access to the Property.
 
8.1.17 Schedule “1.3” lists all of the personal property owned by Seller that is
presently located at the Property.
 
8.1.18 Schedule “1.6” hereto contains a list of all Assignable Warranties.  All
Assignable Warranties  have been paid for in full and are in full force and
effect.
 
8.1.19 Except for the pending real estate tax appeal disclosed on Schedule
“8.1.19” annexed hereto (“Pending Tax Appeal”) relating to the 2009/2010 tax
year, there are no real estate tax appeals pending with respect to the
Property.  With respect to the Pending Tax Appeal, no third party or consultant
was retained to initiate and/or prosecute the Pending Tax Appeal.
 
8.1.20 All bills and claims for labor performed and materials furnished with
respect to the Property for all periods prior to the Cut-Off Time have been (or
at or prior to the Closing date will be) paid in full.  Upon the Closing, there
will be no mechanics’ liens or materialmen’s liens (whether or not perfected)
for labor performed and materials furnished at or prior to the Cut-Off Time
filed or recorded against the Property nor will any person or party have the
right to file or record any mechanics’ or materialmen’s lien against the
Property relating to labor performed or materials furnished at or prior to the
Cut-Off Time.
 
8.1.21 Seller has received no notice nor does Seller have knowledge of any
pending or threatened (a) eminent domain proceedings affecting the Property, in
whole or in part, or (b) proceeding or action to change or redesignate the
zoning classification of the Property (or any portion thereof).  In addition,
Seller has received no notice nor does Seller have knowledge of any pending or
threatened moratorium, statute, order, regulation, ordinance, legislation,
judgment, ruling or decree of any court or governmental agency has been enacted,
adopted, issued, entered or is pending or in effect that could materially and
adversely affect the Property and/or Purchaser’s ability to operate the Property
as a retail shopping center.
 

 
12

--------------------------------------------------------------------------------

 
8.1.22 Reference is hereby made to that certain Property Management Agreement,
dated April 21, 2005, between CMP and MCC Realty Management, Inc. (the “Existing
Management Agreement”).  Seller represents that (i) there have been no
amendments or modifications to the Existing Management Agreement and (ii) the
Existing Management Agreement is the only agreement, as of the date of this
Agreement, relating to the management and leasing of the Center.  Prior to
Closing, Seller shall terminate the Existing Management Agreement effective as
of Closing and provide Purchaser with evidence of such termination, and no
amounts, payments, obligations or liabilities thereunder shall survive such
termination.  On the Closing date, except for the Management Services Agreement
(as hereinafter defined), there will be no contract or agreement in effect for
the management of the Property for which Purchaser shall be bound.
 
8.1.23 Seller has no employees or employee benefit plans.  Purchaser shall not
have any obligation with respect to any employee engaged in connection with the
Property, including to employ any such persons or to make any payment to them
from and after the Closing.
 
8.1.24 No insurance company or board of fire underwriters has given written
notice requesting the performance of any work or alterations with respect to the
Property that has not been performed or that remains uncured or required an
increase in insurance rates applicable to the Property as a result of work which
has not been performed.  Seller has received no notice of default that remains
uncured nor notice of cancellation or reduction of coverage, under any insurance
policies covering the Property.
 
8.1.25 Attached hereto as Schedule “1.8” is a list of all agreements,
instruments and understandings including all amendments and/or supplements
thereto (excluding Leases, Loan Documents, the GH Loan Documents and exceptions
listed on the Pro Forma Policy) to which Seller is a party and/or which affect
the Project (collectively, the “Agreements”).  True, correct, and complete
copies of each of the Agreements have previously been delivered to
Purchaser.  Each of the Agreements is in full force and effect and has not been
modified or amended, except as indicated on  Schedule “1.8”.  Seller has not
received any notice of a material default under any of its obligations under any
of the Agreements that remains uncured nor is the applicable vendor in material
default under any of its obligations under any of the Agreements that remains
uncured, nor, to Seller’s knowledge, does any condition exist which with the
giving of notice or the passage of time, or both, would constitute a material
default by Seller or the applicable vendor under any of the Agreements.
 
8.1.26 All documents evidencing and/or securing the Loan as the same may have
been amended or supplemented from time to time, including, without limitation,
the Discounted Note Payment Agreement, any guaranties and any ancillary
documents, are listed on Schedule “8.1.26” (the “Loan Documents”) annexed hereto
and made a part hereof, and true, complete and correct copies thereof have been
delivered to Purchaser (except for the Electronic Modification referenced
below).  There are no documents or instruments evidencing or securing the Loan
other than the Loan Documents.  The Loan Documents are in full force and
effect.  As of the Effective Date, (i) Seller has fully complied with its
obligations under the Discounted Note Payoff Agreement (subject to the
Electronic Modification), and (ii) Seller has paid to Lender the
 

 
13

--------------------------------------------------------------------------------

 
non-refundable $500,000.00 deposit pursuant to the Discounted Payoff Agreement
(the “Loan Payoff Deposit”) and has paid the first Extension Fee (as defined in
the Discounted Note Payoff Agreement) extending the Closing Date (as defined in
the Discounted Note Payoff Agreement) to January 29, 2010, which date has been
subsequently been further extended to February 1, 2010, at no additional cost to
Seller or Purchaser, pursuant to an electronic correspondence by Lender to
Seller (the “Electronic Modification”).
 
8.1.27 A true and complete list of GH Loan Documents is set forth on Schedule
“8.1.27” annexed hereto and made a part hereof.  There are no documents or
instruments evidencing or securing the GH Loan other than the GH Loan
Documents.  A true, complete and correct copy of each of the GH Loan Documents
set forth on Schedule “8.1.27” hereto have previously been delivered to
Purchaser.  Each of the GH Loan Documents is in full force and effect and,
except as may be set forth on Schedules “8.1.9(c)-1” and “8.1.9(c)-2” hereto, no
default exists under the GH Loan Docuements, and no event has occurred and no
condition exists which with the giving of notice and/or the passage of time
would constitute a default under any of the GH Loan Documents.  There are no
outstanding requests by the GH Borrower for any advance pursuant to the GH Note
that has not been advanced by Seller, except as expressly set forth on Schedule
“8.1.27” hereto with respect to unfunded requests by the GH Borrower totaling,
in the aggregate, $140,231.78 (the “Unfunded Requests”).  As of Closing, Seller
has advanced to GH Borrower the aggregate amount of $422,998.38 pursuant to the
GH Documents.
 
8.1.28 Reference is made to that certain Reciprocal Easement and Operating
Agreement and Declaration of Covenants, Conditions and Restrictions, dated as of
April 14, 1997, between Phillips Village Associates, L.P. and Liborio and Ruby
J. Turriciano, recorded May 9, 1997 in the Recorder’s Office of Los Angeles
County, California, as Instrument No. 97 702755 (the “REA”).  The REA is the
sole agreement between Seller and the parties thereto (or their respective
successors) and, except as set forth on Schedule “8.1.28” hereto, there are no
other agreements or understandings between Seller and such parties (or their
respective successors).  Seller has not received any notice of default under the
REA that remains uncured, nor, to the knowledge of Seller, does any condition
exist which upon the passage of time or the giving of notice or both would
constitute default by Seller under the REA.  Seller has not given any notice to
the other party under the REA (“REA Party”) that the REA Party is in default
under the REA nor, to Seller’s knowledge, does any condition exist that with the
giving of notice or the passage of time, or both, would constitute a default by
the REA Party under the REA.
 
8.1.29 Attached hereto as Schedule “8.1.29” are a true, complete and correct
copy of (i) Seller’s financial statements for the Property for 2007 and 2008 and
for 2009 through October 31, 2009 (collectively, the “Financial Statements”). To
Seller’s knowledge, the Financial Statements present, in all material respects,
the Project’s results of operations for the periods referenced
therein.  Following the Closing, Seller agrees to make available to Purchaser
all of Seller’s books and records so that Purchaser may cause to prepare an
audited 2009 financial statement for the Property, at Purchaser’s
cost.  Seller’s obligation to make its books and records available to Purchaser
as aforesaid shall survive the Closing.
 

 
14

--------------------------------------------------------------------------------

 
8.1.30 To Seller’s knowledge, the totality of the written information supplied
by or on behalf of Seller to Purchaser or its agents pursuant to this Agreement
in connection with the transactions contemplated by this Agreement (including,
without limitation, the materials described on Schedule “3.1” hereto) did not
contain, or at the respective times such documents are delivered or become
effective, will not contain, to Seller’s knowledge, any untrue statement of a
material adverse fact (as used in this sentence, the “totality” shall mean all
of such written information considered together, to the extent a particular
document may have been supplemented by another document).  To Seller's
knowledge, no written statement, certificate, schedule, list or other written
information furnished by or on behalf of Seller pursuant to this Agreement
contains or will intentionally contain any untrue statements of a material
adverse fact or omits or will intentionally omit a material adverse fact
necessary in order to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.
 
If, between the Cut-Off Time and the Closing, Seller shall receive actual
knowledge that any of the foregoing representations or warranties have changed
or have otherwise become untrue or incorrect in any material respect, Seller
shall immediately notify Purchaser, prior to Closing, of such change and specify
in reasonable detail the nature of any such material change.  As used in this
Section 8.1 and otherwise in this Agreement, “Seller’s knowledge” shall be
deemed to mean the actual knowledge of McCarthy.
 
8.2 Purchaser hereby warrants and represents for the sole, exclusive and limited
benefit of Seller as of the date hereof and concluding as of the Closing, as
follows:
 
8.2.1 Purchaser is and will continue at all times to be until the Closing a
limited liability company, duly and validly existing in the state of its
formation and will at the time of Closing be qualified and in good standing
under the laws of the State of California;
 
8.2.2 The execution of this Agreement by Purchaser, the consummation of the
transactions herein contemplated, and the execution and delivery of all
documents to be executed and delivered by Purchaser pursuant hereto, have been
or will be, prior to the Closing, duly authorized by all requisite action on the
part of Purchaser and this Agreement has been, and all documents to be delivered
by Purchaser pursuant hereto, will be, duly executed and delivered by it and is
or will be, as the case may be, binding upon and enforceable against it in
accordance with their respective terms;
 
8.2.3 Neither the execution of this Agreement nor the carrying out by Purchaser
of the transactions contemplated herein will result in any violation of or be in
conflict with its organizational documents, or to Purchaser's knowledge, any
Legal Requirement of any Governmental Authority applicable to Purchaser, any
instrument or agreement to which Purchaser is a party and no consent or approval
of any third party is required for the execution of this Agreement or the
carrying out by Purchaser of the transactions contemplated herein.
 
8.3 The representations and warranties of Seller and Purchaser set forth in
Sections 8.1 and 8.2 of this Agreement shall survive for a period of one (1)
year following the Closing, except, that, the Seller’s representations in
Sections 8.1.1, 8.1.2, and 8.1.3 hereof shall

 
15

--------------------------------------------------------------------------------

 
survive the Closing without limitation.  Notwithstanding the foregoing, if,
within the applicable survival period as aforesaid, Seller or Purchaser shall
assert a claim against the other party in respect of any representation or
warranty by such other party as set forth in Sections 8.1 and 8.2 (respectively)
hereof, such representation(s) and warranty(ies) underlying such claim shall
continue to survive until the date upon which such claim is either settled in
writing by Seller and Purchaser and the amount thereof paid in full or is fully
and finally resolved by a final non-appealable order of a court of competent
jurisdiction and the amount thereof paid in full.  In addition, notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
Seller or Purchaser following the Closing under this Section 8.3 shall not
exceed the aggregate sum of One Million and No/100 ($1,000,000), except that any
claim with respect to Seller’s representations in Sections 8.1.1, 8.1.2, and
8.1.3 hereof shall not be subject to such $1,000,000 limit.  The provisions of
this Section 8.3 shall survive the Closing.
 
8.4 MCC Realty III, LLC (“MCC Realty”), a California limited liability company,
is wholly owned by McCarthy.  McCarthy is the sole owner of MCC and is the
beneficial owner of approximately 75% of CMP.  As a material inducement to
Purchaser entering into this Agreement and consummating the transactions
contemplated herein and in consideration of the fact that MCC Realty and
McCarthy, as the sole owner of MCC Realty, may realize substantial financial
benefits from the consummation of the transactions contemplated in this
Agreement, MCC Realty hereby agrees to jointly and severally guaranty any and
all liabilities of Seller (collectively, the “Post Closing Liabilities”) under
(a) Section 8.1 and 8.3 of this Agreement, (b) any provisions of this Agreement
that expressly survive the Closing and (c) any of the documents executed and
delivered by the Seller at Closing (“Closing Documents”).  Any claim in respect
of Post Closing Liabilities must be asserted (i) as to any claim under Sections
8.1.1, 8.1.2 or 8.1.3, 9 and 14.6 hereof, at any time following the Closing, and
(ii) as to all other claims, within one (1) year following the Closing (as
applicable, the “Survival Period”) or shall be deemed waived.  If, during the
applicable Survival Period, Purchaser asserts a claim against Seller in respect
of Post Closing Liabilities, then MCC Realty shall be liable for all amounts
owing or payable by Seller to Purchaser in respect of the Post Closing
Liabilities (without the requirement that Purchaser initiate, prosecute and/or
exhaust any efforts to collect from the Seller).  Upon Closing, MCC Realty will
be a member of Purchaser and it is understood and agreed that any amount owing
by MCC Realty pursuant to its guaranty set forth in this Section 8.4 shall be
paid by Purchaser offsetting the amount of any such claims against any
distributions in respect of Profits Interest owing to MCC Realty under the
Operating Agreement (as hereinafter defined).  For a period of one (1) year
following the Closing or, if Purchaser asserts a claim against Seller or MCC
Realty in respect of any Post Closing Liabilities during the applicable Survival
Period, until the date upon which such claim is either settled in writing by
Seller and Purchaser and the amount thereof paid in full or is fully and finally
resolved by a final non-appealable order of a court of competent jurisdiction
and the amount thereof paid in full CMP and MCC shall each maintain their legal
existence under the laws of their state of organization and their qualification
to do business in the State of California.
 
Section 9.          Covenants: Pending Tax Appeal; GH Loan Documents.
 
9.1 Notwithstanding the assignment of the Pending Tax Appeal pursuant to Exhibit
“Q” attached hereto, McCarthy shall have the right to prosecute the Pending Tax
Appeal,

 
16

--------------------------------------------------------------------------------

 
as Purchaser’s designated representative, provided, that, in all events, (a)
Seller agrees that it shall not settle or resolve the Pending Tax Appeal without
Purchaser’s prior written consent thereto and (b) any tax refund received in
respect of the Pending Tax Appeal shall be payable to Purchaser.  The foregoing
notwithstanding, subject to the rights of any Tenants under their Leases to any
tax refund received in respect of the Pending Tax Appeal, any refund net of any
amounts owing to Tenants as aforesaid, to the extent received by Seller in
respect of the Pending Tax Appeal, shall be shared by Seller and Purchaser in
proportion to the respective number of days in the underlying tax fiscal year
that each party owned the Property (Seller’s share, the “Seller Appeal Share”).
 
9.2 Purchaser acknowledges that a certain air sampling performed on January 26,
2010 by Property Solutions Inc. revealed the presence of certain contaminants in
the tenant premises at the Property occupied by Village Cleaners (the “Village
Cleaners Contamination”).  Purchaser shall pay the cost to remediate and monitor
the Village Cleaners Contamination, including, without limitation, (a) all hard
and soft costs thereof, (b) all consultants’ fees in connection therewith, and
(c) the costs of other remediation activities resulting from the Village
Cleaners premises or operations that may be necessary or advisable in connection
with the remediation and/or monitoring of the Village Cleaners Contamination
(collectively, the “Village Cleaners Remediation Costs”).  Notwithstanding the
foregoing, Seller shall promptly reimburse Purchaser for all Village Cleaners
Remediation Costs within ten (10) days following Purchaser’s demand therefor
(together with reasonable invoices evidencing such costs).  To the extent Seller
shall fail to timely reimburse Purchaser for such Village Cleaners Remediation
Costs, Purchaser shall have the unilateral right to deduct all Village Cleaners
Remediation Costs from the Seller Appeal Share otherwise due to Seller.  In the
event that the Village Cleaners Remediation Costs exceed the Seller Appeal Share
then held by Purchaser, such excess amount shall be offset against any
distributions in respect of Profits Interest owing to MCC Realty under the
Operating Agreement.
 
9.3 Purchaser agrees that, so long as Purchaser or its designee shall be the
holder of the GH Note, Purchaser shall not permit any amendment or modification
to the GH Note (and the other GH Loan Documents) that shall materially and
adversely affect the interests of holder of the GH Note thereby, without
obtaining Seller’s prior written approval to such amendment or modification
(which approval shall not be unreasonably withheld, conditioned or delayed by
Seller).  Notwithstanding the foregoing, Purchaser shall have the right to
increase the amount of the GH Loan (and to amend the GH Note and other GH Loan
Documents accordingly) to the extent necessary to allow the GH Borrower to
complete all improvements to the Great Harvest Market premises and to open and
operate such premises pursuant to the GH Lease.
 
9.4 The provisions of this Section 9 shall survive the Closing.
 
Section 10.       Conditions to Obligations to Close.  The obligation of
Purchaser to consummate the transactions contemplated herein shall be subject to
the satisfaction of all of the following conditions (“Purchaser’s Conditions”),
any of which may be waived by Purchaser in its sole and absolute discretion:
 

 
17

--------------------------------------------------------------------------------

 
10.1 The representations and warranties of the Seller made in this Agreement
shall be true and correct in all material respects, the Seller shall have
performed all covenants and agreements made herein in all material respects and
Seller shall have delivered to Purchaser all of the closing documents required
to be delivered pursuant to Section 11.1 hereof.
 
10.2 The Title Company shall issue the Title Policy to Purchaser in the form of
the Pro Forma Policy.
 
10.3 The physical condition of the Property shall be the same on the Closing
Date as on the Effective Date, normal wear and tear excepted (subject to the
provisions of Section 15 hereof).
 
In the event any of the Purchaser’s Conditions shall not be satisfied as of the
Closing date, Purchaser shall have the right to terminate this Agreement by
giving written notice to Seller, whereupon neither party shall have any further
rights, obligations or liabilities hereunder except for any obligation or
liabilities that expressly survive the termination of this Agreement.
 
Section 11.        Closing Documents.
 
11.1 At the Closing, Seller shall deliver the following documents to the Title
Company:
 
11.1.1 a grant deed in the form of Exhibit “C” annexed hereto and made a part
hereof executed by Seller and in proper form for recording for recording;
 
11.1.2 evidence that all transferrable warranty(ies) have been reissued to
Purchaser;
 
11.1.3 an assignment and assumption of Seller’s interest in all the Leases in
the form of Exhibit “D” attached hereto and made a part hereof executed by
Seller together with the originals of all of the Lease Documents;
 
11.1.4 a notice to all Tenants advising them of the transfer of title to the
Property in the form of Exhibit “E” attached hereto and made a part hereof
executed by Seller;
 
11.1.5 bill of sale in the form of Exhibit “F” attached hereto and made a part
hereof executed by Seller;
 
11.1.6 an assignment of assignable warranties, approvals, trade names and other
items transferring Seller’s right, title and interest in and to Assignable
Warranties, Approvals and Intangibles, if any, in the form of Exhibit “G”
attached hereto and made a part hereof executed by Seller;
 
11.1.7 an assignment of that certain Indemnity Agreement, dated as of October
27, 1992 by Union Oil Company of California [d/b/a Unocal] (“Unocal”), as
 
 
18

--------------------------------------------------------------------------------

 
indemnitor, to Phillips Village Center (Seller’s predecessor in interest), as
indemnitee (the “Unocal Indemnity”) in the form of Exhibit “H” hereto executed
by Seller; and,
 
11.1.8 an Estoppel and Consent in the form attached hereto as Exhibit “H-1” and
Exhibit “H-2” and made a part hereof executed by ConocoPhillips Company
consenting to the assignment of the Unocal Indemnity by Seller, as the
indemnitee, to Purchaser, and consenting to the license agreements referenced in
the assignment of the Unocal Indemnity (respectively), and acknowledging that
Purchaser will be the indemnified party under the Unocal Indemnity upon its
acquisition of the Property and including estoppel provisions;
 
11.1.9 a notice letter to ConocoPhillips Company, in the form of Exhibit “U”
attached hereto and made a part hereof executed by Seller, and a notice letter
to the party under the REA in the form of Exhibit “V” attached hereto and made a
part hereof executed by Seller;
 
11.1.10 a FIRPTA Affidavit executed by each of CMP and MCC stating that each
such entity is not a foreign person (as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and the Regulations promulgated thereunder);
 
11.1.11 an estoppel certificate in the form of Exhibit “B” attached hereto and
made a part hereof executed by the GH Borrower and the GH Guarantors,
 
11.1.12 an allonge to the GH Note to Purchaser’s designee, in the form of
Exhibit “J-1” attached hereto and made a part hereof, executed by Seller, and an
assignment and assumption of Seller’s interest in the GH Loan Documents to
Purchaser’s designee, in the form of Exhibit “J-2” attached hereto and made a
part hereof, executed by Seller, and the original GH Note and the original GH
Loan Documents;
 
11.1.13 the Tenant Executed Estoppels, any Seller Executed Estoppels and the
executed REA Estoppel (as such terms are hereinafter defined);
 
11.1.14 an assignment and assumption of those Contracts, if any, which Purchaser
elected to assume, in the form of Exhibit “K” attached hereto and made a part
hereof executed by Seller, together with the original copies of the Contracts
(if available, to be delivered to Purchaser within five business days following
the Closing);
 
11.1.15 a notice letter in the form of Exhibit “L” attached hereto and made a
part hereof executed by Seller to each vendor under an Assumed Contract being
assigned advising the vendor of the transfer of the Property and the assignment
and assumption of the applicable Assumed Contract to Purchaser;
 
11.1.16 an owner’s title affidavit and gap indemnity in the form of Exhibit “M”
attached hereto and made a part hereof executed by Seller and acknowledged by a
notary public;
 
11.1.17 any required transfer tax returns, forms or documents, executed by
Seller;
 

 
19

--------------------------------------------------------------------------------

 
11.1.18 the Management Services Agreement, between Purchaser, as “Owner,” and
MCC Realty Management, Inc., as “Manager,” in the form of Exhibit “N” attached
hereto and made a part hereof (the “Management Agreement”) executed by MCC
Realty Management, Inc.;
 
11.1.19 the Non-Exclusive Leasing Agreement, between Purchaser, as “Owner,” and
MCC Realty Management, Inc., as “Agent,” in the form of Exhibit “O” attached
hereto and made a part hereof (the “Leasing Agreement”) executed by MCC Realty
Management, Inc.;
 
11.1.20 the limited liability operating agreement, in the form of Exhibit “P”
attached hereto and made a part hereof (the “Operating Agreement”) executed by
MCC Realty;
 
11.1.21 an assignment of the Pending Tax Appeal, in the form of Exhibit “Q”
attached hereto and made a part hereof, executed by Seller, together with all
underlying documents related to the Pending Tax Appeal;
 
11.1.22 an amendment (the “Blockbuster Lease Amendment”) to that certain Lease,
dated November 5, 2003 (and amended November 11, 2004), between CMP, as
landlord, and Phillips Home Entertainment, LLC, in the form of Exhibit “R”
attached hereto and made a part hereof, executed by Phillips Home Entertainment,
LLC;
 
11.1.23 a holdback agreement, in the form of Exhibit “W” attached hereto and
made a part hereof (the “Holdback Agreement”), whereby a portion of the Purchase
Price in the amount of $13,500 shall be escrowed with the Title Company to be
held and released pursuant to the Holdback Agreement, executed by Seller and the
Title Company;
 
11.1.24 a closing statement setting forth the Purchase Price and all closing
credits and adjustments expressly provided for in this Agreement (“Closing
Statement”) executed by Seller;
 
11.1.25 evidence reasonably satisfactory to Purchaser and the Title Company of
CMP’s and MCC’s authority to execute and deliver this Agreement and the
documents to be delivered executed and delivered by CMP and MCC, as Seller,
pursuant to this Agreement and to consummate the transactions contemplated in
this Agreement;
 
11.1.26 such other instruments and documents which shall be necessary in
connection with the transaction contemplated herein and which do not impose,
create, or potentially create any liability or expense upon Seller not expressly
required under this Agreement; and
 
11.1.27 (a) records and files which are in Seller’s possession or control
relating to the current operation and maintenance of the Project, including,
without limitation, current tax bills, current water, sewer, utility and fuel
bills, payroll records, billing records for Tenants, repair and maintenance
records and the like which affect or relate to the Project, (b) all documents
necessary to conduct Tenant reconciliations as described in Section 14
 
 
20

--------------------------------------------------------------------------------

 
hereof, (c) all architectural and engineering plans and specifications relating
to the Property in Seller’s possession or control, and (d) all original Lease
Documents and Assumed Contracts, Approvals, GH Loan Documents and Assignable
Warranties (collectively, the “Property Documents”).  Notwithstanding the
foregoing in this Section 11.1.26, Seller may satisfy this Section 11.1.26 by
delivering the Property Documents to Purchaser within five (5) business days
following the Closing   Seller’s obligation to provide the Property Documents as
provided herein shall survive the Closing.
 
11.2 Seller shall diligently and in good faith endeavor to obtain and deliver to
Purchaser estoppel certificates in the form of Exhibit “S” annexed hereto with
the information therein approved by Purchaser (“Estoppel Certificates”) duly
executed by each of the Tenants of the Property and dated within thirty (30)
days of the Closing.  Prior to the Effective Date, Seller has prepared Estoppel
Certificates for each of the Tenants and has submitted same to Purchaser for its
approval.  Estoppel Certificates executed by the Tenants in the form approved by
Purchaser without discrepancy, adverse claim or exception from the form approved
by Purchaser are herein referred to as the “Tenant Executed Estoppels”.  In the
event that Seller shall not have obtained Tenant Executed Estoppels from all of
the Tenants of the Center at the Closing, Purchaser shall have the right to
terminate this Agreement by giving written notice of termination to Seller,
whereupon, except for obligations that the Agreement expressly states survive
termination, neither party shall have any further rights against the other.  In
the event Seller shall not have obtained all of the Tenant Executed Estoppels
but Purchaser did not elect to terminate this Agreement, Seller shall execute
and deliver to Purchaser, at the Closing, Estoppel Certificates in the form
approved by Purchaser with respect to the Tenants that did not provide Tenant
Executed Estoppels (“Seller Executed Estoppels”).  The Estoppel Certificates
completed by Seller shall contain an indemnification by Seller (as to which the
parties comprising Seller shall be jointly and severally liable) with respect to
the statements set forth therein.  The indemnification in any Seller Executed
Estoppel completed by Seller pursuant to the provisions hereof shall survive the
Closing for a period of one (1) year, unless a claim shall be asserted
thereunder within such 1-year period, in which event, such indemnification shall
survive until the date upon which such claim is either settled in writing by the
applicable parties and the amount thereof paid in full or is fully and finally
resolved by a final non-appealable order of a court of competent jurisdiction
and the amount thereof paid in full.
 
11.3 With respect to the REA, Seller shall diligently and in good faith endeavor
to obtain and deliver to Purchaser an estoppel certificate in the form of
Exhibit “T” annexed hereto (the “REA Estoppel”) duly executed by Ruby Jean
Turriciano, as the Trustee of Turriciano Living Trust, and dated within thirty
(30) days of the Closing.  In the event that Seller shall not have obtained the
REA Estoppel at the Closing, Purchaser shall have the right to terminate this
Agreement by giving written notice of termination to Seller, whereupon, except
for obligations that the Agreement expressly states survive termination, neither
party shall have any further rights against the other.  In the event Seller
shall not have obtained the REA Estoppels but Purchaser did not elect to
terminate this Agreement, Seller shall execute and deliver to Purchaser, at the
Closing, the REA Estoppel in the form approved by Purchaser which shall contain
an indemnification by Seller (as to which the parties comprising Seller shall be
jointly and severally liable) with respect to the statements set forth therein
and which indemnification shall survive the Closing.
 

 
21

--------------------------------------------------------------------------------

 
11.4 At the Closing, Purchaser shall deliver the following documents in addition
to payment of the balance of the Purchase Price:
 
11.4.1 evidence reasonably satisfactory to Seller of Purchaser’s authority to
execute and deliver this Agreement and the documents to be delivered executed
and delivered by Purchaser pursuant to this Agreement and to consummate the
transactions contemplated in this Agreement;
 
11.4.2 an instrument of assumption of all of Seller’s obligations under the
Leases in the form of Exhibit “D” executed by Purchaser;
 
11.4.3 an instrument of assumption of all of Seller’s obligations under the
Assumed Contracts in the form of Exhibit “K” executed by Purchaser;
 
11.4.4 the Management Services Agreement, executed by Purchaser as “Owner”;
 
11.4.5 the Non-Exclusive Leasing Agreement, executed by Purchaser as “Owner”;
 
11.4.6 the Operating Agreement, executed by Purchaser and Retail Opportunity
Investments Partnership, LP;
 
11.4.7 the Holdback Agreement, executed by Purchaser;
 
11.4.8 the Closing Statement executed by Purchaser; and
 
11.4.9 such other instruments or documents which shall be necessary in
connection with the transaction herein contemplated; provided same do not impose
any liability or expense upon Purchaser not contemplated in this Agreement.
 
Section 12.        Brokerage.  Seller and Purchaser mutually represent and
warrant to each other that there are no real estate brokers or salespersons
involved in this transaction.  Seller and Purchaser shall indemnify, defend and
hold harmless the other against any costs, claims or expenses, including
reasonable attorneys’ fees, arising out of the breach of their respective
representations in the preceding sentence.  The provisions of this Section shall
survive the Closing.
 
Section 13.        Notices.  All notices or other communications hereunder to
either party shall be (i) in writing and shall be deemed to be given on the
earlier to occur of (a) actual receipt or (b) the third business day after
deposit of both the original and copy as provided below in a regularly
maintained receptacle for the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as provided
hereinafter, and (ii) addressed:
 
 
If to Seller:
c/o MCC Realty Management

 
9595 Wilshire Boulevard, Suite 214

 
Beverly Hills, California  90212



 
22

--------------------------------------------------------------------------------

 
 
 
Attn: Michael McCarthy

 
Facsimile Number:  (310) 228-3059

 
 
With a Copy to:
Resch Polster & Berger LLP

 
9200 Sunset Boulevard, 9th Floor

 
Los Angeles, California 90069

 
Attn: Real estate Notices (RMR/NR)

 
Facsimile Number:  (310) 552-3209

 
 
If to Purchaser:
c/o Retail Opportunity Investments Corp.

 
3 Manhattanville Road

 
Purchase, New York 10577

 
 
Attn: John Roche

 
Facsimile Number:  (914) 272-8088

 
 
With a Copy to:
Sills Cummis & Gross P.C.

 
One Rockefeller Plaza

 
New York, New York 10020

 
 
Attn: Edwin Weinberg, Esq.

 
Facsimile Number:  (212) 643-6500

 
Notices may also be given by facsimile, with the original notice being sent by
reputable overnight courier service or United States Express Mail (with next
business day delivery specified) in which event, the notice shall be deemed
delivered on the date of facsimile.  Notices may also be given by United State
Express Mail or overnight courier service (with next business day delivery
specified) in which event the notice shall be deemed delivered on the next
business day.  The attorneys for Seller and Purchaser shall have the right to
give notices and/or communications on behalf of their respective clients.
 
Section 14.        Prorations and Costs.
 
14.1 Prorations.  Purchaser and Seller shall apportion as of midnight of the day
preceding the Closing, the items hereinafter set forth.  Any errors or omissions
in computing apportionments at Closing shall be promptly corrected.  The
provisions of this Section 14 shall survive the Closing.  The items to be
adjusted are:
 
14.1.1 city, state, county, school, ad valorem taxes and other assessments for
the fiscal year of sale; should such proration be inaccurate based on the actual
millage set forth on the ad valorem tax bill if the current tax bill was not
been received by the date of the Closing, either party may demand after the date
of Closing, that such taxes and assessments be reprorated based on the actual
bill and shall be entitled to receive upon demand, any amount owing to such
party based on such reproration;
 
14.1.2 all base rent, percentage rent and additional rent and similar charges to
the extent collected by the Seller, except that percentage rents shall be
separately apportioned for each Tenant who is obligated to pay percentage rent
on the basis of the fiscal year set forth in the Tenant’s Lease.  To the extent
that Seller or Purchaser receives any base
 
 
23

--------------------------------------------------------------------------------

 
rent, percentage rent and/or other additional rent or other charges after the
Closing, the same shall be immediately delivered to Purchaser to be applied in
accordance with the terms of Section 14.2.
 
14.1.3 all other income and all operating expenses of the Property for the
Assumed Contracts and public utility charges and any charges or payments under
the REA shall be prorated at the Closing effective as of the Closing Date, and
appropriate cash adjustments shall be made by Purchaser and Seller.  Seller and
Purchaser shall prorate public utility charges as of midnight of the day
preceding the Closing based on applicable utility bills.  Notwithstanding
anything herein to the contrary, there shall be no apportionment of any fees or
charges with respect to Seller’s termination of the Existing Management
Agreement.
 
14.1.4 At Closing, any prepaid rents and security deposits under the Leases
(together with any interest accrued thereon) shall be transferred to Purchaser
by way of a credit in favor of Purchaser.  At Closing, the GH Reimbursement
shall be a credit in favor of Seller.
 
14.1.5 At Closing, Seller shall pay (or, if Seller has not already paid, shall
give Purchaser a credit against the Purchase Price) the amount of all
allowances, concessions, inducements and/or landlord improvement work provided
for in any of the Leases that were not fully paid or performed, except for the
allowances identified in clauses “(x),” “(y)” and “(z)” of Section 8.1.9(d) and
the Imperial Spa Work which allowances and work shall be Purchaser’s
responsibility following the Closing.
 
14.1.6 At Closing, in the event any amounts are owing for leasing or brokerage
commissions with respect to any of the Leases, whether such costs are payable
before or after the Closing Date, Seller shall grant Purchaser a credit against
the Purchase Price in the aggregate amount of any such unpaid commissions and
Purchaser shall assume the obligation to pay to the applicable broker the amount
actually received by Purchaser as credit in respect of the commission owing to
such broker, except for the commissions due to MCC Realty Management, Inc.
pursuant to the Non-Exclusive Leasing Agreement attached hereto as Exhibit “O”
with respect to the Great Harvest Market and the Imperial Spa Leases.
 
14.1.7 If, at Closing, the Property or any part thereof shall have been affected
by an assessment or assessments, which are or may become payable in annual
installments, of which the first installment is then a charge or lien, then for
the purposes of this Agreement, all the unpaid installments of any such
assessment due and payable in calendar years prior to the year in which the
Closing occurs, if any, shall be paid by the Seller and all installments
becoming due and payable after the Closing, if any, shall be assumed and paid by
the Purchaser, except, however, that any installments which are due and payable
in the calendar year in which the Closing occurs shall be adjusted pro rata.
 
14.2 Post-Closing Rent Application.  To the extent that Seller or Purchaser
receives any base rent, percentage rent and/or other additional rent or other
charges after the Closing, the same shall be immediately delivered to Purchaser
to be applied in accordance with

 
24

--------------------------------------------------------------------------------

 
the terms of this Section 14.2.  Any such base rent, additional rent or other
charges received from a Tenant after the Closing shall be applied in the
following order of priority:
 
1. First, to Purchaser in respect of any rents then owing for any calendar
month(s) or partial month following the Closing until the Tenant under the
applicable Lease is current in the payment of all such rent to the full amount
provided for in its Lease (i.e., without taking into account any temporary
reduction or abatement of such full rent that may be permitted pursuant to any
oral or written agreement between Seller and such applicable Tenant); and
 
2. Second, after all amounts owing to Purchaser pursuant to subdivision 1 above
of this Section 14.2 have been received by Purchaser, to Seller in respect of
any rents then owing for any calendar month(s) or partial month preceding the
Closing until the Tenant has paid all of such rent for the period prior to the
Closing to the full amount provided for in its Lease (i.e., without taking into
account any temporary reduction or abatement of such full rent that may be
permitted pursuant to any oral or written agreement between Seller and such
applicable Tenant).
 
After the Closing, Purchaser shall bill Tenants for all amounts due under their
Leases accruing prior to the Closing.  Purchaser shall prepare and send to
Tenants all billing statements and data required by the Leases, to the extent
available.  Purchaser shall not be obligated to expend any funds or commence
legal proceedings to collect any unpaid base rents, additional rents or
percentage rents or other Tenant charges owing with respect to the period prior
to the Closing.  After the Closing, in the event Purchaser shall enter into any
agreement with any Tenant(s) waiving or reducing any rent arrearages that may
have accrued, in whole or in part, during the period prior to Closing, Purchaser
shall use best efforts to obtain from such Tenant(s) an estoppel certificate or
release, partly in favor of Seller, whereby such Tenant(s) shall waive all
claims against the landlord that may have arisen during the period that the
particular waived or reduced rent arrearages shall have accrued.  After the
Closing, Seller shall not have any right to initiate any legal proceeding
against a Tenant to collect rent.
 
14.3 Final Adjustment.  On or before April 30, 2011, Seller and Purchaser shall
make a final adjustment in accordance with the provisions of this Section 14.3
(the “Final Closing Adjustment”) of percentage rent and other items of
additional rents for which final adjustments or prorations could not be
determined at the Closing, if any, because of the lack of actual statements,
bills or invoices for the current period, the year end adjustment of common area
maintenance, taxes and like items, the unavailability of final sales figures or
amounts for percentage rent or any other reason.  Seller and Purchaser shall
cooperate with each other in the preparation of the Final Closing
Adjustment.  Any net adjustment in favor of Purchaser or Seller is to be paid in
cash by the other no later than forty-five (45) days after the Final Closing
Adjustment.
 
14.4 Intentionally Omitted.
 
14.5 Seller’s Costs.  Seller will pay:

 
25

--------------------------------------------------------------------------------

 
14.5.1 The fees and disbursements of Seller’s counsel, and the fees and
disbursements of Purchaser’s counsel;
 
14.5.2 All costs and expenses of the Title Company for title examination and
related search fees and expenses;
 
14.5.3 The premium for the Title Policy and all endorsements thereto;
 
14.5.4 All costs and expenses relating to the satisfaction and release of the
Loan including, without limitation, all escrow fees or charges of the Loan
Escrow Agent in connection with the payoff, satisfaction and release of the
Loan;
 
14.5.5 The cost of the Survey;
 
14.5.6 All property condition reports, including, without limitation, all
environmental reports and studies and the zoning report;
 
14.5.7 All escrow fees of the Escrow Agent for services relating to any of the
transactions contemplated in this Agreement;
 
14.5.8 All filing or recording charges and expenses relating to GH Loan
Assignment Documents (including the cost of filing UCC-3 financing statements
evidencing the assignment of the GH Loan to Purchaser’s designee);
 
14.5.9 Transfer taxes and/or documentary stamps owing with respect to this
transaction;
 
14.5.10 All other costs as shown on the Closing Statement as a Seller charge;
and
 
14.5.11 All inspection and/or transfer fees imposed in connection with the
transfer and reissuance of any roof warranty to Purchaser.
 
14.6 Oral Agreements with Tenants.  Notwithstanding anything in this Agreement
to the contrary (including, without limitation, Section 8.1 or Schedule “1.5”
hereof), in the event, following May 1, 2010, any Tenant shall contest the fact
that any oral arrangement as may be set forth on Schedule “1.5” hereof continues
to apply to such Tenant (whether in an eviction proceeding prosecuted by
Purchaser, as landlord, or otherwise), if there shall be a final judicial
determination made in favor of such Tenant, then Seller and MCC Realty (on a
joint and several basis), from and after May 1, 2010, shall be obligated to pay
to Purchaser an amount equal to the difference between (a) the rent payable
pursuant to the applicable Lease (as though there was no oral arrangement with
such Tenant respecting a rent reduction) and (b) the amount of rent determined
by such final judicial determination to be payable by such Tenant (such
difference, the “Rent Deficiency”), except, that, the amount of any Rent
Deficiency to be paid by Seller (and/or MCC Realty) may be reduced by the amount
thereof previously and voluntarily paid by the applicable Tenant to Purchaser so
long as such Tenant shall acknowledge in writing
 
 
26

--------------------------------------------------------------------------------

 
that such payment is due pursuant to the applicable Lease notwithstanding any
oral arrangement or judicial determination to the contrary.  The obligation to
pay to Purchaser any Rent Deficiency, if applicable, shall accrue from and after
May 1, 2010 (and shall be retroactively paid to Purchaser if such final judicial
determination shall occur thereafter).  Each Rent Deficiency shall be paid to
Purchaser when rent is due under the applicable Lease as though there was no
oral arrangement with such Tenant until the earlier of (i) the expiration of the
particular Lease for which there is a Rent Deficiency pursuant to its terms (or
the earlier termination of such Lease, whether through a consensual arrangement
between Purchaser and such Tenant or as a result of a final judicial
determination that such Lease was terminated, provided such Tenant shall
unconditionally vacate and surrender its premises to Purchaser; it being agreed
that Seller and/or MCC Realty shall remain liable for all Rent Deficiencies
accruing prior to such vacate and surrender) and (ii) June 30, 2013.  The
obligation to pay the Rent Deficiency, if applicable, shall survive the Closing,
and shall not be subject to any limitation that may be provided in Section 8.3
hereof.
 
Section 15.        Damage or Destruction Prior to Closing and Condemnation.
 
15.1 If prior to the Closing the Property is damaged or destroyed, but not
materially damaged or destroyed, by fire or other casualty, the Purchaser shall
be required to perform this Agreement and shall be entitled to the insurance
proceeds received by Seller or payable pursuant to the policies of insurance
maintained by Seller and a credit against the Purchase Price in the amount of
any deductible under such policies of insurance.  If the Property is materially
damaged or destroyed by fire or other casualty, the Purchaser may terminate this
Agreement on written notice to the Seller given within ten (10) business days of
the occurrence of such fire or casualty.  If Purchaser shall exercise such
option to terminate, then, except for obligations that the Agreement expressly
states survive termination, neither party shall have any further rights against
the other.  If Purchaser does not exercise such option to terminate, the
Agreement shall remain in full force and effect in accordance with its terms and
Purchaser shall be entitled to the proceeds of insurance and a credit against
the Purchase Price in the amount of the deductible under any policies of
insurance.  In the event of any damage by fire or other casualty, the
determination as to whether such damage or destruction is material in cost shall
be made by an engineer or contractor mutually agreed upon by Seller and
Purchaser.  For purposes hereof, the Property shall be deemed “materially
damaged or destroyed” if the cost of repair and restoration of such damage or
destruction as estimated by the engineer or contractor selected by Seller and
Purchaser is greater than Two Hundred Fifty Thousand and No/100 ($250,000.00)
Dollars or if such damage or destruction will entitle any Tenant to terminate
its Lease or abate its rent in whole or in part.
 
15.2 In the event proceedings to condemn the Property or any portion thereof are
commenced before the Closing, the Purchaser shall have the right to terminate
this Agreement in which event, except for obligations that the Agreement
expressly states survive termination, neither party shall have any further
rights against the other.  In the event the Purchaser does not elect to
terminate this Agreement, Seller shall assign to Purchaser, at the Closing, all
of Seller’s rights, title and interest in and to any condemnation proceeds
payable with respect to the Property or grant Purchaser a credit against the
Purchase Price equal to the amount of any condemnation award paid to Seller.

 
27

--------------------------------------------------------------------------------

 
Section 16.        Reporting Requirements.  Purchaser and Seller shall each
deposit such other instruments required to close the escrow and consummate the
purchase and sale of the Property in accordance with the terms hereof,
including, without limitation, an agreement designating the Title Company as the
“Reporting Person” for the transaction pursuant to Section 6045(e) of the
Internal Revenue Code and the regulations promulgated thereunder, and executed
by Seller, Purchaser and the Title Company, but in no event shall such
instruments impose, create or potentially create any liability for Seller or
Purchaser not expressly provided for herein.  Such agreement shall comply with
the requirements of Section 6045(e) of the Internal Revenue Code and the
regulations promulgated thereunder.
 
Section 17.        Miscellaneous.
 
17.1 This Agreement constitutes the entire Agreement between the parties and
supersedes any other previous agreement, oral or written, between the
parties.  This Agreement cannot be changed, modified, waived or terminated
orally but only by an agreement in writing signed by the parties hereto.  This
Agreement shall be binding upon the parties hereto and their respective
successors, assigns and legal representatives.
 
17.2         (a) If Purchaser defaults in closing under this Agreement, Seller
shall have the right to terminate this Agreement by giving written notice of
termination to Purchaser, whereupon neither party shall have any rights,
obligations or liabilities under this Agreement except for any obligations or
liabilities that expressly survive the termination of this Agreement.  It is
agreed that Seller’s sole remedy shall be limited to the termination of this
Agreement and Seller unconditionally and irrevocably waives any right to
specifically enforce this Agreement or to assert any claim against Purchaser for
monetary damages.  The provisions of this Section 17.2(a) shall survive the
termination of this Agreement.
 
(b) Subject to the provisions of the last sentence of this Section 17.2(b), if
Seller shall default in its obligations under this Agreement or if there shall
be a breach of any of Seller’s representations or warranties, the parties hereto
agree that Purchaser’s sole remedy shall be limited either (a) to the
termination of this Agreement, subject to Seller's obligations to reimburse
Purchaser for its third party out-of-pocket expenses incurred in connection with
this Agreement and all due diligence costs incurred by Purchaser with respect to
the Project or (b) to specific performance of this Agreement.  Notwithstanding
anything herein to the contrary, in the event that Seller willfully and
intentionally defaults in its obligations under this Agreement for the intended
purpose of preventing Seller from purchasing the Property and the remedy of
specific performance is not available to Purchaser, Purchaser shall have the
right to pursue any remedy at law or in equity including, without limitation, a
claim for money damages.
 
(c) In the event of a default by either party hereto which becomes the subject
of litigation, the losing party agrees to pay the reasonable legal fees of the
prevailing party.  The provision of this subparagraph (c) shall survive the
Closing or the termination of this Agreement.
 

 
28

--------------------------------------------------------------------------------

 
17.3 This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same original, and the execution of
separate counterparts by Purchaser and Seller shall bind Purchaser and Seller as
if they had each executed the same counterpart.
 
17.4 This Agreement shall be governed, construed and enforced in accordance with
the laws of the State of California.
 
17.5 The headings used in this Agreement are for convenience only and do not
constitute substantive matters to be considered in construing same.
 
17.6 This Agreement may be assigned by the Purchaser to an affiliate of
Purchaser without the prior written consent of the Seller provided, that Seller,
no less than two (2) days prior to Closing, shall have received written notice
of such assignment together with an executed copy of an assignment and
assumption instrument pursuant to which the Purchaser assigns all of its right,
title and interest in and to this Agreement to the assignee and the assignee
assumes and agrees to be bound by all of the obligations of the Purchaser under
this Agreement.
 
17.7 Submission of this form of Agreement for examination shall not bind Seller
in any manner nor be construed as an offer to sell and no contract or
obligations of Seller shall arise until this instrument is executed and
delivered by both Seller and Purchaser.
 
17.8 Each of the parties agrees that upon request from the other party following
the Closing and without further consideration, such party shall do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts or instruments as shall be reasonably requested
by a party in order to effect or carryout the transactions contemplated herein
provided same do not impose any obligations or liabilities upon the party not
contemplated in this Agreement.  The provisions of this Section 17.8 shall
survive the Closing.
 
17.9 CMP and MCC shall be jointly and severally liable for all of the
obligations and liabilities of the Seller under this Agreement.
 
17.10 Confidentiality.  Purchaser will maintain strict confidentiality of all
aspects of this Agreement including, without limitation, any information
obtained through the due diligence process.  Except as may be required by law,
subpoena or other legal process, in order to comply with Purchaser’s disclosure
obligations as a public company or as may be necessary to evaluate the Property
for Purchaser’s acquisition and financing therefor, Purchaser will not divulge
any such information to other person or entities including, without limitation,
appraisers, real estate brokers, or competitors of Seller.  Notwithstanding the
foregoing, Purchaser shall have the right to disclose information with respect
to the Property to officers, directors, employees, attorneys, accountants,
environmental auditors, engineers and other consultants (collectively, “Related
Parties”) to the extent necessary for Purchaser to evaluate its acquisition of
the Property.  The provisions of this Section 17.10 shall survive termination of
this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
17.11 Publicity.  Except as required by applicable law, Seller agrees that it
shall not publicize this transaction after the Closing without the prior written
approval of Purchaser.  This Section 17.11 shall survive the Closing.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 

 
 
30

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been entered into as of the day and year
first above written.
 
SELLER:
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
Federal Tax ID No.: 95-4820181
 
By: CMP Phillips SPE, Inc.,
a California corporation,
its manager
 
By: ____________________________
Michael D. McCarthy, its president
PURCHASER:
 
ROIC PHILLIPS RANCH, LLC
a Delaware limited liability company
 
By: ____________________________
Name: John B. Roche
Title: CFO
Federal Tax ID No.: 27-1759436
 
MCC PHILLIPS, LLC
a Delaware limited liability company
Federal Tax ID No.: ________________
 
By: ____________________________
Name: Michael D. McCarthy
Title: Managing Director
 
 
As to Section 4.1 hereof only:
 
TITLE COMPANY:
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
By: ___________________________
Name: _________________________
Title: __________________________
 




 
31

--------------------------------------------------------------------------------

 
CONSENT AND JOINDER
 


MCC Realty III, LLC hereby executes this Agreement solely for the purpose of
acknowledging and agreeing to the provisions contained in Section 8.4 of this
Agreement.
 


MCC REALTY III, LLC
 
By: ___________________
Name:  Michael D. McCarthy
Title:    Manager
 

 

 
32

--------------------------------------------------------------------------------

 
EXHIBIT "A"
 
DESCRIPTION OF LAND
 
Real property situate, lying and being in the City of Pomona, County of Los
Angeles, State of California, described as follows:
 
[a-1.gif]



 
A - 1

--------------------------------------------------------------------------------

 
EXHIBIT "B"
 
GH LOAN ESTOPPEL CERTIFICATE
 
Re:
Promissory Note Secured by Security Agreement, dated July 16, 2006, made by
Manisa, Inc., Jay J. Suh and Yang Suk Ha (collectively, the “Borrower”), as
borrower, in favor of CMP Phillips Associates, LLC (“CMP”) and MCC Phillips, LLC
(“MCC”; CMP and MCC are herein collectively referred to as the “Lender”), as
lender; Security Agreement, dated July 16, 2009, among Borrower, as borrower,
and CMP, as secured party; and Lease Guaranty, dated July ___, 2009, made by Jay
J. Suh and Yang Suk Ha, jointly and severally as guarantor, in favor of Lender
(collectively, the “Loan Documents”)

 
Premises:
Phillips Ranch Shopping Center

 
4, 8, 10, 12, 14, 16 Village Loop Road

 
Pomona, California

 
To Whom It May Concern:
 
The undersigned understands that in connection with the sale of the Premises,
Lender will assign all of its interests, rights and obligations under the Loan
Documents to ROIC Phillips Ranch, LLC (“Assignee”) and that in connection
therewith, Lender has requested that the undersigned, as parties to the Loan
Documents, deliver this Estoppel Certificate.
 
The undersigned hereby certify to Assignee and its successors and assigns the
following:
 
1. The Loan Documents are valid and in full force and effect and have not been
terminated or assigned, modified, supplemented or amended in any way;
 
2. The undersigned are not in default of any of their obligations under the Loan
Documents.  Lender is not in default of any of its obligations under the Loan
Documents, including, without limitation, the obligation to make advances
thereunder (not to exceed, in the aggregate, $1,200,000.00);
 
3. As of the date hereof (a) Lender has advanced to Borrower the aggregate
amount of $422,998.38 pursuant to the Loan Documents and (b) there are no
outstanding requests by any of the undersigned for an advance pursuant to the
Loan Documents that has not been advanced by Seller, except for
_______________________________;
 
4. Each of the undersigned hereby consent to the assignment of the Loan
Documents by Lender to Assignee; and
 
5. The undersigned are duly authorized to execute this Estoppel Certificate.
 
REMAINDER OF PAGE LEFT BLANK
 

 
B - 1

--------------------------------------------------------------------------------

 
The undersigned understands that will be relying on this Estoppel Certificate
and that the undersigned will be bound by this Estoppel Certificate.
 
Manisa, Inc.
 
By: _________________________
Name: _______________________
Title: ________________________

 
____________________________
Jay J. Suh

____________________________
Yang Suk Ha
 
Date: ___________ ____, 2010
 

 
B - 2

--------------------------------------------------------------------------------

 
EXHIBIT "C"
 
FORM OF GRANT DEED
 


 
RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
 
ROIC Phillips Ranch, LLC
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York 10577
Attention:  Richard Schoebel
 
AND MAIL TAX STATEMENTS TO THE ABOVE ADDRESS
 
____________________________

 
(Space above line for Recorder’s Use)
 
GRANT DEED
 
The undersigned grantor declares:
 
In accordance with Section 11932 of the California Revenue and Taxation Code,
Grantor has declared the amount of the transfer tax by a separate statement
which is not being recorded with this Grant Deed.
 
CMP PHILLIPS ASSOCIATES, LLC, a California limited liability company, and MCC
PHILLIPS, LLC, a Delaware limited liability company (collectively, the
"Grantor"), for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, subject to the exceptions hereinafter set forth,
hereby GRANTS to ROIC PHILLIPS RANCH, LLC, a Delaware limited liability company
(the "Grantee"), the following described real property together with all
buildings and improvements located thereon ("Property") in the City of Pomona,
County of Los Angeles, State of California:
 
See Exhibit A attached hereto and incorporated herein by reference.
 
SUBJECT TO those items expressly identified on Exhibit B attached hereto and
incorporated herein by reference.
 

 
C - 1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantor has caused its duly authorized officer to execute
this instrument as of the date hereinafter written:
 
Dated:           As of ___________ _______, 2010
 
CMP PHILLIPS ASSOCIATES, LLC,
a California limited liability company
 
 
By: CMP Phillips SPE, Inc.,
a California corporation,
its manager
 
By: ____________________________
         Michael D. McCarthy, its president
 
 
MCC PHILLIPS, LLC,
a Delaware limited liability company
 
By: ____________________________
       Name: Michael D. McCarthy
       Title: Managing Director

 
C - 2

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT OF GRANTOR
 
 
STATE OF _______________                       )
   )  SS:
COUNTY OF _____________                        )
 
On _________________________, 2010 before me,__________________________(here
insert name of the officer), Notary Public, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
____________________________
Notary Public
[Seal]
 
 
STATE OF _______________                         )
)  SS:
COUNTY OF _____________                         )
 
On _________________________, 2010 before me,__________________________(here
insert name of the officer), Notary Public, personally appeared
_________________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
____________________________
Notary Public
[Seal]
 

 
C - 3

--------------------------------------------------------------------------------

 
Exhibit A
 
All that certain real property situate, lying and being in the City of Pomona,
County of Los Angeles, State of California, described as follows:


 
[c-4.gif]
 

 
C - 4

--------------------------------------------------------------------------------

 
Exhibit B
 
1.  General and special taxes and assessments for the fiscal year 2010-2011, not
yet due or payable.
 
2.  An easement for public utilities and incidental purposes in the document
recorded June 12, 1979 as Instrument No. 79-633557 of the official records of
Los Angeles County, California (“Official Records”).
 
3.  An easement for public utilities and incidental purposes in the document
recorded January 28, 1981 as Instrument No. 81-104346 of Official Records.
 
4.  An easement shown or dedicated on the map filed or recorded in Book 145,
Pages 12 and 13 of Parcel Maps of Los Angeles County, California for sanitary
sewer and water lines and incidental purposes.
 
5.  Terms and provisions of an unrecorded lease dated October 9, 1981, by and
between Westmar Development Company, a Partnership as lessor and Union Oil
Company of California, a California corporation (Union Oil) as lessee, as
disclosed by a Short Form Ground Lease recorded October 20, 1981 as Instrument
No. 81-1030548 of Official Records.
 
6.  An easement for public utilities and incidental purposes in the document
recorded September 2, 1982 as Instrument No. 82-899646 of Official Records.
 
7.  An easement for public utilities and incidental purposes in the document
recorded May 7, 1984 as Instrument No. 84-545973 of Official Records.
 
8.  The terms, provisions and easement(s) contained in the document entitled
“Reciprocal Easement and Operating Agreement and Declaration of Covenants,
Conditions and Restrictions” recorded May 9, 1997 as Instrument No. 97-702755 of
Official Records.
 
 
C - 5

--------------------------------------------------------------------------------

 
EXHIBIT "D"
 
ASSIGNMENT AND ASSUMPTION OF LEASES
 
ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) made as of the ____ day
of __________, 2010 by and between CMP PHILLIPS ASSOCIATES, LLC, a California
limited liability company, and MCC PHILLIPS, LLC, a Delaware limited liability
company (collectively, “Assignor”), and ROIC PHILLIPS RANCH, LLC, a Delaware
limited liability company (“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor and Assignee entered into that certain Purchase and Sale
Agreement, dated __________, 2010 (“Contract”) covering the Premises (as
hereinafter defined); and
 
WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor’s right, title and interest in and to the premises commonly known as
Phillips Ranch Shopping Center, and located at 4-16 Village Loop Road, Pomona,
California (the “Premises”), and in connection therewith, Assignor has agreed to
assign to Assignee all of Assignor’s right, title and interest in and to those
leases described on the schedule attached as Exhibit “A” hereto and the
guaranties and other documents related thereto, if any (collectively, the
“Leases”).
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Assignor hereby assigns unto Assignee, all of the right, title and interest
of Assignor in and to the Leases, TO HAVE AND TO HOLD the same unto Assignee,
its successors and assigns from and after the date hereof, subject to the terms,
covenants and conditions of the Leases.
 
2. Assignee assumes the performance of all of the obligations of Assignor under
the Leases to be performed from and after the date hereof.  Assignee agrees to
indemnify, protect, defend and hold Assignor harmless from and against any and
all claims, demands, liabilities, losses, costs, damages or expenses including,
without limitation, reasonable attorneys’ fees and costs (collectively,
“Claims”) arising out of or resulting from any breach or default by Assignee in
its obligations under the terms of the Leases first accruing from and after the
date hereof, including, without limitation, any breach or default by Assignee or
failure by Assignee to comply with any applicable law from and after the date
hereof with respect to the security deposits under the Leases transferred to
Assignee on the date hereof.
 
3. Assignor hereby agrees to indemnify, protect, defend and hold Assignee
harmless from and against any and all Claims arising out of or resulting from
any breach or default by Assignor in its obligations under the terms of the
Leases prior to the date hereof including, without limitation, any breach or
default under the Leases or failure by Assignor to comply with any applicable
laws prior to the date hereof with respect to the security deposits under the
Leases
 
 
D - 1

--------------------------------------------------------------------------------

 
that are being transferred to Assignee on the date hereof; provided that any
Claim against Assignor under the foregoing indemnity shall be asserted in
writing within one (1) year following the date hereof in a written notice by
Assignee to Assignor giving reasonable details of the Claim and if not asserted
within such time, Assignor shall have no further liability under the foregoing
indemnity.
 
4. This Assignment shall be binding on and inure to the benefit of the parties
hereto and their respective successors, assigns and legal representatives.
 
5. This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment.  The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.
 
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
 
ASSIGNOR:
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
ASSIGNEE:
 
ROIC PHILLIPS RANCH, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: Stuart A. Tanz
       Title: Chief Executive Officer
 

 
D - 2

--------------------------------------------------------------------------------

 
EXHIBIT "E"
 
TENANT NOTICE LETTER
 
___________, 2010
 
[Name]
[Company]
[Mailing Address]
[City, State, Zip]
 
Re:
Lease dated _______________________ (as amended, modified and supplemented from
time to time, the “Lease”) by and between _______________________________
(“Landlord”) and __________________________________- (“Tenant”) concerning the
Demised Premises located in Phillips Ranch Shopping Center, 12 Village Loop
Road, Pomona, California (the “Shopping Center”)

 
Dear [  ]:
 
Please be advised that, as of the date set forth above, the Shopping Center and
Landlord’s interest in the Lease were purchased by ROIC Phillips Ranch, LLC
(“New Owner”).  All security deposits, to the extent held by Landlord, were
transferred to New Owner.  Landlord hereby irrevocably instructs and authorizes
you to hereafter make all payments, Rent and otherwise, payable to ROIC Phillips
Ranch, LLC and deliver such payments to:
 
 
Retail Opportunity Investments Corp.

 
P.O. Box 100081

 
Pasadena, CA 91189-0081

 
For property management issues, and billing and collection issues, please
contact Michael McCarthy at (___) ___-____.
 
For Notices and all other purposes under the Lease, the address for the landlord
(“New Owner’s Address”) is:
 
Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, NY 10577
Attn:  Rich Schoebel
 
Please revise your liability and property insurance coverages to have the New
Owner listed as an additional insured and loss payee, as applicable, and please
provide a copy of such revised certificates of insurance promptly to the New
Owner at the New Owner Address.
 
 
E - 1

--------------------------------------------------------------------------------

 
The instructions set forth herein are irrevocable and are not subject to
modification in any manner except that New Owner and any successor landlord
identified in writing by New Owner, may by written notice to you rescind or
revise the instructions contained herein.
 
Very truly yours,
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________

 
E - 2

--------------------------------------------------------------------------------

 
EXHIBIT "F"
 
BILL OF SALE
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, CMP PHILLIPS ASSOCIATES, LLC, a California limited
liability company and MCC PHILLIPS, LLC, a Delaware limited liability company
(collectively, “Seller”), does hereby sell, transfer and convey to ROIC PHILLIPS
RANCH, LLC, a Delaware limited liability company (“Purchaser”), all personal
property owned by Seller and used in connection with the operation of that
certain real property more particularly described in Exhibit A attached hereto
(collectively, the “Personal Property”).  Seller represents and warrants that it
owns the Personal Property free and clear of all liens and encumbrances.
 
PURCHASER ACKNOWLEDGES THAT SELLER IS SELLING AND PURCHASER IS PURCHASING SUCH
PERSONAL PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT AND PURCHASER IS
NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS
OR IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING
SUCH PERSONAL PROPERTY, EXCEPT AS SET FORTH ABOVE.
 
Dated:  _________ _____, 2010
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________

 
F - 1

--------------------------------------------------------------------------------

 
EXHIBIT "G"
 
ASSIGNMENT OF WARRANTIES, APPROVALS AND INTANGIBLES
 
ASSIGNMENT OF WARRANTIES, APPROVALS AND INTANGIBLES (this “Assignment”) made as
of the ____ day of __________, 2010 by and between CMP PHILLIPS ASSOCIATES, LLC,
a California limited liability company, and MCC PHILLIPS, LLC, a Delaware
limited liability company (collectively, “Assignor”), and ROIC PHILLIPS RANCH,
LLC, a Delaware limited liability company (“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor's right, title and interest in and to the premises commonly known as
Phillips Ranch Shopping Center, and located at 4-16 Village Loop Road, Pomona,
California (the “Premises”), and in connection therewith, Assignor has agreed to
assign to Assignee all of Assignor’s right, title and interest in and to (i) any
warranties and/or guaranties relating to the Premises to the extent assignable
including, without limitation, those warranties set forth on Exhibit A attached
hereto (collectively, “Warranties”), (ii) any governmental consents,
authorizations, variances, waivers, licenses, approvals any permits relating to
the Premises to the extent assignable (collectively “Permits”), (iii) the trade
name “Phillips Ranch Shopping Center” or any variation thereof and all logos
used in connection with the advertising and promotions of the Premises and all
telephone numbers and listings for the Premises (“Intangibles”), and (iv) all
utility deposits, if any, with any utility companies (“Deposits”).
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Assignor hereby assigns unto Assignee, all of the right, title and interest,
if any, of Assignor in and to the Warranties, Permits, Intangibles and Deposits;
 
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.
 
2. This Assignment shall be binding on Assignor and its successors, assigns and
legal representatives and shall inure to the benefit of the Assignee and its
successors, assigns and legal representatives.
 
3. This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment.  The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.
 

 
G - 1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
 
ASSIGNOR:
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________

 
G - 2

--------------------------------------------------------------------------------

 
EXHIBIT "H"
 
ASSIGNMENT OF UNOCAL INDEMNITY AND LICENSE AGREEMENTS
 
ASSIGNMENT OF UNOCAL INDEMNITY AND LICENSE AGREEMENTS (this “Assignment”) made
as of the ____ day of __________, 2010 by and between CMP PHILLIPS ASSOCIATES,
LLC, a California limited liability company, and MCC PHILLIPS, LLC, a Delaware
limited liability company (collectively, “Assignor”), and ROIC PHILLIPS RANCH,
LLC, a Delaware limited liability company  (“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor's right, title and interest in and to the premises commonly known as
Phillips Ranch Shopping Center, and located at 4-16 Village Loop Road, Pomona,
California (the “Premises”), and in connection therewith, Assignor has agreed to
assign to Assignee (a) all of Assignor’s right, title and interest in and to
that certain Indemnity Agreement, dated as of October 27, 1992, by Union Oil
Company of California [d/b/a Unocal] (“Unocal”), as indemnitor, to Phillips
Village Center, as indemnitee (the “Unocal Indemnity”) and (b) all of Assignor’s
right, title and interest in and to those certain license agreements listed on
Exhibit “A” attached hereto (“License Agreements”).
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Assignor hereby assigns unto Assignee, all of the right, title and interest,
if any, of Assignor in and to the Unocal Indemnity and the License Agreements;
 
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.
 
2. This Assignment shall be binding on Assignor and its successors, assigns and
legal representatives and shall inure to the benefit of the Assignee and its
successors, assigns and legal representatives.
 
3. This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment.  The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.
 

 
H - 1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
 
ASSIGNOR:
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________

 
H - 2

--------------------------------------------------------------------------------

 
Exhibit “A”


License Agreement, dated February 1, 1994, between Ranch Center Properties and
Union Oil Company of California dba Unocal


License Agreement, dated April 26, 1999, between Phillips Village Associates, LP
and Tosco Marketing Company


License Agreement, dated August 30, 1999, between F. J. Hanshaw and Tosco
Marketing Company


License Agreement, dated October 19, 2007, between CMP Phillips Associates, LLC
and ConocoPhillips Company


Amendment to License Agreement, dated February 25, 2009, between CMP Phillips
Associates, LLC and ConocoPhillips Company


Access Agreement Pursuant to License Agreement, dated January 25, 2010, among
CMP Phillips Associates, LLC and ConocoPhillips Company, and Delta Environmental
Consultants, Inc.


 

 
H - 3

--------------------------------------------------------------------------------

 
EXHIBIT “H-1”

 
ESTOPPEL CERTIFICATE AND CONSENT
 
THIS ESTOPPEL CERTIFICATE AND CONSENT (“Estoppel”) is made as of the date set
forth below by CONOCOPHILLIPS COMPANY (“Conoco”).
 
RECITALS:


A.  
CMP Phillips Associates, LLC and MCC Phillips, LLC (collectively, “Seller”) own
the real property commonly known as Phillips Ranch Shopping Center, located at
4-16 Village Loop Road, Pomona, California (“Shopping Center”).

 
B.  
Conoco leases a portion of the Shopping Center (“Leased Premises”) from Seller
pursuant to that certain Ground Lease, dated October 9, 1981, between Westmor
Development Company, as landlord, and Union Oil Company of California
(“Unocal”), as tenant (as amended through the date hereof, the “Ground Lease”),
which Leased Premises are more particularly described in the Ground Lease.

 
C.  
Conoco is the indemnifying party pursuant to that certain Indemnity Agreement,
dated October 27, 1992 (the “Indemnity Agreement”), made by Unocal, the
predecessor-in-interest to Conoco, in favor of Phillips Village Center, a
California limited partnership, a copy of which Indemnity Agreement is attached
hereto as Exhibit A.

 
D.  
Seller is contemplating the sale of the Shopping Center to ROIC Phillips Ranch,
LLC, a Delaware limited liability company (“Buyer”).

 
E.  
In connection with its contemplated purchase of the Shopping Center, Buyer has
requested that Conoco execute this Estoppel.

 
NOW, THEREFORE, Conoco for itself and its successors and assigns hereby
certifies to Buyer as follows:


1.  
Exhibit A hereto is a true, complete and correct copy of the Indemnity
Agreement.  There have been no modifications, amendments or additions to the
Indemnity Agreement, whether written or oral.  The Indemnity Agreement is in
full force and effect and constitutes the valid and binding agreement of
Conoco.  None of the obligations of Conoco under the Indemnity Agreement have
been waived or terminated and Conoco has no claims or offsets that would limit
or affect the enforcement by Buyer of Conoco’s obligations under the Indemnity
Agreement.

 
2.  
Conoco hereby consents to the assignment, by Seller to Buyer, of the Indemnity
Agreement, upon the sale of the Shopping Center to Buyer.  Conoco agrees that,
upon Buyer’s acquisition of the Shopping Center (and the assignment of the
Indemnity Agreement by Seller to Buyer), Buyer shall (a) be deemed the
indemnified party under the Indemnity Agreement (as the successor to Phillips
Village Center) and (b) enjoy all of the rights and

 

 
H-1-1

--------------------------------------------------------------------------------

 
benefits of the indemnified party under the Indemnity Agreement including the
right to enforce the Indemnity Agreement.
 
IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Conoco, has
caused this Estoppel to be duly executed and delivered on behalf of Conoco this
___ day of January, 2010.
 


CONOCOPHILLIPS COMPANY


By: _________________________
Name: _______________________
Title: ________________________
 
 
 

 
H-1-2

--------------------------------------------------------------------------------

 
EXHIBIT A


INDEMNITY AGREEMENT
(See Attached)
 
 
 
 

 
 
H-1-3

--------------------------------------------------------------------------------

 


[h1_4.gif]

 
H-1-4

--------------------------------------------------------------------------------

 

[h1_5.gif]

 
H-1-5

--------------------------------------------------------------------------------

 

[h1_6.gif]

 
H-1-6

--------------------------------------------------------------------------------

 
EXHIBIT “H-2”


ESTOPPEL CERTIFICATE AND CONSENT


THIS ESTOPPEL CERTIFICATE AND CONSENT (“Estoppel”) is made as of the date set
forth below by CONOCOPHILLIPS COMPANY (“Conoco”).
 
RECITALS:


A.  
CMP Phillips Associates, LLC and MCC Phillips, LLC (collectively, “Seller”) own
the real property commonly known as Phillips Ranch Shopping Center, located at
4-16 Village Loop Road, Pomona, California (“Shopping Center”).

 
B.  
Conoco leases a portion of the Shopping Center (“Leased Premises”) from Seller
pursuant to that certain Ground Lease, dated October 9, 1981, between Westmor
Development Company, as landlord, and Union Oil Company of California
(“Unocal”), as tenant (as amended through the date hereof, the “Ground Lease”),
which Leased Premises are more particularly described in the Ground Lease.

 
C.  
Conoco is the indemnifying party pursuant to that certain Indemnity Agreement,
dated October 27, 1992 (the “Indemnity Agreement”), made by Unocal, the
predecessor-in-interest to Conoco, in favor of Phillips Village Center, a
California limited partnership, a copy of which Indemnity Agreement is attached
hereto as Exhibit A.

 
D.  
Conoco is the licensee under those certain License Agreements listed on Exhibit
B hereto (the “License Agreements”), which were executed to permit Conoco to
access portions of the Shopping Center to perform certain work described
therein, in connection with Conoco’s obligations under the Indemnity Agreement.

 
E.  
Seller is contemplating the sale of the Shopping Center to ROIC Phillips Ranch,
LLC, a Delaware limited liability company (“Buyer”).

 
F.  
In connection with its contemplated purchase of the Shopping Center, Buyer has
requested that Conoco execute this Estoppel.

 
NOW, THEREFORE, Conoco for itself and its successors and assigns hereby
certifies to Buyer as follows:


1.  
Exhibit B hereto is a true, complete and correct list of all agreements, whether
oral or written (other than the Ground Lease) relating to Conoco’s right to
enter the Shopping Center for the purpose of certain environmental remediation
activities more particularly described therein.  There have been no
modifications, amendments or additions to the License Agreements, whether
written or oral.  The License Agreements are in full force and effect and
constitute the valid and binding agreement of Conoco.  None of the obligations
on the part of Conoco under the License Agreements have been waived or
terminated and Conoco has no claims or offsets that would limit or affect the
enforcement by Buyer of Conoco’s obligations under the

 

 
H-2-1

--------------------------------------------------------------------------------

 
License Agreements.  Conoco has not received any notice of a default under any
of the License Agreements.
 
2.  
Conoco hereby consents to the assignment, by Seller to Buyer, of the License
Agreements, upon the sale of the Shopping Center to Buyer.  Conoco agrees that,
upon Buyer’s acquisition of the Shopping Center (and the assignment of the
License Agreements by Seller to Buyer), Buyer shall (a) be deemed the licensor
under the License Agreements and (b) enjoy all of the rights and benefits of the
licensor under the License Agreements including the right to enforce the License
Agreements.

 
IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Conoco, has
caused this Estoppel to be duly executed and delivered on behalf of Conoco this
___ day of January, 2010.
 


CONOCOPHILLIPS COMPANY


By: _________________________
Name: _______________________
Title: ________________________

 
 

 
 
H-2-2

--------------------------------------------------------------------------------

 
EXHIBIT A


INDEMNITY AGREEMENT
(See Attached)
 
 
 

 
H-2-3

--------------------------------------------------------------------------------

 

[h2_4.gif]

 
H-2-4

--------------------------------------------------------------------------------

 

[h2_5.gif]

 
H-2-5

--------------------------------------------------------------------------------

 

[h2_6.gif]

 
H-2-6

--------------------------------------------------------------------------------

 
EXHIBIT B


License Agreement, dated October 19, 2007, between CMP Phillips Associates, LLC
and ConocoPhillips Company


Amendment to License Agreement, dated February 25, 2009, between CMP Phillips
Associates, LLC and ConocoPhillips Company

 
H-2-7

--------------------------------------------------------------------------------

 
EXHIBIT "I"
 
[INTENTIONALLY OMITTED]
 


 

 
I-1

--------------------------------------------------------------------------------

 
EXHIBIT “J-1”


ALLONGE TO GH NOTE




Allonge to Promissory Note Secured by Security Agreement, dated as of July 16,
2009, made by Manisa, Inc., a California corporation, Jay J. Suh and Yahg Suk
Ha, jointly and severally, in favor of MCC Phillips, LLC, a Delaware limited
liability company and CMP Phillips Associates, LLC, a California limited
liability company, in the original principal amount of $1,200,000.00.




ENDORSEMENT




Pay to the order of ___[Purchaser’s designee]_____________, a
_____________________.




Dated:  ____________, 2010


MCC PHILLIPS, LLC, a Delaware limited liability company




By:           __________________________________
Name:
Title:






CMP PHILLIPS ASSOCIATES, LLC, a California limited liability company




By:           __________________________________
Name:
Title:



 
J-1-1

--------------------------------------------------------------------------------

 
EXHIBIT “J-2”

 
ASSIGNMENT AND ASSUMPTION OF GH LOAN DOCUMENTS
 
ASSIGNMENT AND ASSUMPTION OF GH LOAN DOCUMENTS (this “Assignment”) made as of
the ____ day of __________, 2010 by and between CMP PHILLIPS ASSOCIATES, LLC, a
California limited liability company, and MCC PHILLIPS, LLC, a Delaware limited
liability company (collectively, “Assignor”), and ROIC PHILLIPS RANCH, TRS,
INC., a Delaware corporation (“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Reference is hereby made to that certain: (a) Promissory Note Secured
by Security Agreement, dated July 16, 2009, made by Manisa, Inc., Jay J. Suh and
Yang Suk Ha (collectively, the “Borrower”), as borrower, in favor of Assignor,
as lender and (b) Security Agreement, dated July 16, 2009, among Borrower, as
borrower, and CMP Phillips Associates, LLC, as secured party (collectively, the
“Loan Documents”).
 
WHEREAS Assignor and ROIC Phillips Ranch, LLC (“Purchaser”), an affiliate of
Assignee, entered into that certain Purchase and Sale Agreement, dated
__________, 2010 (“Contract”) covering the Premises (as hereinafter defined);
and
 
WHEREAS, Assignor has simultaneously herewith conveyed to the Purchaser all of
Assignor’s right, title and interest in and to the premises commonly known as
Phillips Ranch Shopping Center, and located at 4-16 Village Loop Road, Pomona,
California (the “Premises”), and in connection therewith, Assignor has agreed to
assign to Assignee all of Assignor’s right, title and interest in and to the
Loan Documents.
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Assignor hereby assigns unto Assignee, all of the right, title and interest
of Assignor in and to the Loan Documents, TO HAVE AND TO HOLD the same unto
Assignee, its successors and assigns from and after the date hereof, subject to
the terms, covenants and conditions of the Loan Documents.
 
2. Assignee assumes the performance of all of the obligations of Assignor under
the Loan Documents to be performed from and after the date hereof.  Assignee
agrees to indemnify, protect, defend and hold Assignor harmless from and against
any and all claims, demands, liabilities, losses, costs, damages or expenses
including, without limitation, reasonable attorneys’ fees and costs
(collectively, “Claims”) arising out of or resulting from any breach or default
by Assignee in its obligations under the terms of the Loan Documents first
accruing from and after the date hereof.
 
3. Assignor hereby agrees to indemnify, protect, defend and hold Assignee
harmless from and against any and all Claims arising out of or resulting from
any breach or default by
 

 
J-2-1

--------------------------------------------------------------------------------

 
Assignor in its obligations under the terms of the Loan Documents prior to the
date hereof (except for Claims arising out of the “Unfunded Requests” [as
defined in Section 8.1.27 of the Contract]), including, without limitation, any
breach or default under the Loan Documents; provided that any Claim against
Assignor under the foregoing indemnity shall be asserted in writing within one
(1) year following the date hereof in a written notice by Assignee to Assignor
giving reasonable details of the Claim and if not asserted within such time,
Assignor shall have no further liability under the foregoing indemnity.
 
4. This Assignment shall be binding on and inure to the benefit of the parties
hereto and their respective successors, assigns and legal representatives.
 
5. This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment.  The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.
 
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
 
ASSIGNOR:
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
ASSIGNEE:
 
ROIC PHILLIPS RANCH TRS, INC.
a Delaware corporation


 
J-2-2

--------------------------------------------------------------------------------

 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 

 
J-2-3

--------------------------------------------------------------------------------

 
EXHIBIT “K”

 
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
 
ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) made as of the ____
day of _________, 2010 by and between CMP PHILLIPS ASSOCIATES, LLC, a California
limited liability company, and MCC PHILLIPS, LLC, a Delaware limited liability
company (collectively, “Assignor”), and ROIC PHILLIPS RANCH, LLC, a Delaware
limited liability company (“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor’s right, title and interest in and to the premises located as set forth
on Exhibit “A” attached hereto, and in connection therewith, Assignor has agreed
to assign to Assignee all of Assignor’s right, title and interest in and to the
agreements, instruments and understandings listed on Exhibit “B” annexed hereto
(“Contracts”).
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Assignor hereby assigns unto Assignee, all of the right, title and interest,
if any, of Assignor in and to the Contracts, TO HAVE AND TO HOLD the same unto
Assignee, its successors and assigns from and after the date hereof.
 
2. Assignee assumes the performance of all of the obligations of Assignor under
the Contracts to be performed from and after the date hereof.
 
3. Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all claims, demands, liabilities, losses, costs, damages or
expenses including, without limitation, reasonable attorneys’ fees and costs
(collectively, “Claims”) arising out of or resulting from a breach or default by
Assignor in its obligations under the terms of the Contracts prior to the date
hereof; provided that any Claim against Assignor under the foregoing indemnity
shall be asserted in writing within one (1) year following the date hereof in a
written notice by Assignee to Assignor giving reasonable details of the Claim
and if not asserted within such time, Assignor shall have no further liability
under the foregoing indemnity.
 
4. Assignee agrees to indemnity, protect, defend and hold Assignor harmless from
and against any and all Claims arising out of or resulting from a breach or
default by Assignee in its obligations under the terms of the Contracts first
accruing from and after the date hereof.
 
5. This Assignment shall be binding upon and shall inure to the benefit of
Assignor and Assignee and their respective successors, assigns and legal
representatives.
 
 
K-1

--------------------------------------------------------------------------------

 
6. This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment.  The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.
 

 
K-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
 
ASSIGNOR:
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
ASSIGNEE:
 
ROIC PHILLIPS RANCH, LLC
a Delaware limited liability company
 
By: ________________________
       Name: Stuart A. Tanz
       Title: Chief Executive Officer


 

 
K-3

--------------------------------------------------------------------------------

 
EXHIBIT “L”
 
VENDOR NOTICE LETTER
 
_____________, 20__
 
[Name]
[Company]
[Mailing Address]
[City, State, Zip]
 
Re:
Contract dated _______________________ (as amended, the “Contract”) by and
between ______________________ (“Vendor”) and _______________ relating to
Phillips Ranch Shopping Center, 12 Village Loop Road, Pomona, California (the
“Shopping Center”)

 
Dear [  ]:
 
Please be advised that, as of the date set forth above, the Shopping Center was
purchased by ROIC Phillips Ranch, LLC (“New Owner”), and Vendor’s interest in
the Contract was assigned to New Owner.  Hereafter, all invoices and
correspondence should be sent to:
 
 
_________________________

 
_________________________

 
Attn:  Michael McCarthy

 
Telephone:  _______________

 
If you have any questions, please contact Michael McCarthy
at:  _________________________
 
 
Telephone:  (___) ___-____

 
Telecopier:  (___) ___-____

 
Very truly yours,
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 

 
L-1

--------------------------------------------------------------------------------

 

By: ____________________________
       Name: _______________________
       Title:
________________________                                           
 

 
L-2

--------------------------------------------------------------------------------

 
EXHIBIT “M”

 
OWNER’S AFFIDAVIT AND GAP INDEMNITY
 
[see attached pages]
 
 
 
 
 
 

 
M-1

--------------------------------------------------------------------------------

 

[m-2.gif]

 
M-2

--------------------------------------------------------------------------------

 

[m-3.gif]

 
M-3

--------------------------------------------------------------------------------

 

[m-4.gif]

 
M-4

--------------------------------------------------------------------------------

 
 
[m-5.gif]

 
M-5

--------------------------------------------------------------------------------

 
 
[m-6.gif]

 
M-6

--------------------------------------------------------------------------------

 
 
[m-7.gif]

 
M-7

--------------------------------------------------------------------------------

 

[m-8.gif]

 
M-8

--------------------------------------------------------------------------------

 

[m-9.gif]

 
M-9

--------------------------------------------------------------------------------

 
EXHIBIT “N”

 
MANAGEMENT SERVICES AGREEMENT
 


This Management Services Agreement (this “Agreement”) is dated as of
___________, 2010 by and between ROIC Phillips Ranch, LLC, a Delaware limited
liability company (“Owner”), and MCC Realty Management, Inc., a California
corporation, (“Manager”).
 
1)  
APPOINTMENT AND TERM:

 
a)  
Appointment. Owner appoints Manager to perform certain services (“Management
Services”) relating to the management, operation and maintenance of Phillips
Ranch Shopping Center, located at 4-16 Village Loop Road, Pomona, California
(the “Project”).  It is understood and agreed that Manager (and its principal,
Michael McCarthy) will regularly be in attendance on-site at the Project as
reasonably required to perform the Management Services.

 
b)  
Term. Subject to the following sentence, this Agreement is for a term of one
year commencing on the date hereof and ending on the first anniversary of the
date hereof (the “Term”) or until the Owner sells the Project, whichever occurs
first. Either party may terminate this Agreement without cause by giving thirty
(30) days prior written notice of termination to the other party at any time,
whereupon this Agreement shall be deemed terminated and of no further force and
effect as of the termination date.

 
c)  
Independent Contractor. Owner employs Manager as an independent contractor to
provide the Management Services for the Project. Manager’s authority to act on
behalf of Owner is strictly limited to those functions expressly set forth
herein. Manager warrants that it has all requisite licenses and other approvals
required by law to carry out its duties hereunder.  Manager shall provide Owner
with copies of all requisite licenses upon request.

 
2)  
MANAGER’S DUTIES:

 
a)  
Management Services.

 
i)  
Manager shall assist Owner in managing, operating and maintaining the Project in
a good, proper and efficient manner as a first quality retail neighborhood
shopping center.  Without limiting the foregoing, the Management Services shall
include the following:

 
(1)  
Arrange for the provision of utilities, cleaning, repair and maintenance
services required to be furnished by Owner, including identifying service
vendors and other contractors and suppliers and negotiating pricing and contract
terms to be submitted to Owner for its approval;

 
 
N-1

--------------------------------------------------------------------------------

 
(2)  
Day to day administration of Project’s leases including arranging for and
supervising any maintenance and repairs and any improvement work to be performed
by the landlord;

 
(3)  
Regular and consistent inspections of the Project, including, without
limitation, direct observation and inspection of all repairs, decorations and
alterations during the progress thereof, and final inspection of completed work;

 
(4)  
Coordination and supervision of contracted services including maintenance and
repairs, and field tenant service calls and handle tenant relations;

 
(5)  
Accounts payable coordination, including approval of all utility, maintenance,
repair, service vendor and contractor/supplier invoices and forwarding same to
Owner for payment;

 
(6)  
Assist Owner in leasing efforts and, if Owner approves in writing a particular
space lease at the Project, in form and substance, then Manager may sign such
lease as agent for Owner;

 
(7)  
24/7 emergency response including providing Owner and the tenants with a
telephone number to contact Manager 24/7;

 
(8)  
Assist Owner as needed for annual asset management plans, budgets, etc., and

 
(9)  
Manager shall submit a monthly management report and summary of activity, in
form acceptable to Owner, no later than ten (10) days after the end of each
month.  In addition, Manager shall furnish such reasonable information as may be
reasonably requested by Owner from time to time with respect to the physical
condition and operations of the Project in form reasonably acceptable to Owner.

 
ii)  
Solicit service and other agreements as necessary to provide for maintenance,
repairs and operation of the Project;

 
iii)  
Advise Owner, to Manager’s knowledge, of compliance obligations with respect to
all applicable laws, ordinances, and regulations relating to the Project and
provisions of all mortgages and ground leases affecting the Project; and any
reciprocal easement agreement or restrictive covenants or other recorded
instruments affecting the Project;

 
iv)  
Promptly notify Owner of any matter that Manager reasonably believes would have
a material adverse effect on the Project, including but not limited to any
actual or projected default by a tenant of the Project or any information
indicating that a tenant plans to vacate and/or close its store;

 
v)  
Assist Owner in placing and maintaining insurance coverage for the Project; and

 
 
N-2

--------------------------------------------------------------------------------

 
 
vi)  
After Owner’s approval of the Operating Budget (as hereinafter defined) or
Capital Budget (as hereinafter defined), assist Owner in implementing the same
and make arrangements to carry out the services, functions and obligations
therein expressly provided for subject to Owner’s approval. Manager shall not
incur any obligation or expend any sum including, without limitation, for
repairs, improvements, alterations or construction unless (1) expressly
consented to by Owner in writing, or (2) in the reasonable judgment of Manager
such expenditure is necessary because of an imminent or actual emergency
situation with regard to the Project, involving either damage to property or
potential personal injury, and Manager shall promptly notify Owner following
such occurrence and of the action taken with regard thereto.

 
b)  
Budgetary Process. With regard to budgetary matters and Project expenditures,
Manager agrees to, at the request of the Owner, prepare and submit to Owner for
annual approval a budget for the Project for (1) day-to-day operations and
maintenance (the “Operating Budget”) and (2) any necessary capital expenditures
relative to the repair, maintenance, or improvement of the Project (the “Capital
Budget”). All budgets shall be in the form designated by Owner from time to time
and shall be prepared and submitted for approval on a schedule designated by
Owner.

 
c)  
Related Party Service. If any service provided with respect to the Project is to
be provided by a party affiliated with Manager, Manager shall notify Owner
thereof prior to recommending such service provider (specifying in such notice
all fees and compensation, direct or indirect, payable in connection therewith)
and shall submit the same to a competitive bidding process or otherwise obtain
Owner’s express approval before recommending such service provider.  Manager
shall identify and recommend independent contractors, accountants, attorneys,
architects, engineers and other persons to perform services for the benefit
of  Owner and the Project, (“Service Providers”) provided that the same shall be
provided for in the Operating Budget or Capital Budget, as applicable, approved
by Owner.  All contracts with Service Providers shall be executed by Owner
unless Owner has given Manager express written authority to execute any contract
on behalf of Owner.

 
3)  
COMPENSATION

 
a)  
Management Fee. For management services hereunder, Manager shall be paid a
monthly fee equal to one-third (1/3) of all management fees actually received by
Owner pursuant to the Project leases, which fees shall be equitably prorated for
any partial month during the term (the “Management Fee”).  The applicable
monthly Management Fee shall be paid to Manager within thirty (30) days
following Owner’s receipt of monthly payments from the tenants in respect of
management fees owing pursuant to the Project leases.

 
b)  
Reimbursement of Expenses. To the extent Owner expressly authorized Manager in
writing to pay any expense item(s) with respect to the Project or to the extent
Manager incurred such expenditures pursuant to clause (2) of Section 2(a)(vi)
(as applicable,

 
 
N-3

--------------------------------------------------------------------------------

 
“Approved Manager Expenditures”) and Manager paid such item(s) out of its funds,
Manager shall be reimbursed for such approved expenditures incurred by Manager.
Owner shall reimburse Manager for Approved Manger Expenditures incurred by
Manager within thirty (30) days of receipt of an invoice therefor accompanied by
reasonable supporting documentation.
 
4)  
INSURANCE AND INDEMNITY

 
a)  
Insurance.  Manager shall require that any Service Provider performing work at
the Project shall obtain and maintain insurance satisfactory to Owner and all
mortgagees of the Project, against liability for injury to persons and property
arising out of all such contractors’ operations and the use of owned, non-owned
or equipment in the pursuit of all such operations (which liability insurance
shall name Owner as an additional insured party).  Manager shall timely obtain
and deliver to Owner certificates evidencing the required insurance.  Manager
shall be entitled to rely upon the terms of any contract signed by Owner with a
Service Provider to determine what insurance coverages such Service Provider
shall maintain in satisfaction of this Section 4(a).

 
b)  
Indemnity. Owner shall indemnify Manager against all claims, demands, or legal
proceedings (including costs, expenses, and reasonable attorney’s fees incurred
in connection with the defense of any such matter) that are brought against
Manager arising out of the operation of the Project, except with respect to
claims arising out of matters outside the scope of Manager’s authority under
this Agreement, or due to Manager’s breach of this Agreement, gross negligence,
or willful misconduct. Owner shall have the sole and exclusive right to conduct
the defense of any such claim, demand or legal proceeding. Manager shall
indemnify Owner from all claims, demands, or legal proceedings (including costs,
expenses, and reasonable attorney’s fees incurred in connection with the defense
of any such matter) due to the gross negligence or willful misconduct of
Manager, or arising out of any action taken by Manager outside the scope of this
Agreement or in breach of this Agreement.

 
c)  
Limits of Liability.  There shall be no liability on the part of any partner,
member, shareholder or employee of Owner for any obligations, liabilities,
indebtedness or damages arising out of or accruing under this Agreement and the
terms hereof, it being understood that Manager’s recourse shall be limited to
claims, actions and suits against the Owner as an entity and the assets of
Owner, without the right of contribution.

 
5)  
DEFAULT AND REMEDIES

 
a)  
If either party defaults in performance of any of its obligations hereunder,
which default continues for a period of ten (10) days after written notice
thereof (or such longer period if such default shall not be reasonably
susceptible to cure within such 10-day period, provided, however, the defaulting
party shall be diligently and continuously prosecuting  such cure), then the
non-defaulting party, in addition to pursuing all other rights, remedies and
recourses available at law, may terminate this Agreement by written notice to
the other party. Enforcement of the provisions of this Section 5 shall not

 
 
N-4

--------------------------------------------------------------------------------

 
diminish Manager’s obligations under Section 6.  Notwithstanding anything herein
to the contrary, in the event of any failure by Owner to make any payment in
violation of this Agreement or to fund any budget item approved by Owner, to the
extent such payment or funding is necessary for the fulfillment of an obligation
of Manager hereunder, Manager shall not be deemed to be in default of such
obligation as a result of such failure by Owner.
 
6)  
DUTIES UPON TERMINATION OR EXPIRATION

 
a)  
Manager’s Duties. Manager shall be available, without cost, for a period not
less than thirty (30) days following termination or expiration to consult with
Owner concerning operation of the Project.

 
b)  
Effect of Termination or Expiration.  Upon the termination or expiration  of
this Agreement in accordance with its terms and conditions, Manager shall
immediately: (i) deliver to Owner all materials, equipment, tools and supplies,
keys, contracts, documents, accountings, papers and records pertaining to the
Project or to this Agreement; (ii) assign to Owner any contracts and agreements
relating to the operation and maintenance of the Project which were made in
Manager’s name as Owner shall require, provided that Owner shall agree to assume
all liability hereunder first accruing after the termination of this Agreement;
and (iii) furnish such information and take such action as shall be reasonably
required by Owner to effectuate an orderly and systematic termination of
Manager’s duties and activities hereunder.

 
7)  
MISCELLANEOUS PROVISIONS

 
a)  
Notices. All notices given hereunder shall be made in writing and given to the
addressee at the address specified on the signature pages hereof. Notices may be
given by certified mail, return receipt requested or via a national over-night
delivery service which includes delivery confirmation. Notices shall be
effective upon receipt at the address of the addressee with confirmed receipt.

 
b)  
Assignment. Notwithstanding any other provision of this Agreement, Manager shall
not be permitted to assign all of its right, title and interest in and to this
Agreement to any other person or entity unless approved in writing in advance by
Owner (in its sole discretion).

 
c)  
Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of California.

 
d)  
Entireties, Beneficiaries. This Agreement represents the entire Agreement
between Owner and Manager with regard to management of the Project and all prior
agreements are superseded hereby. This Agreement is for the sole benefit of
Owner and Manager and no other party is benefited hereby.  This Agreement shall
be binding upon and shall inure to the benefit of Owner and Manager and their
respective successors and assigns subject to the restriction or assignment by
Manager set forth in Subparagraph 7(b) above.

 

 
N-5

--------------------------------------------------------------------------------

 
e)  
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be unenforceable or invalid under
applicable law, such provision shall be ineffective only to the extent of such
unenforceability or invalidity, and the remaining provisions of this Agreement
shall continue to be binding and in full force and effect.

 
f)  
Modifications. Waiver. No change, amendment or modification of this Agreement
shall be valid unless the same shall be in writing and signed by each of the
parties. No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the party to be charged.

 
g)  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which when taken together
shall be deemed to constitute a single instrument.

 
h)  
Time of Essence. Time is of the essence in this Agreement and every provision
hereof.

 
i)  
Subordination. Manager hereby acknowledges and agrees that any and all
obligations, expenses and indebtedness owing to the Manager pursuant to this
Agreement (the “Junior Liabilities”) and any and all existing liens or future
rights to liens of the Manager or anyone claiming by, through or under the
Manager which arise from the Junior Liabilities shall be subordinated to the
indebtedness, liabilities and obligations, of any type or nature, of the
Borrower to any lender(s) with respect to the Project.

 
MANAGER:
 
MCC Realty Management, Inc.,
a California corporation
 
___________________________
By:                                                         
Its:                                                         
 
Address:
 
9595 Wilshire Boulevard, Suite 214
Beverly Hills, CA 90212
Attn:  Michael D. McCarthy
OWNER:
 
ROIC Phillips Ranch, LLC,
a Delaware Limited Liability Company
 
___________________________
Name: John B. Roche
Title: CFO
 
Address:
 
3 Manhattanville Road
Purchase, New York 10577
Attn:  Richard Schoebel



 
 
N-6

--------------------------------------------------------------------------------

 
EXHIBIT “O”
 
NON-EXCLUSIVE LEASING AGREEMENT
 
THIS NON-EXCLUSIVE LEASING AGREEMENT, made this ___ day of _____, 2010 between
ROIC Phillips Ranch, LLC, a Delaware limited liability company, having an office
c/o Retail Opportunity Investments Corp., 3 Manhattanville Road, Purchase, New
York 10577, (hereinafter referred to as “Owner”) and MCC Realty Management,
Inc., a California corporation, having an office at 9595 Wilshire Boulevard,
Suite 214, Beverly Hills, California 90212 (hereinafter referred to as “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Owner is the owner of the Phillips Ranch Shopping Center, 4-16 Village
Loop Drive, Pomona, California (“Property”);
 
WHEREAS, Owner desires to employ Agent as a non-exclusive agent with respect to
the leasing of the Property on the terms and conditions hereinafter set forth;
and
 
WHEREAS, Agent desires to be a non-exclusive agent for leasing the Property upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the sum of One and no/100
($1.00) Dollar and other good and valuable consideration, it is mutually agreed
between the parties as follows:
 
1. Appointment and Duties.
 
(a) The Owner hereby appoints Agent as a non-exclusive agent to lease the
Property.  Agent acknowledges and agrees that Owner may enter into leasing or
brokerage agreements with other brokers for the leasing of the Property (“Other
Agents”) and no commission or other compensation shall be owing to Agent in
connection with any leases procured by any other Agents.
 
(b) The Agent hereby accepts such appointment and agrees to use its good faith
efforts to lease the Property on terms and conditions promulgated by Owner from
time to time and approved by Owner.
 
(c) All advertising by Agent of the availability of the Property shall be
approved in writing in advance by Owner and paid by Owner.  The design and
location of all signs shall be subject to Owner’s approval and shall be paid by
Owner.
 
2. Terms.
 
(a) Subject to the following sentence, the term (“Term”) of this Agreement shall
be for a period of 1 (year) commencing on the date hereof.  Either party may
terminate this Agreement without cause by giving thirty (30) days prior written
notice of termination to the other party at any time, whereupon this Agreement
shall be deemed terminated and of no further
 

 
O-1

--------------------------------------------------------------------------------

 
force and effect as of the termination date (except as otherwise expressly
provided in Section 2(b) hereof).
 
(b) Upon the expiration of this Agreement (“Expiration), Owner shall remain
liable to pay Agent any Commissions (as hereinafter defined) previously earned
by Agent, as and when such Commissions shall become due and payable pursuant to
the terms of this Agreement.  Within ten (10) business days following the
Expiration, Agent shall deliver to Owner a list of all potential tenants who
have submitted signed letters of intent to lease space in the Property (“LOIs”)
for which Agent (or Agent with an approved Co-Agent pursuant to Section 4
hereof) is the sole procuring broker, each of which LOI shall include the names
of the potential tenants (or their principals), the proposed space to be leased,
the proposed material lease terms including, without limitation, the term of the
proposed lease, the price per rentable square foot to be paid by the proposed
tenant, any rent concessions, allowances and/or free or reduced rent to be given
the proposed tenant, an abbreviated description of any landlord’s work to be
performed, and the name of any Co-Agent (as hereinafter defined) involved in the
proposed transaction.  Upon Owner’s verification of the information contained in
the LOIs, Owner shall, in the event a lease is signed with the tenant listed on
a particular LOI within six (6) months following the Expiration, pay to Agent
all Commissions payable on account of such lease as and when such Commissions
are payable in accordance with the terms of this Agreement.
 
The LOIs shall be conclusive upon the Agent as to those tenants for which a
Commission may be due from Owner and Agent hereby waives any right to receive a
Commission on account of a lease subsequently executed by Owner with a tenant
not listed on any LOI, or to receive any Commission on account of any lease
subsequently executed by Owner in the event Agent fails to deliver the LOIs to
Owner within ten (10) business days of the Expiration.
 
3. Compensation.
 
(a) Owner agrees to pay Agent and Agent hereby agrees to accept as full and
complete compensation with respect to any lease of space in the Property during
the Term a commission calculated in accordance with the commission rates set
forth in Exhibit “A” annexed hereto and made a part hereof and shall be payable
as set forth on Exhibit A hereto.
 
(b) Any Commission due to Agent shall be payable upon the terms set forth in
Exhibit “A” hereto.
 
(c) Notwithstanding anything to the contrary herein contained, no Commission
shall be due or owing to Agent in the event that the commencement date does not
occur due to a default of the tenant thereunder or a failure by such tenant to
meet any conditions contained in the applicable lease.
 
4. Co-Agents.
 
Agent may engage other real estate brokers or salespersons (“Co-Agents”) in
connection with the leasing of space in the Property.  No Co-Agent shall be
used, employed or otherwise retained unless such Co-Agent is reasonably approved
by Owner and such Co-Agent first executes a brokerage letter agreement
reasonably satisfactory to Owner (the “Co-Agent
 
 
O-2

--------------------------------------------------------------------------------

 
Letter Agreement”), whereby such Co-Agent shall agree that Agent shall be solely
responsible for any and all payments to such Co-Agent.  Provided that Green
Light Consulting Group Inc. shall deliver to Owner a Co-Agent Letter Agreement,
Owner shall approve Green Light Consulting Group Inc. as a Co-Agent.  In all
events, Agent shall be solely responsible for any and all payments to any
Co-Agent, except, that, in the event Owner has failed to timely pay to Agent any
commission sums due from Owner to Agent under this Agreement, Co-Agent may make
a claim against Owner for an amount not exceeding such commission.
 
5. Execution of Leases.
 
All proposed leases to be executed in connection with the Property shall be
prepared by Owner’s counsel and shall be executed by Owner.  Owner may reject
any prospective tenant and refuse to execute any proposed lease and, in such
event, no Commission shall be payable to Agent in connection with such proposed
lease.
 
6. Assignment.
 
Agent shall not assign this Agreement without the prior written consent of the
Owner, which consent may be granted or withheld in Owner’s sole discretion.  Any
such assignment without Owner's prior written consent shall be void.
 
7. Indemnity.
 
Agent hereby agrees to indemnify and hold Owner harmless from and against any
loss, damage, claim, suit, liability or expense (including, without limitation,
attorneys’ fees and disbursements) incurred by Owner relating to or arising out
of (i) the acts or omissions of Agent or its agents or employees and/or (ii) any
claim for a commission or other compensation by any Co-Agent or any other person
or party with whom Agent has dealt in connection with the Property, provided,
that, in any such case, Owner has timely paid to Agent any sums due Agent under
this Agreement.  The foregoing shall not diminish the Agent’s indemnification of
Owner hereunder as to any claim for compensation by a Co-Agent or any other
person or party against Owner in an amount in excess of the applicable
commission amount otherwise due Agent from Owner pursuant to this Agreement.
 
8. Notices.
 
Any written notices, approvals or consents (collectively, “Notices”) to be given
by Owner or Agent hereunder shall be deemed to be sufficiently given if in
writing and sent by; United States certified or registered mail, return receipt
requested, facsimile transmission to the telephone number provided below (with a
duplicate copy sent by reputable overnight courier service with next business
day delivery specified) or reputable overnight courier service with next
business day delivery specified, addressed to the party to whom the notice is
directed at the addresses set forth below, or to such alternative address or
facsimile telephone numbers as may from time to time be designated by notice
given in the manner provided for in this Paragraph 8.
 
 
If to Owner:
ROIC Phillips Ranch, LLC

 
c/o Retail Opportunity Investments Corp.

 
3 Manhattanville Road

 
 
O-3

--------------------------------------------------------------------------------

 
 
Purchase, NY  10677

 
Facsimile No.:  (914) 272-8088

 
 
Attn: John Roche

 
 
If to Agent:
MCC Realty Management Inc.

 
9595 Wilshire Boulevard, Suite 214

 
Beverly Hills, CA 90212

 
Facsimile No.:  (310) 228-3059

 
 
Attn: Michael McCarthy

 
Notices shall be deemed received three (3) days after mailing if mailed as.
provided herein, on the day of facsimile transmission if sent by facsimile or on
the next business day if sent by overnight courier.
 
9. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
 
10. Representation of Agent.
 
Agent represents that it is a duly license real estate broker in good standing
under the laws of the State of California.  Owner hereby acknowledges that an
affiliate of Owner is a member of Owner.
 
11. Entire Agreement.
 
This Agreement contains the entire understanding of the parties with respect to
the terms hereof and all prior oral or written understandings and agreements
between the parties with respect are merged into this Agreement and are
superseded hereby.  This Agreement may not be changed or modified orally, but
only by written instrument signed by duly authorized individuals on behalf of
the parties hereto.
 
12. Binding Effect.
 
Subject to Paragraph 6 above, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns and
legal representatives.
 
 
O-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first set forth above.
 
OWNER
 
ROIC PHILLIPS RANCH, LLC,
a Delaware limited liability company
 
By: ____________________________
       Name: _______________________
       Title: ________________________
 
 
AGENT
 
MCC REALTY MANAGEMENT, INC.
a California corporation
 
 
By: ____________________________
       Name: _______________________
       Title: ________________________

 
O-5

--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
COMMISSION RATES
 
On the base rent for all or any fraction of:
 
THE 1ST THROUGH 5TH YEARS*, INCLUSIVE, OF THE INITIAL TERM OF THE LEASE.
6.0%
THE 6TH THROUGH 10TH YEARS*, INCLUSIVE OF THE INITIAL TERM OF A LEASE.
3.0%

 
*For purposes of calculating the Commission solely with respect to any lease for
which Green Light Consulting Group Inc. shall be a Co-Agent (but not for any
other lease, and not with respect to the GH Commission or Imperial Commission),
the first lease year shall be determined as having commenced upon the date on
which full base rent is first required to be paid, without regard to any prior
free rent (or partially free rent) period, provided, that (i) Green Light
Consulting Group Inc. shall have been approved by Owner as a Co-Agent pursuant
to Section 4 hereof, and (ii) such lease shall provide for at least five (5)
years of rent to be paid by the applicable tenant following any such free rent
period.
 
Commissions shall be payable in two (2) installments as follows:
 
1. Fifty (50%) percent of the Commission shall be due and payable upon full
execution and deliver of the lease, occupancy and unconditional acceptance of
the leased premises by the tenant, payment of the first month’s rent and any
security deposit owing under the lease and satisfaction of all contingencies to
the effectiveness of the lease; and
 
2. Fifty (50%) percent upon the rent commencement date under the lease and
payment of the monthly installment of rent owing following the rent commencement
date.
 
Notwithstanding the foregoing (or anything to the contrary in this Non-Exclusive
Leasing Agreement), with respect to that certain Lease, dated July 31, 2009,
with Manisa, Inc. as tenant (as such Lease may have been amended), doing
business at the Property as Great Harvest Market, Owner shall pay a Commission
to Agent with respect to such Great Harvest Market Lease, in the amount of $5.00
per rentable square foot (the “GH Commission”) of such Great Harvest Market
premises, as such premises may be fully measured pursuant to such lease, which
GH Commission shall be paid in the following two (2) installments:
 
(a) Fifty (50%) percent of the GH Commission shall be due and payable upon full
execution and deliver of the Great Harvest Market lease, occupancy and
unconditional acceptance of the leased premises by the tenant, and satisfaction
of all contingencies to the effectiveness of the lease; and
 
(b) Fifty (50%) percent upon the rent commencement date under the Great Harvest
Market lease and payment of the monthly installment of rent owing following the
rent commencement date.
 
 
O-6

--------------------------------------------------------------------------------

 
In addition, notwithstanding the foregoing (or anything to the contrary in this
Non-Exclusive Leasing Agreement), with respect to that certain Lease, dated
November 11, 2009, with Howard Kea and Alex Kim, as tenant (as such Lease may
have been amended), doing business at the Property as Imperial Spa, Owner shall
pay a Commission to Agent with respect to such Lease, in the amount of $5.00 per
rentable square foot (the “Imperial Commission”) of such Imperial Spa premises,
as such Imperial Spa premises may be fully measured pursuant to such Lease,
which Imperial Commission shall be paid in the following two (2) installments:
 
(a) Fifty (50%) percent of the Imperial Commission shall be due and payable upon
full execution and deliver of the Imperial Spa lease, occupancy and
unconditional acceptance of the leased premises by the tenant, such tenant
having received all approvals and permits necessary for such tenant to open and
operate at the Premises, and payment of the first month’s rent and any security
deposit owing under the lease and satisfaction of all contingencies to the
effectiveness of the lease; and
 
(b) Fifty (50%) percent upon the rent commencement date under the Imperial Spa
lease and payment of the monthly installment of rent owing following the rent
commencement date.
 
With respect to the GH Commission and the Imperial Commision, to the extent the
applicable premises shall be remeasured pursuant to the applicable lease
following the payment of the first 50% of the applicable commission, then the
balance of the commission due shall be adjusted based on such remeasurement (if
applicable), as follows: (1) to the extent such remeasurement shows an increase
to the applicable premises from that used to determine the initial 50%
commission payment, the balance of such commission shall be increased by an
amount equal to the excess of $2.50 per remeasured square foot of such premises
over the initial 50% commission payment made and (2) to the extent such
remeasurement shows an decrease to the applicable premises from that used to
determine the initial 50% commission payment, the balance of such commission
shall be decreased by an amount equal to the excess of the amount of the initial
50% commission payment over $2.50 per remeasured square foot of such premises.
 
For purposes of calculating any Commission, all additional rent payments such as
real estate taxes, common area charges, insurance and promotional charges shall
not be included.  If a lease provides for “free” or “abated” base rent for any
portion of the initial term, the Commission shall be calculated only on the
actual rental payments which the tenant is obligated to pay and shall exclude
the amount of any “free” or abated base rent in the calculating the Commission.
 
Where the lease contains a right of cancellation, the Commission shall be paid
for the period up to the date on which said lease might be cancelled, but the
landlord shall pay the balance of the commission on any further period of the
lease after the cancellation right expires.
 
 
O-7

--------------------------------------------------------------------------------

 
EXHIBIT “P”

 
FORM OF OPERATING AGREEMENT
 


 

 
 

--------------------------------------------------------------------------------

 
 
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
ROIC PHILLIPS RANCH, LLC
(A DELAWARE LIMITED LIABILITY COMPANY)




EXECUTED ON FEBRUARY 2, 2010
 


 


 
 
 


 


 


 


 


 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED
OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED (A) ABSENT AN EFFECTIVE
REGISTRATION THEREOF UNDER THE SECURITIES ACT, OR (2) EXCEPT IN A TRANSACTION
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
PAGE
 
ARTICLE I
DEFINITIONS 
1

 
SECTION 1.1.
DEFINITIONS  1

ARTICLE II
ORGANIZATION AND PURPOSE 
10

 
SECTION 2.1.
FORMATION 10

 
SECTION 2.2.
NAME 10

 
SECTION 2.3.
PLACES OF BUSINESS 10

 
SECTION 2.4.
REGISTERED OFFICE AND AGENT 10

 
SECTION 2.5.
TERM 10

 
SECTION 2.6.
PURPOSE; SCOPE OF BUSINESS 10

 
SECTION 2.7.
MEMBER INFORMATION 11

 
SECTION 2.8.
OWNERSHIP AND WAIVER OF PARTITION 11

 
SECTION 2.9.
REIT MATTERS 11

ARTICLE III
MEMBERS
11

 
SECTION 3.1.
MEMBERS 11

 
SECTION 3.2.
ADMISSION OF NEW MEMBERS 11

 
SECTION 3.3.
REGARDING THE MM MEMBER GROUP 12

 
SECTION 3.4.
OTHER BUSINESS ACTIVITIES OF THE MEMBERS AND MANAGING MEMBER 13

ARTICLE IV
CAPITAL ACCOUNTS; ALLOCATIONS
13

 
SECTION 4.1.
CAPITAL ACCOUNTS 13

 
SECTION 4.2.
ALLOCATIONS 13

 
SECTION 4.3.
QUALIFIED INCOME OFFSET 15

 
SECTION 4.4.
NONRECOURSE DEDUCTIONS 15

 
SECTION 4.5.
COMPANY MINIMUM GAIN CHARGEBACK 15

 
SECTION 4.6.
MEMBER NONRECOURSE DEBT 15

 
SECTION 4.7.
COMPLIANCE WITH CODE SECTION 704(B) 16

 
SECTION 4.8.
OTHER ALLOCATION PROVISIONS 16

 
SECTION 4.9.
NO DEFICIT RESTORATION BY MEMBERS 16

 
SECTION 4.10.
TAXATION AS A PARTNERSHIP 16

 
SECTION 4.11.
PROFITS INTEREST 16

 
 
 
i

--------------------------------------------------------------------------------

 
ARTICLE V
PERCENTAGE INTERESTS; CAPITAL CONTRIBUTIONS; DISTRIBUTIONS; LOANS; GUARANTEED
PAYMENTS 
17

 
SECTION 5.1.
PERCENTAGE INTERESTS 17

 
SECTION 5.2.
CAPITAL CONTRIBUTIONS 17

 
SECTION 5.3.
FURTHER CAPITAL CONTRIBUTIONS 17

 
SECTION 5.4.
DISTRIBUTIONS 17

 
SECTION 5.5.
CLASS B DISTRIBUTIONS 17

 
SECTION 5.6.
RESIGNATIONS; WITHDRAWALS OF CAPITAL 18

 
SECTION 5.7.
LOAN 18

 
SECTION 5.8.
IN-KIND DISTRIBUTIONS 18

 
SECTION 5.9.
LIMITATIONS ON DISTRIBUTIONS 19

 
SECTION 5.10.
WITHHOLDING 19

 
SECTION 5.11.
INTEREST 19

 
SECTION 5.12.
GUARANTEED PAYMENTS 19

 
SECTION 5.13.
SET OFF OF MM MEMBER GROUP DISTRIBUTIONS 19

ARTICLE VI
MANAGEMENT
20

 
SECTION 6.1.
MANAGEMENT BY THE MANAGING MEMBER 20

 
SECTION 6.2.
AUTHORIZED PERSONS 20

 
SECTION 6.3.
OFFICERS 20

ARTICLE VII
TRANSFER RIGHTS OF MEMBERS; PUT/CALL PROVISIONS; PROPERTY SALE
21

 
SECTION 7.1.
TRANSFER RESTRICTIONS 21

 
SECTION 7.2.
PUT/CALL OPTION 21

 
SECTION 7.3.
RELEVANT PROPERTY SALE 22

ARTICLE VIII
LIMITATION OF LIABILITY; INDEMNIFICATION; EXPENSE REIMBURSEMENT
22

 
SECTION 8.1.
EXCULPATION; INDEMNIFICATION 22

 
SECTION 8.2.
EXPENSE REIMBURSEMENTS 23

ARTICLE IX
COMPANY BOOKS AND RECORDS; CERTAIN TAX MATTERS; APPROVED BUDGET
24

 
SECTION 9.1.
BOOKS, RECORDS, ETC 24

 
SECTION 9.2.
BANK ACCOUNTS 124

 
 
ii

--------------------------------------------------------------------------------

 

 
SECTION 9.3.
TAX ELECTIONS 24

 
SECTION 9.4.
TAX MATTERS MEMBER 24

 
SECTION 9.5.
TAX INFORMATION 24

 
SECTION 9.6.
APPROVED BUDGETS 25

ARTICLE X
DISSOLUTION AND TERMINATION 
25

 
SECTION 10.1.
DISSOLUTION 25

 
SECTION 10.2.
WINDING UP, LIQUIDATION AND DISTRIBUTION OF ASSETS 25

 
SECTION 10.3.
CERTIFICATE OF CANCELLATION 26

ARTICLE XI
MISCELLANEOUS
26

 
SECTION 11.1.
SPECIFIC PERFORMANCE; OTHER RIGHTS 26

 
SECTION 11.2.
NOTICES 26

 
SECTION 11.3.
CONSTRUCTION; ENTIRE AGREEMENT2 6

 
SECTION 11.4.
NO WAIVER; NO ASSIGNMENT; ETC. 27

 
SECTION 11.5.
AMENDMENTS 27

 
SECTION 11.6.
SEVERABILITY 27

 
SECTION 11.7.
COUNTERPARTS 27

 
SECTION 11.8.
APPLICABLE LAW; JURISDICTION 28

 
SECTION 11.9.
WAIVER OF JURY TRIAL 28

 
SECTION 11.10.
NO RIGHTS OF THIRD PARTIES 28

 
SECTION 11.11.
FURTHER ASSURANCES 28

 
SECTION 11.12.
SURVIVAL 28

 
SECTION 11.13.
NO BROKER 28

 
SECTION 11.14.
SERVICES TO MEMBERS 29

 
SECTION 11.15.
CURRENCY 29

 
SECTION 11.16.
ATTORNEYS’ FEES 29

 
SECTION 11.17.
REPRESENTATION; WAIVER AND INDEMNIFICATION 29

 
 
iii

--------------------------------------------------------------------------------

 


ROIC PHILLIPS RANCH, LLC
LIMITED LIABILITY COMPANY AGREEMENT


This LIMITED LIABILITY COMPANY AGREEMENT of ROIC PHILLIPS RANCH, LLC, a Delaware
limited liability company (the “Company”), is made and entered into to be
effective for all purposes as of  February 2, 2010, by and among the Company,
those persons whose signatures appear below as Members (as such capitalized term
and other capitalized terms used herein are defined in Article I), and, solely
for the purposes of Section 3.3, McCarthy.  The Company, the Members, and solely
for the purposes of Section 3.3, McCarthy hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
 
Section 1.1. Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Acquisition Date” shall mean the date on which the Company acquires the
Property.
 
“Act” shall mean shall mean the Delaware Limited Liability Company Act, 6 Del.
C. §18-101 et seq., as amended, and any successor to such statute.
 
“Affiliate” shall mean, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the specified Person; (ii)
any Person who, from time to time, is a spouse or immediate relative of a
specified Person; (iii) any Person who, from time to time, is an officer,
director, general partner, Managing Member or other similar fiduciary or
authorized person of a specified Person; or (iv) any Person who, directly or
indirectly, is the beneficial owner of 10% or more of any class of equity
securities or other ownership interests of the specified Person, or of which the
specified Person is directly or indirectly the owner of 10% or more of any class
of equity securities or other ownership interests.
 
“Agreement” shall mean this Limited Liability Company Agreement as originally
executed and as amended, supplemented or restated from time to time.
 
“Associated Group” shall mean, as to any individual, any one or more of the
following Persons: (i) the spouse or lineal descendants (but not minor children)
of such individual, (ii) any trust created solely for the benefit of such
individual, the spouse or lineal descendants of such individual, or such
individual’s estate, and (iii) any corporation or partnership in which such
individual, the spouse and/or lineal descendants of such individual, are the
direct and beneficial owners of all of the equity interests (provided such
individual, spouse and lineal descendants agree in writing to remain the direct
and beneficial owners of all such equity interests).
 
“Bad Conduct” shall mean, with respect to any Person, an act or omission by such
Person that constitutes fraud, bad faith, gross negligence, willful misconduct
or criminal conduct (unless there was no reasonable cause to believe the
criminal action taken or omitted was unlawful).
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” shall mean each day other than a Saturday, Sunday or any other
day on which banking institutions in the State of New York are authorized or
obligated by law or executive order to be closed.
 
“Certificate of Formation” shall mean the Certificate of Formation of the
Company as filed with the Secretary of State of Delaware pursuant to the Act and
as may be amended from time to time.
 
“Claim” shall mean any claim of any kind or description, including demands,
controversies, causes of action, complaints, disputes, disagreements, charges,
grievances, or rights of action or other similar rights.  “Claim” also includes
any acts, omissions, circumstances or incidents which would give rise to any of
the foregoing.
 
“Class A Company Interest” shall mean a Company Interest designated as a Class A
Company Interest pursuant to this Agreement.
 
“Class A Member” shall mean a Member who holds a Class A Company Interest.
 
“Class A Percentage” shall mean, with respect to a Class A Member, the fraction
expressed as a percentage the numerator of which is the aggregate Capital
Contributions of such Class A Member and the denominator of which is the
aggregate Capital Contributions of all Class A Members.
 
“Class B Company Interest” shall mean a Company Interest designated as a Class B
Company Interest pursuant to this Agreement.
 
“Class B Member” shall mean a Member who holds a Class B Company Interest.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended (or any
corresponding provision of succeeding law).
 
“Company Assets” shall mean the assets and property, whether tangible or
intangible and whether real, personal, or mixed, at any time owned by or held,
directly or indirectly, for the benefit of the Company.
 
“Company Expenses” shall mean the reasonable, out-of-pocket third party costs of
organizing and operating the Company.
 
“Company Interest” shall mean, as to each Member, all of the interest of that
Member in the Company including, without limitation, such Member’s (i) right to
a distributive share of Net Available Cash, depreciation, depletion,
amortization, gain and loss, (ii) right to a distributive share of Company
Assets, (iii) rights, if any, to participate in the management of the Company
and (iv) obligations to comply with all the terms and provisions of this
Agreement and of the Act.
 
“Company Year” shall mean the taxable year of the Company for federal income tax
purposes.
 
“Control” (including the terms “Controlling,” “Controlled by” and “under common
Control with”) shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
“Depreciation” shall mean, for each fiscal year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
with respect to an asset for such
 
 
2

--------------------------------------------------------------------------------

 
 
fiscal year or other period, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such fiscal year, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such fiscal year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such fiscal year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managing Member.
 
“Duty Breach” shall mean, as to any Member, a material breach of a material
obligation of such Member under this Agreement, as determined in good faith by
the Managing Member, which breach (a) has a material adverse effect on the
business, financial condition or prospects of the Company, taken as a whole, and
(b) remains uncured for ten Business Days after receipt by such Member from the
Company of a notice of such material breach, provided, that in the case of this
clause (b), if such breach is curable on a reasonably commercial basis within 60
calendar days but not ten Business Days, then a Duty Breach shall not be deemed
to have occurred if the breaching Member diligently commences such cure during
such ten Business Day period and thereafter continuously, diligently and
expeditiously implements such curing to completion prior to the expiration of
such 60 calendar day period.
 
“Encumbrance” means with respect to any asset (including, any security), any
security interest, lien, encumbrance, pledge, mortgage, claim, conditional or
installment sales contract, title retention contract, community property or
other spousal partner interest, or other burden of any nature whatsoever
attached to and materially adversely affecting such assets.
 
“Equity Exchange Offer” means an offer from the ROI Member to the MM Member
Group to exchange all, but not less than all the MM Company Interests for equity
interests in the ROI Member having a value, as determined in the sole and
absolute discretion of the ROI Member, equal to the Put/Call Purchase Price;
provided, that such offer may be subject to such other terms and conditions as
may be determined in the sole and absolute discretion of the ROI Member,
including, without limitation, a condition that each person or entity comprising
a part of the MM Member Group execute and deliver to the ROI Member a joinder
agreement, whereby, to the extent applicable, each such person or entity becomes
bound to the provisions of the limited liability company agreement, operating
agreement, partnership agreement or other constituent document(s) of the ROI
Member.
 
“Excluded Income” shall mean, in respect of any period, any and all income
received by the Company from any tenant associated with the Property for which
any unpaid Rent Deficiency (as defined in the Purchase Agreement) exists during
such period.
 
“Exit Event” means any of the following events or circumstances: (i) the death
or permanent disability of McCarthy; or (ii) any act or omission by the MM
Member, any Affiliates of the MM Member or any of their respective
Representatives that (A) relates to, involves or otherwise affects the Company,
the Property or any employee, other Member, tenant or service provider of or to
the Company or the Property and (B) constitutes Bad Conduct or a Duty Breach.
 
“Great Harvest Note” shall mean the promissory note dated July 16, 2009 in the
original principal amount of $1,200,000 made by Manisa, Inc., Jay J. Suh and
Yahg Suk Ha in favor of MCC Phillips, LLC and CMP Phillips Associates,
LLC.  “Great Harvest Note” shall also mean the stock of any corporation to which
the Company transfers the Great Harvest Note.
 
“Gross Asset Value” shall mean with respect to any asset, the asset’s adjusted
basis for federal income tax purposes, except as follows:
 
 
3

--------------------------------------------------------------------------------

 
(i)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset as determined
by the contributing Member and the Company;
 
(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values (taking Code Section 7701(g)
into account), as determined by the Manager as of the following times:  (A) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis Capital Contribution; (B) the
distribution by the Company to a Member of more than a de minimis amount of
Company property as consideration for an interest in the Company (which the
parties agree includes, without limitation, any distribution to the Class B
Member pursuant to Section 5.5, in which case the adjustment shall be made
immediately prior to such distribution); and (C) the liquidation of the Company
within the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g), provided
that an adjustment described in clauses (A) and (B) of this paragraph shall be
made only if the Managing Member reasonably determines that such adjustment is
necessary to reflect the relative economic interests of the Members in the
Company (which adjustment shall be deemed necessary in the case of any
distribution to the Class B Member pursuant to Section 5.5).
 
(iii)           The Gross Asset Value of any item of Company assets distributed
to any Member shall be adjusted to equal the gross fair market value (without
taking Code Section 7701(g) into account) of such asset on the date of
distribution as determined by the Managing Member and as determined in
accordance with Section 5.5(e); and
 
(iv)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m) and subparagraph
(vii) of the definition of “Profits” and “Losses”; provided, however, that Gross
Asset Values shall not be adjusted pursuant to this subparagraph (iv) to the
extent that an adjustment pursuant to subparagraph (ii) is required in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (iv).
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (ii) or (iv), such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset, for purposes
of computing Profits and Losses.
 
“Gross Income from Operations” shall mean, for any period, all rental income
from the Property actually received by the Company during such period (except
that any prepaid rent received shall only be included in Gross Income from
Operations during the period to which such prepayment relates), including, but
not limited to, base rent and additional rent in respect of property taxes,
insurance and common area maintenance costs but excluding the following:
non-recurring items of income, rental income from month-to-month tenants or
licensees (unless such tenants or licensees have been in occupancy for at least
one (1) year) or tenants or licensees that are included in any bankruptcy action
(unless such tenants or licensees have affirmed their lease or license
agreement), sales, use and occupancy or other taxes on receipts required to be
accounted for by the Company to any governmental authority, uncollectible
accounts, sales of furniture, fixtures and equipment, insurance proceeds and
condemnation proceeds, payments received in respect of the Great Harvest Note
and any interest income received by the Company.  Anything in this definition to
the contrary notwithstanding, Gross Income from Operations shall exclude
Excluded Income.
 
“Guaranteed Payments” shall mean the payments to be made pursuant to Section
5.12.
 
 
4

--------------------------------------------------------------------------------

 
“Interim Section 7.3 Distribution Amount” means the undisputed portion of the
Section 7.3 Payment adjusted downward, as determined in the sole and absolute
discretion of the Managing Member, to take into account (i) any portion of the
purchase price not received in cash by the Company at the closing of the
Relevant Property Sale and (ii) reasonable reserves for Company Expenses,
including, without limitation, any transaction fees and expenses incurred in
connection with the Relevant Property Sale, debt payments and contingencies,
including, without limitation, contingencies for any indemnification obligation
or other post-closing obligation associated with or related to the Relevant
Property Sale.
 
“Losses” shall means any losses, liabilities, damages, and costs and expenses
(including reasonable attorneys’ fees and expenses and  litigation costs and
expenses).
 
“McCarthy” means Michael McCarthy.
 
“Member” shall mean any Person admitted as a member of the Company pursuant to
the provisions of this Agreement for the period for which such Person shall
remain a Member.  Schedule A shall be revised from time to time by the Managing
Member to reflect the admission or permitted withdrawal of Members and/or the
Transfer of Company Interests by Members pursuant to the provisions of this
Agreement.
 
“MM Member” means MCC Realty III, LLC.
 
“MM Member Group” means the MM Member together with each Person to whom any
Company Interest held the by MM Member on the date hereof is Transferred,
whether by operation of law or otherwise, including, without limitation, any
such Person to whom such Company Interests is Transferred by a Person other than
the MM Member.
 
“Net Available Cash” means (i) the cash held by the Company as of any
determination date, whether from Company operations, sales or other dispositions
or refinancings of Company Assets, including but not limited to,  rents and
other operating revenues, dividends and interest, proceeds from the sale or
other disposition and insurance and condemnation proceeds relating to the
Property less (ii) the portion of such cash used to pay or establish reserves
for all reasonably projected Company Expenses, debt payments, capital
improvements, replacements, and contingencies.  “Net Available Cash” shall not
be reduced by depreciation, amortization, cost recovery deductions or similar
allowances, but shall be increased by any reductions of reserves previously
established.
 
“NOI” shall mean, for any period, the amount determined by the ROI Member
obtained by subtracting Operating Expenses for such period from Gross Income
from Operations for such period.
 
“Operating Expenses” shall mean, for any period, the total of any and all costs
and expenses that relate to the operation, maintenance and/or management of the
Property that are incurred on a regular monthly or other periodic basis
(appropriately prorated on a monthly basis over the applicable period for any
expenditures such as real estate taxes and assessments and insurance premiums
that, although actually incurred in a particular period, also relate to other
periods), other than any of the foregoing that constitute a Project Costs
described in clauses (a) through (f), inclusive of the definition of Project
Costs.  By way of illustration and not limitation, Operating Expenses shall
include, without limitation, costs and expenses of utilities, ordinary repairs
and maintenance, insurance, license fees, real estate taxes and assessments,
personal property taxes, advertising and marketing expenses, management fees
(which for the purposes of this Agreement shall be, and shall be deemed to be,
four percent (4%) of Gross Income from Operations), service contracts, equipment
or other property lease (other than real property leases) or installment
payments and other similar costs.  Anything in this definition to the contrary
notwithstanding, Operating
 
5

--------------------------------------------------------------------------------

 
 
Expenses shall exclude (i) the first $60,000 of advertising and marketing
expenses incurred during the period commencing on the date hereof and ending on
the 18-month anniversary of the date hereof, (ii) depreciation, income taxes,
debt service (including amortization, if any), and capital expenditures, (iii)
payroll and related taxes and (iv) any item of expense which would otherwise be
considered an Operating Expense pursuant to this definition but is paid directly
by any tenant or licensee of the Property and not included in Gross Income from
Operations.
 
“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.
 
“Preferred Return” shall mean, with respect to a Class A Member, an amount
determined by multiplying (i) the weighted average daily balance of the Capital
Contributions for such Class A Member with respect to its Class A Company
Interest (based on a 360-day year and 30-day month) by (ii) 12%, compounded
annually.
 
“Proceeding” means any legal, administrative or other action, suit, arbitration,
mediation, or other proceeding of any kind or nature.
 
“Profits” and “Losses” shall mean, for each fiscal year of the Company, the
Company’s taxable income or loss determined in accordance with Code Section
703(a), with the following adjustments:
 
(i)           all items of income, gain, loss, deduction, or credit required to
be stated separately under Code Section 703(a)(1) shall be included in computing
taxable income or loss; and
 
(ii)           any tax exempt income of the Company, not otherwise taken into
account in computing Profits or Losses, shall be included in computing taxable
income or loss; and
 
(iii)           any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as such under Treasury Regulation Section 1.704
1(b)(2)(iv)(i) and not otherwise taken into account in computing Profits or
Losses, shall be subtracted from taxable income or loss; and
 
(iv)           in the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraphs (ii) or (iii) of the definition of Gross
Asset Value, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the Gross Asset Value of the asset) or an item of
loss (if the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and
 
(v)           gain or loss resulting from any taxable disposition of Company
property shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding the fact that the adjusted book value differs from
the adjusted basis of the property for federal income tax purposes; and
 
(vi)           in lieu of the depreciation, amortization, or cost recovery
deductions allowable in computing taxable income or loss, there shall be taken
into account Depreciation for such Fiscal Year computed in accordance with the
definition of Depreciation; and
 
(vii)           to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if
 
6

--------------------------------------------------------------------------------

 
 
the adjustment decreases such basis) from the disposition of such asset and
shall be taken into account for purposes of computing Profits or Losses; and
 
(viii)           notwithstanding any other provision of this definition, any
items which are specially allocated pursuant to Section 4.3 through Section 4.6
of the Agreement shall not be taken into account in computing Profits or Losses.
 
“Project Costs” as of any applicable date shall mean the sum of (a) the
Company’s purchase price for the Property ($7,390,000), (b) the original
principal amount of the Great Harvest Note ($1,200,000) or such greater amount
if the REIT Investor, the ROI Member,  the Company or any of their respective
Affiliates (collectively, the “ROI Group”) lends additional funds to the maker
of the Great Harvest Note, (c) all costs paid or incurred by the ROI Group in
connection with the acquisition and closing of the purchase of the Property and
related transactions (including, without limitation, due diligence costs, title
costs and related attorneys’ fees and expenses), (d) all hard costs (including,
without limitation, interior and exterior improvements) and soft costs
(including, without limitation, property related legal, accounting, up to
$60,000 of advertising and marketing costs for the period commencing on the date
hereof and ending on the 18-month anniversary of the date hereof, architectural
and engineering costs and permit fees but excluding income taxes, debt service
(including amortization, if any), loan fees and non-Property related legal and
accounting expenses) paid by the ROI Group in connection with the Property
between the acquisition date of the Property and the applicable date for
calculating the Profits Interests Amount, (e) all (if any) Profits Interests
Amount(s) calculated pursuant to Section 4.2(d) as of the dates prior to the
subject applicable date (without reduction for any distributions made to the
Class B Member in respect of its Class B Company Interest), (f) the aggregate
amount of all (i) Guaranteed Payments, (ii) capital investments made in
connection with the Property, (iii) lease commissions and (iv) tenant
improvement or allowance costs, and (g) any other cost or expense related to the
Property, other than any (i) any Operating Expense or (ii) any cost or expense
described in the last sentence of the definition of Operating Expenses and not
duplicative with any Project Costs described in the immediately preceding
clauses (a) through (f), inclusive.  Project Costs shall be reduced by the
following amounts to the extent they are received by the Company: (i) principal
payments of the Great Harvest Note, (ii) net proceeds derived from the sale of
any Company Assets, and (iii) subject to Section 5.5(e), the outstanding
principal balance of the Great Harvest Note to the extent the same is
distributed to the Class B Member in respect of any Profits Interests Amount
owing to the Class B Member.
 
“Property” shall mean the Phillips Ranch Shopping Center located at 4-16 Loop
Drive, Pomona, California together with the approximately 13.5 acres of land on
which such shopping center is situated.
 
“Property Sale” shall mean the sale of the Property to a third party. For the
avoidance of doubt a Property Sale is not the sale of the equity interests in
the Company to a third party.
 
“Put/Call Closing” shall mean the closing of the purchase and sale of the MM
Company Interests pursuant to a Put/Call Exercise.
 
“Put/Call Notice” shall mean a written notice from the ROI Member or the MM
Member, on behalf of himself and the other Persons constituting a part of the MM
Member Group, as the case may be (in such capacity, the “initiator”), delivered
to the other (in such capacity, the “recipient”) during the Put/Call Option
Period which notice contains the following statements binding on the initiator
and enforceable by the recipient: (i) a statement to the effect that, by such
notice, it has irrevocably and, except as set forth in this Agreement,
unconditionally exercised the Put/Call Option, (ii) the Business Day during
which the initiator elects to be the Put/Call Closing Date which Business Day
shall be 60 to 90 days after recipient receives such notice, and (iii) if the
ROI Member is the initiator and elects to make an Equity Exchange Offer, the
terms and conditions of such Equity Exchange Offer.
 
 
7

--------------------------------------------------------------------------------

 
“Put/Call Option” shall mean, subject to the terms and conditions of this
Agreement, (i) the right of the MM Member, on behalf of himself and the other
Persons constituting a part of the MM Member Group, to Transfer to the Option
Purchaser at the Put/Call Closing all, but not less than all, the MM Company
Interests of the entire MM Member Group at the Put/Call Purchase Price, free and
clear of all Encumbrances, and the corresponding obligation of the Option
Purchaser, at the Put/Call Closing, to purchase such MM Company Interests from
the MM Member Group at the Put/Call Purchase Price free and clear of all
Encumbrances, and (ii) the right of the Option Purchaser to purchase from the MM
Member Group, at the Put/Call Closing, all, but not less than all, the MM
Company Interests of the entire MM Member Group at the Put/Call Purchase Price,
free and clear of all Encumbrances, and the corresponding obligation of the MM
Member Group, at the Put/Call Closing, to Transfer such MM Company Interests to
the Option Purchaser at the Put/Call Purchase Price, free and clear of all
Encumbrances.
 
“Put/Call Option Period” shall mean the period commencing July 1, 2013 and
ending December 31, 2013; provided, that if an Exit Event occurs prior to July
1, 2013, then the Put/Call Option Period shall mean the period commencing on the
date on which the first Exit Event first occurs and ending on December 31, 2013.
 
“Put/Call Purchase Price” shall mean (i) an amount equal to the positive Capital
Account balance of the MM Member Group at June 30, 2013 to the extent
attributable to its Class A Member interest, plus (ii) an amount equal to the
cumulative Profits Interests Amount(s) of the Class B Member through and
including June 30, 2013, minus (iii) the aggregate amount of all distributions
made to the MM Member Group in respect of the Class B Company Interest, if any;
provided, that if an Exit Event occurs prior to July 1, 2013, then, for the
purposes of this definition of “Put/Call Purchase Price” references to June 30,
2013 shall be replaced with a date that corresponds to the last day of the
calendar quarter during which such Exit Event occurs.
 
“Qualified Arbitrator” shall mean an individual, who shall be an independent,
certified public accountant, an investment banker, a licensed MAl appraiser or
another comparable financial services professional providing advisory services
in the real estate industry, with at least ten years experience in valuing
shopping center development projects. Such individual shall be provided by JAMS
and chosen by the MM Member and the ROI Member in accordance with the rules of
JAMS for choosing such an arbitrator, provided that if JAMS shall not have such
an individual with such qualifications to provide as an arbitrator, then the MM
Member and the ROI Member shall instead agree upon such an individual with such
qualifications to serve as arbitrator pursuant to the same rules for choosing
such individual as would have applied if JAMS did have such an individual to
provide.  For the purposes of this definition, the word “independent,” as
applied to the Qualified Arbitrator, means, such individual shall not have been
associated with or performed any services for the ROI Member, the MM Member,
McCarthy, any senior executive officer of the ROI Member or any controlled
Affiliates of such Persons for the past ten years.
 
“Representative” shall mean, with respect to any Person at any time, any current
or former equityholder (including, any member, partner, shareholder or other
beneficial owner of such Person), manager, director, trustee, officer,
fiduciary, employee, agent or authorized representative of such Person at such
time.
 
“REIT” means a real estate investment trust under Code Sections 856 et. seq.
 
“REIT Investor” shall mean Retail Opportunity Investments Corp., a Delaware
corporation, which is a direct or indirect investor in the ROI Member.
 
 
8

--------------------------------------------------------------------------------

 
“ROI Member” shall mean Retail Opportunity Investments Partnership, LP. or any
transferee of all the Company Interests held by such Person.
 
“Tax Matters Member” shall have the meaning set forth in Code §6231(a)(7) for
“tax matters partner” and described in Section 9.4.
 
“Transferee” shall mean a Person to whom a Member Transfers Company Interests
pursuant to this Agreement.
 
The following capitalized terms are defined in the Section of this Agreement set
forth opposite such term:
 
 
   

 
 




   

 

 DEFINED TERM
 SECTION CROSS
 REFERENCE
     Agreed to Court  11.8  Approved
Budget                                                                                     
 9.6  Authorized
Person                                                                                     
 6.2  Capital
Account                                                                                                
 4.1  Capital
Contribution                                                                                                
 5.2  Cash
Consideration                                                                                     
 7.2(b)
 Company                                                                               
 First paragraph  Company
Group                                                                                     
 3.3(c)  Company Minimum
Gain                                                                                     
 4.5  Company Service
Provider                                                                                                
 11.14  Covered
Person                                                                                                
 8.1(a)  Disallowed Set-Off
Amount                                                                                                
 5.13  First 12-Month
Period                                                                                              
 5.12  GHN
Distribution                                                                                     
 5.5(e)
 JAMS                                                                                     
 7.3  Managing
Member                                                                                     
 6.1  Member
Information                                                                                                
 2.7  Member Nonrecourse
Debt                                                                                                
 4.6  Member Nonrecourse Debt Minimum
Gain                                                                                                
 4.6  Monthly
Payment                                                                                     
 5.12  MM Company
Interests                                                                                                
 7.2(a)  MM
Services                                                                                                
 3.3(a)  Nonrecourse
Deductions                                                                                     
 4.4
 Officers                                                                                     
 6.3  Option
Purchaser                                                                                     
 7.2(a)  Percentage
Interest                                                                                     
 5.1  Principal Line of
Business                                                                                     
 2.6  Procedural
Claim                                                                                     
 11.8  Profits Interests
Amount                                                                                     
 4.2(d)  Purchase
Agreement                                                                                                
 5.13  Put/Call Closing
Date                                                                                                
 7.2(b)  Put/Call Document  7.2(b)  Responsible Party  6.1(b)  Relevant Property
Sale  7.3

 
 
9

--------------------------------------------------------------------------------

 
 

 Safe
Harbor                                                                                     
 4.11(b)  Safe Harbor
Election                                                                                                
 4.11(c)  Safe Harbor
Regulation                                                                                                
 4.11(d)  Section 7.3
Payment                                                                                               
 7.3  Sills
Cummis                                                                                                
 11.17
 Term                                                                                     
 2.5  Transfer, Transfers and Transferred,
etc.                                                                                                
 7.1

 
ARTICLE II
ORGANIZATION AND PURPOSE
 
Section 2.1. Formation.  The Company was formed as a Delaware limited liability
company pursuant to the Act on January 4, 2010 by the filing of the Certificate
of Formation for the Company with the Secretary of State of the State of
Delaware, and the Members hereby adopt and ratify the Certificate of Formation
and all acts taken in connection therewith.
 
Section 2.2. Name.  The name of the Company is “ROIC Phillips Ranch, LLC”.  The
Company business may be conducted under any other name or names approved by the
Managing Member.
 
Section 2.3. Places of Business.  The Company may locate its place or places of
business at any place or places as the Managing Member may from time to time
approve.  The Company’s principal place of business as of the date hereof is at
c/o Retail Opportunity Investments Corp., 3 Manhattanville Road, Purchase, New
York 10577.  The Company may maintain offices at such other place or places as
approved by the Managing Member.
 
Section 2.4. Registered Office and Agent.  The name of the Company’s registered
agent for service of process shall be Corporation Service Company, and the
address of the Company’s registered agent and the address of the Company’s
registered office in the State of Delaware shall be 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808.  The registered agent and the registered office
of the Company may be changed from time to time by filing the address of the new
registered office and/or the name of the new registered agent with the Secretary
of the State of the State of Delaware pursuant to the Act.
 
Section 2.5. Term.  The term of the Company (the “Term”) commenced on the date
the Certificate of Formation was filed with the Secretary of State of the State
of Delaware and shall continue until the Company is dissolved in accordance with
the provisions of this Agreement or the Act and its wind-up is finally
completed.
 
Section 2.6. Purpose; Scope of Business.  Subject to the terms of this
Agreement, the purposes and scope of business of the Company shall be to engage
in (i) (A) the acquisition, sale, financing, development, management, ownership,
leasing and operation of the Property, (B) without limiting the generality of
the immediately preceding clause (A), (I) the making of loans or other advances
to tenants or other third-parties and (II) the holding of notes or other
instruments memorializing such loans or other advances and (C) the acquisition
or formation of one or more subsidiaries that will engage in any of the
activities described in this clause (i), and (D) any activities necessary or
incidental to the foregoing described in this clause (i) (such activities
described in this clause (i) being referred to as the “Principal Line of
Business”), and (ii) (A) any lawful act or activity, other than those described
in the immediately preceding clause (i), for which limited liability companies
may be formed under the Act and (B) any activities necessary or incidental to
the foregoing described in this clause (ii); provided, that, prior to the first
to occur of an Exit Event, a Property Sale and June 30, 2013, without the prior
written
 
10

--------------------------------------------------------------------------------

 
 
approval of all the Members, the Company shall not engage in any activities
other than the Principal Line of Business.
 
Section 2.7. Member Information.  The name, type of Member (i.e., Class A Member
or Class B Member), address, and Percentage Interest of each Member are set
forth on Schedule A.  Schedule A shall be revised from time to time by the
Managing Member to reflect the withdrawal or admission of Members and the
Transfer of Company Interests by Members pursuant to the provisions of this
Agreement and to reflect any other change in the name, type of Member, address,
or Percentage Interest of a Member (collectively, the “Member Information”).
 
Section 2.8. Ownership and Waiver of Partition.  All Company Assets shall be
held in the name of the Company and deemed owned by the Company as an entity and
no Member, individually, shall have any ownership of or interest in such
property or interests owned by the Company, except as a Member of the
Company.  Each of the Members irrevocably waives, during the term of the Company
and during any period of its liquidation (or deferral of liquidation pursuant to
Section 10.2) following any dissolution, any right that it may have to seek or
maintain any action for partition with respect to any Company Assets.
 
Section 2.9. REIT Matters.  Each Member, other than the ROI Member, shall (and
each shall cause each of its Affiliates to) take any action (and refrain from
taking any action) as reasonably requested by the ROI Member, that the ROI
Member, in good faith, believes is necessary or advisable in order to protect
the status of the REIT Investor as a REIT; it being agreed by each such Member
that the REIT Investor and its Affiliates are third-party beneficiaries of the
provisions of this Section 2.9, and accordingly shall have, and be permitted to
enforce, all corresponding rights, interest and claims under and pursuant to
this Section 2.9 and be entitled to any and all benefits under and pursuant to
this Section 2.9.
 
 
ARTICLE III
MEMBERS
 
Section 3.1. Members.  Each Member on the date hereof and each Person admitted
as a Member of the Company pursuant to Section 3.2 and in accordance with the
Act shall be Members of the Company until they cease to be Members in accordance
with the provisions of this Agreement.  Each Member shall be either a Class A
Member and/or a Class B Member and such designation shall be set forth in
Schedule A.  Each Member, in its capacity as such, shall have only those the
rights, powers, duties, obligations, preferences and privileges set forth in
this Agreement.  Without limiting the generality of the foregoing, no Member
(solely in its capacity as such), other than the Managing Member, shall have any
voting rights (including, any voting rights, if any, relative to any merger,
Property Sale, reorganization or otherwise), any benefit of any protective
provisions, any right to make any Capital Contribution or any other right or
benefit of any kind or nature whether by, under or in contract, law, equity or
otherwise, except to the extent expressly provided under this Agreement or as
required under the Act; and to the extent any of the foregoing is required under
the Act and subject to being waived, the Members hereby irrevocably waive the
same.
 
Section 3.2. Admission of New Members.  The Managing Member may, from time to
time, admit additional Members to the Company upon such terms and conditions and
for such Capital Contributions as the Managing Member in its sole and absolute
discretion may determine but subject to Section 11.5.  The Managing Member shall
be permitted to admit a new Member to the Company only upon the execution and
delivery by such Member of a written undertaking to be bound by the terms and
provisions of this Agreement (in form and substance reasonably acceptable to the
Managing Member), which will serve to make such Person a party hereto.  Schedule
A shall be revised from time to time by
 
 
 
11

--------------------------------------------------------------------------------

 
 
the Managing Member to reflect the withdrawal or admission of Members and the
Transfer of Company Interests by Members pursuant to the provisions of this
Agreement and to reflect any other change in the name, address or Percentage
Interest of any Member.
 
Section 3.3. Regarding the MM Member Group.
 
(a) As long as the MM Member is a Member, it shall perform those asset
management services and other services listed on Schedule B, in each case
relative to the Property, as may be reasonably requested by the Managing Member
or any Officer at any time or from time to time (the “MM Services”); it being
agreed that (i) all MM Services performed or contemplated to be performed by the
MM Member pursuant to this Section 3.3(a) shall be subject to the direction and
authority of the Managing Member and each Officer, (ii) without limiting the
generality of the immediately preceding clause (i), (A) the Managing Member and
each Officer shall have the right to terminate, in whole or part, any MM
Services being performed by the MM Member pursuant to this Section 3.3
immediately upon demand, and upon receipt of such demand, the MM Member shall
terminate such MM Services, and (B) nothing in this Section 3.3(a) grants to or
shall be deemed to grant to the MM Member or any of its Representations any
authority to bind the Company and (iii) except as otherwise provided in this
Agreement, neither the MM Member nor any of its Representatives shall receive or
shall have no right to receive any fee, compensation or payment of any kind or
nature in consideration for its performance of any MM Services.  For the
avoidance of doubt, the parties acknowledge and agree that if the Managing
Member or an Officer terminates MM Services pursuant to this Section 3.3(a),
then such termination itself shall not result in the termination or modification
of any other obligations, rights or remedies of the MM Member under this
Agreement.  Without the prior written consent of the Managing Member, the MM
Member shall not and shall not permit any of its Representatives, other than
McCarthy, to perform any MM Services on behalf of the MM Member.
 
(b) Each Person constituting a part of the MM Member Group and McCarthy, jointly
and severally, represent, warrant and covenant to the Company and the other
Members that: (i) the MM Member is and at all times will be a limited liability
company duly formed, validly existing and in good standing in the jurisdiction
in which it was formed; (ii) the MM Member has and will at all times maintain
all requisite power and authority to own Company Interests and perform the MM
Services; (iii) the MM Member is and at all times will be 100 percent owned and
Controlled by McCarthy, provided, that, McCarthy shall have the right to
Transfer less than 50 percent of the equity interests in the MM Member to
Persons comprising a part of his Associated Group if (A) after giving effect to
such Transfer, McCarthy remains in 100 percent Control of the MM Member and (B)
at least five Business Days prior to such Transfer the MM Member delivers to the
Managing Member a notice to such effect which notice contains a certification
from McCarthy that such Transfer will be effected in compliance with this clause
(iii); (iv) the MM Member and each of its Representatives has and at all times
will maintain all permits and other governmental authorizations necessary to
perform the MM Services; (v) the MM Member will and will cause each of its
Representatives to perform all MM Services at all times in material compliance
with applicable law; and (vi) the MM Member has not, and will not at any time,
owned or own any asset of any kind or nature or conducted or conduct any
business of any kind or nature, other than the ownership of Company Interests,
the conduct of the MM Services, and the ownership of such other assets and
conduct of such other business as may be necessary of incidental to the
ownership of the Company Interests and the conduct of MM Services.
 
(c) Each Person constituting a part of the MM Member Group and McCarthy, jointly
and severally, shall defend, indemnify and hold harmless the Company, its
Affiliates and each of their respective Representatives (collectively, the
“Company Group”) from and against any and all Claims and Proceedings, and shall
pay to the Company Group on demand the amount of any and all Losses incurred or
sustained by the Company Group, howsoever arising out of or in any way related
to any of the
 
 
 
12

--------------------------------------------------------------------------------

 
 
following: (i) any Claim or Proceeding made, filed or otherwise asserted by a
third-party to the extent the same relates to the MM Services performed or
omitted to be performed by the MM Member or any of its Representatives and not
subject to indemnification by the Company pursuant to Section 8.1(a), and (ii)
any Bad Conduct or Duty Breach by the MM Member or any of its Representative to
the extent same relates to any of the MM Services.
 
Section 3.4. Other Business Activities of the Members and Managing Member.  The
Members and their respective Representatives and Affiliates may have other
business interests and may engage in other business ventures of any nature or
description whatsoever, whether presently existing or hereafter created,
including, without limitation, the development, ownership, leasing, management,
and operation of real estate and may compete, directly or indirectly, with the
business of the Company; provided, that nothing in this Section 3.4 shall, or is
intended to, limit or otherwise modify the obligations of any Member or any such
Representative or Affiliate set forth in any contract or other binding
arrangements, other than this Agreement.
 
 
ARTICLE IV
CAPITAL ACCOUNTS; ALLOCATIONS
 
Section 4.1. Capital Accounts.  A separate capital account (each a “Capital
Account”) shall be maintained for each Member in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv), and this Section 4.1 shall be
interpreted and applied in a manner consistent therewith.  Whenever the Company
would be permitted to adjust the Capital Accounts of the Members pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of
Company Assets, the Company may (and as provided in clause (ii) of the
definition of "Gross Asset Value" in Section 1.1, shall) so adjust the Capital
Accounts of the Members.  In the event that the Capital Accounts of the Members
are adjusted pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to
reflect revaluations of Company Assets, (i) the Capital Accounts of the Members
shall be adjusted in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion, amortization
and gain or loss, as computed for book purposes, with respect to such property,
and (ii) the Members’ distributive shares of depreciation, depletion,
amortization and gain or loss, as computed for tax purposes, with respect to
such property shall be determined so as to take account of the variation between
the adjusted tax basis and book value of such property in the same manner as
under Code Section 704(c).  In the event that Code Section 704(c) applies to
Company Assets, the Capital Accounts of the Members shall be adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes, with respect to such property.
 
Section 4.2. Allocations.
 
(a) After giving effect to the special allocations set forth in Sections 4.3
through Section 4.6, Profits shall be allocated to the Members as follows:
 
(i) first, to each of the Class A Members, pro rata relative to their respective
Class A Percentages, in an amount equal to the excess of (A) the cumulative
amount of the Preferred Return of such Class A Member over (B) the cumulative
amount of all prior allocations made to such Class A Member pursuant to this
Section 4.2(a)(i);
 
(ii) second, in the case of gain from the sale or other disposition of the
Property, to the Class B Member in an amount equal to the excess of (A) the
cumulative amount of Profits Interests Amount(s) over (B) the cumulative amount
of Profits previously allocated to the Class B Member pursuant to this Section
4.2(a)(ii) (and the Members acknowledge their intention that the amount
 
 
13

--------------------------------------------------------------------------------

 
 
of taxable gain to be allocated to the Class B Member by reason of the foregoing
allocation of Profits shall be an amount that gives to the Class B Member the
entire benefit of the increase(s) to the tax basis of the Property resulting
from the election under Section 754 of the Code, described in Section 9.3
hereof, to the extent attributable to prior distributions to the Class B Member,
but any depreciation deductions attributable to such tax basis increases
resulting from the Section 754 election shall not be allocated to the Class B
Member); and
 
(iii) thereafter, to all of the Class A Members pro rata relative to their
respective positive Capital Account balances;
 
provided, that, anything in this Section 4.2(a) to the contrary notwithstanding,
any item of Profits that constitutes gain described in clause (iv) of the
definition of “Profits” and “Losses” regarding certain Gross Asset Value
adjustments shall be allocated among the Members so as to reflect the manner in
which the unrealized income or gain inherent in the subject asset (that has not
been reflected in the Capital Accounts previously) would be allocated among the
Members if there were a taxable disposition of such asset for its fair market
value on the date of the Gross Asset Value adjustment, except as otherwise
provided in applicable Treasury Regulations.
 
(b) After giving effect to the special allocations set forth in Section 4.3
through Section 4.6, Losses shall be allocated to the Members as follows:
 
(i) first, an amount equal to any Profits allocated to the Class A Members
pursuant to Section 4.2(a)(iii) to the Members in proportions necessary to
offset the allocations of such Profits; and
 
(ii) thereafter, to the Class A Members pro rata relative to their respective
Class A Percentages.
 
(c) No Class A Member shall be allocated a Loss that creates or increases a
deficit in such Member’s Capital Account as it relates to such Member’s Class A
Company Interest. In the event some but not all of the Class A Members would
have deficit Capital Accounts as it relates to their Class A Company Interests
as a consequence of an allocation of Losses pursuant to this Section 4.2(c),
such excess Losses shall be reallocated to the other Class A Members who have
positive Capital Account balances as it relates to their Class A Company
Interests, pro rata in accordance with their Class A Percentages.  Anything in
Section 4.2(a) to the contrary notwithstanding, if any Losses are reallocated
pursuant to this Section 4.2(c), subsequent Profits shall first be allocated to
reverse the effect of the reallocations made pursuant to this Section 4.2(c).
 
(d) The Profits Interests Amount shall be calculated as of December 31, 2010,
December 31, 2011, December 31, 2012 and June 30, 2013 and, if an Exit Event
occurs prior to July 1, 2013, the last day of the calendar quarter during which
such Exit Event occurs.  The “Profits Interests Amount” as of the applicable
dates shall equal the excess of (i) the relevant annualized NOI of the Company
capitalized at a rate of (divided by) 11.8% over (ii) the Project Costs as of
such date.  The relevant annualized NOI shall mean the NOI of the Company  (i)
for the December 31, 2010 computation-the Company’s NOI for the fourth calendar
quarter of 2010 multiplied by four , (ii) for the December 31, 2011
computation-the Company’s NOI for the fourth calendar quarter of 2011 multiplied
by four, (iii) for the December 31, 2012 computation-the Company’s NOI for the
fourth calendar quarter of 2012 multiplied by four, (iv) for the June 30, 2013
computation-the Company’s NOI for the second calendar quarter of 2013 multiplied
by four and (v) for an Exit Event which occurs prior to July 1, 2013-the
Company’s NOI for the calendar quarter during which such Exit Event occurs
multiplied by (A) four, in the case of an Exit Event described in clause (i) of
the definition thereof (i.e., death or permanent
 
 
14

--------------------------------------------------------------------------------

 
 
disability) and (B) the number of calendar quarters that elapsed during the
calendar year during which such Exit Event occurred up to and including the
calendar quarter during which such Exit Event occurred, in the case of any other
Exit Event .  In no event shall the Profits Interests Amount be less than zero.
 
Section 4.3. Qualified Income Offset.  Any Member who unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulations Section
l.704-l(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a deficit balance
in such Member’s Capital Account (increased by the amount of such Member’s
obligation to restore a deficit in such Member’s Capital Account, including any
deemed obligation pursuant to the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5)) shall be allocated items of income and
gain in an amount and manner sufficient to eliminate, to the extent required by
the Treasury Regulations, such deficit balance as quickly as possible.  This
Section 4.3 is intended to comply with the alternate test for economic effect
set forth in Treasury Regulations Section l.704-l(b)(2)(ii)(d) and shall be
interpreted and applied in a manner consistent therewith.
 
Section 4.4. Nonrecourse Deductions.  Nonrecourse Deductions shall be allocated
to the Members in accordance with their Percentage Interests.  For purposes of
this Section 4.4, the term “Nonrecourse Deductions” has the meaning set forth in
Treasury Regulations Section 1.704-2(b)(1).
 
Section 4.5. Company Minimum Gain Chargeback.  Notwithstanding any other
provisions of this Article IV, in the event there is a net decrease in Company
Minimum Gain (as defined below) during any Company taxable year, the Members
shall be allocated items of income and gain in accordance with Treasury
Regulations Section 1.704-2(f).  For purposes of this Article IV the term
“Company Minimum Gain” has the same meaning as “partnership minimum gain” as set
forth in Treasury Regulations Section 1.704-2(b)(2), and any Member’s share of
Company Minimum Gain shall be determined in accordance with Treasury Regulations
Section 1.704-2(g)(1).  This Section 4.5 is intended to comply with the minimum
gain chargeback requirement of Treasury Regulations Section 1.704-2(f) and shall
be interpreted and applied in a manner consistent therewith.
 
Section 4.6. Member Nonrecourse Debt.  Notwithstanding any other provisions of
this Article IV, to the extent required by Treasury Regulations Section
1.704-2(i), any items of income, gain, deduction and loss of the Company that
are attributable to a nonrecourse debt of the Company that constitutes Member
Nonrecourse Debt (including chargebacks of Member Nonrecourse Debt Minimum Gain,
as defined below) shall be allocated in accordance with the provisions of
Treasury Regulations Section 1.704-2(i).  For purposes of this Article IV, the
term “Member Nonrecourse Debt” has the same meaning as “partner nonrecourse
debt” as set forth in Treasury Regulations Section 1.704-2(b)(4) and the term
“Member Nonrecourse Debt Minimum Gain” has the same meaning as “partner
nonrecourse debt minimum gain” as set forth in Treasury Regulations Section
1.704-2(i)(2).  This Section 4.6 is intended to satisfy the requirements of
Treasury Regulations Section 1.704-2(i) (including the partner nonrecourse debt
chargeback requirements) and shall be interpreted and applied in a manner
consistent therewith.
 
Section 4.7. Compliance with Code Section 704(b).  The allocation provisions
contained in this Article IV are intended to comply with Code Section 704(b) and
the Treasury Regulations promulgated thereunder and shall be interpreted and
applied in a manner consistent therewith.
 
Section 4.8. Other Allocation Provisions.  Any elections or other decisions
relating to the allocations of Company items of income, gain, loss, deduction or
credit shall be made by the Managing Member in any manner that reasonably
reflects the purpose and intention of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 4.9. No Deficit Restoration by Members.  No Member shall be required to
contribute capital to the Company to restore a deficit balance in its Capital
Account upon liquidation or otherwise.
 
Section 4.10. Taxation as a Partnership.  It is the intent of the Company and
its Members that the Company be treated as a partnership for income tax
purposes, and the terms of this Agreement shall be construed so as to accomplish
that goal.  The Managing Member will use its reasonable best efforts to cause
the Company to be so treated.
 
Section 4.11. Profits Interest.
 
(a) The Members agree that, in the event the Safe Harbor Regulation is
finalized, the Company shall be authorized and directed to make the Safe Harbor
Election under any proposed or future regulations and the Company and each
Member (including any person to whom an interest in the Company is transferred
in connection with the performance of services) agrees to comply with all
requirements of the Safe Harbor with respect to all interests in the Company
transferred in connection with the performance of services while the Safe Harbor
Election remains effective.  The Tax Matters Partner shall be authorized to (and
shall) prepare, execute, and file the Safe Harbor Election.
 
(b) “Safe Harbor” means the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
 
(c) “Safe Harbor Election” means the election by a partnership and its partners
to apply the Safe Harbor, as described in the Safe Harbor Regulation and
Internal Revenue Service Notice 2005-43.
 
(d) “Safe Harbor Regulation” means Proposed Treasury Regulations Section
1.83-3(l) published on May 24, 2005.
 
(e) It is the intent of the Company and all of its Members that the Class B
Company Interest of the Class B Member shall be a profits interest only and
shall have a liquidation value of zero on the date of issuance.  The Class B
Member shall commence membership in the Company with a Capital Account of zero
with respect to its Class B Company Interest although it will start with an
aggregate Capital Account equal to the amount of its Capital Contribution for
its Class A Company Interest.
 
ARTICLE V
PERCENTAGE INTERESTS; CAPITAL CONTRIBUTIONS; DISTRIBUTIONS; LOANS; GUARANTEED
PAYMENTS
 
 
Section 5.1. Percentage Interests.  Each Member owns an initial percentage
interest in the class of Company Interests as is set forth opposite its name on
Schedule A (each, a “Percentage Interest”).
 
Section 5.2. Capital Contributions.  The Members have contributed such capital
(a “Capital Contribution”) to the Company as is reflected on Schedule A; it
being acknowledged by the Members that at any time and from time to time
Schedule A may not accurately reflect the Capital Contributions made by a Member
and to the extent the Capital Contributions by any one or more
 
 
16

--------------------------------------------------------------------------------

 
 
Members reflected in Schedule A and the financial books and records maintained
by the Company conflict, the financial books and records of the Company shall
control.
 
Section 5.3. Further Capital Contributions.  The ROI Member shall make
additional Capital Contributions to the Company in such amounts as necessary to
fund (a) the shortfall in any Approved Budget or (b) any amount necessary for
the Company to satisfy its distribution obligations set forth in Section
5.5.  Except as set forth in the immediately preceding sentence, no Member shall
be required to make any additional Capital Contributions to the Company or,
without the prior written approval of the Managing Member, shall have the right
to make any additional Capital Contributions to the Company.  The ROI Member
represents and warrants to the MM Member that, on the date hereof, substantially
all the real estate assets of the REIT Investor are owned indirectly by it
through the ROI Member.
 
Section 5.4. Distributions.  Subject to Section 5.5, the Company shall make
distributions to the Members of Net Available Cash at such times as may be
approved by the Managing Member in its sole and absolute discretion.  Except for
any distribution upon dissolution of the Company (which shall be governed by
Article X) and except as otherwise provided in this Agreement, distributions of
Net Available Cash shall be made at in the following order of priority:
 
(a) first, to each of the Class A Members, pro rata relative to their Class A
Percentage Interests, in an amount equal to the excess, if any, of (A) the
cumulative amount of Preferred Return over (B) the cumulative amount of all
prior distributions made to such Class A Members pursuant to this Section
5.4(a); and
 
(b) thereafter, to the Class A Members, pro rata relative to their Class A
Percentage Interests.
 
Section 5.5. Class B Distributions.
 
(a) At the times and on the terms and conditions set forth in this Section 5.5,
subject to Section 7.3, the Class B Member shall be entitled to demand
distributions from the Company.
 
(b) Between January 1, 2012 and February 2, 2012, the Class B Member may demand
a distribution in an amount not to exceed the amount of the Profits Interest
Amount(s), if any, previously calculated as of dates prior to January 1,
2012.  If the Class B Member makes such a demand, then such distribution shall
be made to it on or before February 15, 2012.
 
(c) Between January 1, 2013 and February 1, 2013, the Class B Member may demand
a distribution in an amount not to exceed the amount of the Profits Interest
Amount(s), if any, previously calculated as of the dates prior to January 1,
2013 less any distributions made pursuant to Section 5.5(b).  If the Class B
Member makes such a demand, then such distribution shall be made to it on or
before February 15, 2013.
 
(d) Between July 1, 2013 and August 1, 2013, the Class B Member may demand a
distribution in an amount not to exceed the amount of the Profits Interest
Amount(s), if any, previously calculated as of the dates prior to July 1, 2013
less any distributions made pursuant to Sections 5.5(b) and (c).  If the Class B
Member makes such a demand, then such distribution shall be made to it on or
before August 15, 2013.
 
(e) Distributions demanded pursuant to this Section 5.5 shall be made to the
Class B Member first by distribution of the appropriate portion of the Great
Harvest Note (a “GHN Distribution”)
 
 
17

--------------------------------------------------------------------------------

 
 
until the aggregate amount of such distributions equal the value of the Great
Harvest Note, as determined in the immediately succeeding sentence, and then in
cash. For purposes of a GHN Distribution, the parties acknowledge and agree that
(i) the Class B Member shall bear 100 percent of the risk of any decrease in the
fair market value of the Great Harvest Note or any other risk of loss associated
with or related to the same, and (ii) without limiting the generality of the
immediately preceding clause (i), (A) the amount of any GHN Distribution shall
be equal to the distributed portion of the unpaid principal balance on the Great
Harvest Note (or in the case where the last sentence of the definition of “Great
Harvest Note” is applicable, the corresponding number of shares of stock) which
the Members agree shall constitute its fair market value, whether or not the
Great Harvest Note is collectible, in whole or part, and (B) if the Great
Harvest Note is discharged or becomes void for any reason, in whole or part,
other than by reason of the indefeasible payment in whole of the obligations
thereunder to the holder of the Great Harvest Note, whether in a bankruptcy
proceeding or otherwise, then, anything in this Agreement to the contrary
notwithstanding, (I) the aggregate amount of the distributions that the Company
shall be obligated to distribute to the Class B Member shall automatically be
reduced by the amount so discharged or voided and (II) Project Costs shall
automatically be reduced by an amount equal to the reduction referenced in the
immediately preceding clause (I).
 
Section 5.6. Resignations; Withdrawals of Capital.  Except upon dissolution of
the Company or as may be expressly set forth in this Agreement, no Member shall
have the right to withdraw from the Company or demand or receive the return of
its Capital Contributions or any part of its Capital Account, or receive any
interest on its outstanding Capital Account balance or any distribution.
 
Section 5.7. Loan.  Any Member may, at any time, make or cause a loan to be made
to the Company in any amount and on those terms upon which the Company and such
Member agree.
 
Section 5.8. In-Kind Distributions.  With the approval of the Managing Member,
distributions to Class A Members may be made by the Company in kind.  For all
purposes of this Agreement, (i) any property (other than the functional currency
of the Company) that is distributed in kind to one or more Members with respect
to a fiscal year (including any in-kind distribution upon the dissolution and
winding-up of the Company) shall be deemed to have been sold for cash (in the
functional currency) equal to its fair market value, (ii) the unrealized gain or
loss inherent in such property shall be treated as recognized gain or loss for
purposes of Section 4.2, (iii) such gain or loss shall be allocated to each
Member's respective Capital Account pursuant to Article IV for such fiscal year,
and (iv) such in-kind distribution shall be made after giving effect to such
allocation pursuant to Article IV.
 
Section 5.9. Limitations on Distributions.  Notwithstanding anything expressed
or implied to the contrary in this Agreement, but nonetheless subject to Section
5.3(b), (a) the Company shall not make a distribution to any Member (i) if such
distribution would violate the Act or other applicable law or (ii) to the extent
that the Managing Member reasonably determines that such distribution, if made,
would cause the Company (or any Affiliate of the Company) to be or remain in
default under any agreement with a third party, (b) the Company shall not be
required to distribute any amount to the extent that the Company could be
subject to any liability to refund or repay such amount or any liability arising
out of the event giving rise to such amount except to Members who have agreed to
assume such liability to the extent of the amount to be distributed in
connection with such event and (c) with the approval of the Managing Member, the
Company may retain amounts for the reasonable needs of the business as
determined in good faith by the Managing Member.
 
Section 5.10. Withholding.  Notwithstanding anything expressed or implied to the
contrary in this Agreement, the Managing Member is authorized to take any action
that it determines to be necessary or appropriate to cause the Company to comply
with any federal, state, local and foreign withholding requirement with respect
to any payment, allocation or distribution by the Company to any
 
 
18

--------------------------------------------------------------------------------

 
 
Member or other Person.  All amounts so withheld and, in the manner determined
by the Managing Member (in its sole and absolute discretion), amounts withheld
with respect to any payment, allocation or distribution by any Person to the
Company, shall be treated as distributions to the relevant Members under the
applicable provisions of this Agreement.  If any such withholding requirement
with respect to any Member exceeds the amount distributable to such Member under
this Agreement, or if any such withholding requirement was not satisfied with
respect to any item previously allocated, paid or distributed to such Member,
such Member or any successor or assignee with respect to such Member's Company
Interest hereby indemnifies and agrees to hold harmless the Managing Member, the
other Members and the Company for such excess amount or such amount required to
be withheld, as the case may be, together with any applicable interest,
additions or penalties thereon.
 
Section 5.11. Interest.  No interest shall be paid or credited to the Members
with respect to their Capital Contributions or Capital Accounts or upon any
undistributed funds left on deposit with the Company.
 
Section 5.12. Guaranteed Payments.  Commencing on the fifth Business Day
following the calendar month during which Acquisition Date occurs and on the
fifth Business Day of each of the subsequent eleven calendar months thereafter
(the “First 12-Month Period”), the Company shall pay to the MM Member a payment
of $8,000 (each such payment being referred to as a “Monthly Payment”);
provided, that, on the fifth Business Day of each of calendar month during the
twelve (12) month period immediately following the First 12-Month Period, the
Company, in its sole and absolute discretion, shall have the right, but not the
obligation, to make up to twelve (12) additional Monthly Payments to the MM
Member, subject to such terms and conditions as the Company and the MM Member
shall agree from time to time.  Anything in this Section 5.12 to the contrary
notwithstanding, the Company shall have no obligation to make any Monthly
Payment to the MM Member pursuant to this Section 5.12 any time after (a) a
Property Sale or (b) any Company Interest held by the MM Member is Transferred
to any other Person, including, without limitation, a Transfer resulting from
the death of McCarthy.  Payments made pursuant to this Section 5.12 shall
constitute “guaranteed payments” within the meaning of Section 707(c) of the
Code.
 
Section 5.13. Set Off of MM Member Group Distributions.  The MM Member Group
acknowledges and agrees that any one more of the distributions required to be
made to it under this Agreement are subject to set off (a) pursuant to Section
8.4 of that certain Purchase and Sale Agreement, dated as of February 2, 2010
(the “Purchase Agreement”) among CMP Phillips Associates, LLC and MCC Phillips,
LLC, as seller, and the Company, as purchaser, relating to the Property, (b) to
satisfy the obligations of the MM Member Group pursuant to Section 3.3(c), and
(c) to satisfy the obligations of the MM Member pursuant to Section 14.6 of the
Purchase Agreement.  The parties agree that nothing in this Agreement shall, or
is intended to, limit or restrict the right of the MM Member Group to dispute
any set off effected pursuant to this Section 5.13.   If (y) any amount set off
pursuant to this Section 5.13 is distributed to the ROI Member and (z) such
amount so set-off, in whole or part, is determined to be improper by a court of
competent jurisdiction after exhaustion of all appeals or by settlement by and
among the parties and, in each case, payable to the MM Member Group (the
“Disallowed Set-Off Amount”), then, the ROI Member and the Company shall be
jointly and severally obligated to MM Member Group as to payment of the
Disallowed Set-Off Amount.
 
ARTICLE VI
MANAGEMENT
 
 
Section 6.1. Management by the Managing Member.
 
 
19

--------------------------------------------------------------------------------

 
 
(a) Except as expressly provided in this Agreement, the Company shall be managed
by solely by the Managing Member.  At any time, the Managing Member shall be the
Member holding the greatest Class A Company Percentage, and in such capacity
such Member shall be referred to as the “Managing Member.”  As at the execution
of this Agreement, the Managing Member is the ROI Member.  Except to the extent
there are any limitations expressly set forth in this Agreement, the Managing
Member is hereby authorized and empowered on behalf and in the name of the
Company and in its own name, if necessary or appropriate), to carry out any and
all of the purposes of the Company.  Except to the extent, if any, expressly set
forth in this Agreement, no Member, other than the Managing Member, shall have
any rights relating to the management, Control, or operation of the Company.
 
(b) No Member (solely in its capacity as such), other than the Managing Member,
shall have any authority to bind the Company.  To the extent a Responsible Party
has, at law or in equity, duties (including fiduciary duties) to the Company,
any Member or any other Person bound by this Agreement, except as expressly
provided in this Agreement, all such duties are waived to the fullest extent
permitted by applicable law.  “Responsible Party” means the Managing Member, any
Authorized Person, any Officer, and to the extent applicable, each partner,
stockholder, officer, director, principal, employee and agent of the Managing
Member an its Affiliates.
 
Section 6.2. Authorized Persons.  The Managing Member shall have the right in
its sole and absolute discretion to (i) delegate its authority in whole or part,
to any one or more individuals (each an “Authorized Person”) and (ii) as part of
such delegation, assign to each Authorized Person corresponding titles and
positions; it being acknowledged and agreed that (A) each Authorized Person,
acting in such capacity, shall be subject to the authority of the Managing
Member (B) any such delegation shall be on a non-exclusive and non-transferrable
basis, and (C) except as expressly provided in this Agreement, the Managing
Member shall have the right, in its sole and absolute discretion, to terminate
any individual as an Authorized Person at any time and/or rescind in whole or
part any authority granted to such individual.
 
Section 6.3. Officers.  Subject to Section 6.1 and Section 6.2, the Managing
Member hereby appoints Stuart A. Tanz, Richard K. Schoebel , and John B. Roche
respectively as the Chief Executive Officer, Chief Operating Officer and Chief
Financial Officer of the Company, and hereby delegates to the aforementioned
parties in this Section 6.3 (collectively the “Officers”) the right and
authority to act on behalf of the Company in a manner consistent with officers
holding such titles in a Delaware corporation; provided that, for the avoidance
of doubt, the Officers shall be subject to the authority of the Managing Member.
 
ARTICLE VII
TRANSFER RIGHTS OF MEMBERS; PUT/CALL PROVISIONS; PROPERTY SALE
 
Section 7.1. Transfer Restrictions.  Except as set forth in this Article VII and
Section 3.3(b), no Member shall (a) have the right to sell, assign, convey,
transfer, encumber, pledge, hypothecate, gift, or otherwise dispose of, whether
directly or indirectly, voluntarily or by operation of law or otherwise
(collectively, “Transfer” and each grammatical variation of such capitalized
such as “Transfers, ” and “Transferred” shall have the corresponding meaning)
its Company Interests or (b) permit the Transfer of its Company Interest, in
each case, to any prospective Transferee without the prior written consent of
the Managing Member, which consent may be withheld or denied in its sole and
absolute discretion (including, without limitation, the exercise of such
discretion with respect to itself); it being agreed that upon the granting of
such consent and the compliance with the other obligations set forth in this
Section 7.1 relative to Transferees, such Transferee shall become a Member.  Any
Transfer or attempted Transfer of any Company Interests in violation of any of
the provisions of this Section 7.1 shall be void and of no effect.  For the
avoidance of doubt, except as set forth in this Article VII and Section
 
 
20

--------------------------------------------------------------------------------

 
 
3.3(b), any Transfer or attempted Transfer of the beneficial ownership or other
direct or indirect equity interest of a Member shall constitute a Transfer or
attempted Transfer of Company Interests in violation of the provisions of this
Section 7.1.  The Company believes that the provisions of this Section 7.1 are
valid and enforceable.  However, to the extent that the provisions of Section
7.1 are invalid or unenforceable, then, any Member desiring to Transfer its
Company Interest must provide a right of first refusal, at the lower of (i) 75%
of fair market value, as determined in the good faith but in sole and absolute
discretion of the Managing Member, or (ii) the minimum price that the Member
will sell to a third party, in order, to (x) the Managing Member, (y) the
Company, and (z) each other Member holding the same class of Company Interests
held by such Member, pro rata, and if none, to the Members holding the other
class of Company Interests, pro rata, all pursuant to a right of first refusal
process that the Managing Member reasonably, but in its sole and absolute
discretion, implements.  Anything in this Agreement to the contrary
notwithstanding, any Transferee of Company Interests shall execute and deliver a
joinder agreement to this Agreement and such other instruments and documents as
the Managing Member may reasonably require.
 
Section 7.2. Put/Call Option.
 
(a) The ROI Member and/or any one or more of its designees, including, without
limitation, the Company (collectively “Option Purchaser”) or MM Member shall
each have the right to exercise the Put/Call Option by delivering to the other
of a Put/Call Notice during the Put/Call Option Period.  If the Put/Call Notice
is timely and properly delivered and the Put/Call Option is thereby exercised,
subject to Section 7.2(b), at the Put/Call Closing, the Option Purchaser will
purchase from the MM Member Group, and the MM Member Group will Transfer to the
Option Purchaser, all, but not less than all, the Company Interests (both Class
A Company Interests and Class B Company Interests) owned by the MM Member Group
(the “MM Company Interests”) for the Put/Call Purchase Price, free and clear of
all Encumbrances.  If the Option Purchaser is a Person other than the ROI
Member, and the Option Purchaser fails to satisfy its obligations in the
immediately preceding sentence, then the ROI Member shall satisfy such
obligations.
 
(b) The Put/Call Closing will be effected on the date designated in the
corresponding Put/Call Notice as the Put/Call Closing Date (the “Put/Call
Closing Date”); provided, that, the recipient of the Put/Call shall have the
right to defer the Put/Call Closing Date if, at least seven Business Days prior
to the date designated as the Put/Call Closing Date in the corresponding
Put/Call Notice, such recipient delivers to ROI Member or the MM Member, as the
case may be, a notice to such effect which contains the new Put/Call Closing
Date which date shall be a Business Day that is no more than ten Business Days
after the date designated in the corresponding Put/Call Notice as the Put/Call
Closing Date.  The Transfer of the MM Company Interests subject of the Put/Call
Option shall be memorialized in an agreement substantially in the form of
Exhibit A (the “Put/Call Document”).  At the Put/Call Closing, (i) the ROI
Member shall and/or shall cause the Option Purchaser to execute and deliver to
the MM Member Group the Put/Call Document and (ii) each Person comprising a part
of the MM Member Group executed and deliver to the Option Purchaser the Put/Call
Document.  The Put/Call Purchase Price for the MM Company Interests will be paid
in cash at the Put/Call Closing (the ‘Cash Consideration”); provided, that, (i)
any time prior to the Put/Call Closing the ROI Member shall have the right, but
not the obligation, to make an Equity Exchange Offer to the MM Member Group and
(ii) if the MM Member Group accepts such Equity Exchange Offer, which acceptance
shall be in the sole and absolute discretion of the MM Member, then, in lieu of
the execution and delivery of the Put/Call Document and the Option Purchaser
paying the Cash Consideration, the ROI Member and the MM Member Group shall
implement the terms and conditions of such Equity Exchange Offer at the Put/Call
Closing.
 
Section 7.3. Relevant Property Sale.  Anything in this Agreement to the contrary
notwithstanding, the Managing Member shall have the right to effect a Property
Sale at any time and on
 
 
21

--------------------------------------------------------------------------------

 
 
any terms or conditions agreed upon by the Managing Member.  If a Property Sale
occurs prior to the earlier to occur of July 1, 2013 and the first date on which
an Exit Event occurs (a “Relevant Property Sale”), then (a) the provisions of
Section 5.5 and Section 7.2 shall terminate without liability on the part of any
Person and shall become void and (b) immediately after the closing of such
Relevant Property Sale, the ROI Member and the MM Member Group shall negotiate
in good faith to determine the distribution or payment, if any, to be made to
the MM Member Group from the proceeds of the Property Sale such that the MM
Member Group will not be deprived of the distributions and payment that would
have reasonably be expected to have been made to it pursuant to Section 5.5 and
Section 7.2 but for such Property Sale (a “Section 7.3 Payment”); it being
acknowledged and agreed that after a Relevant Property Sales, except as
expressly provided in this Section 7.3, no Person constituting a part of the MM
Member Group shall have any economic interest of any kind or nature in or to the
Company or any Company Assets.  If after 45 calendar days following such a
Relevant Property Sale the ROI Member and the MM Member are unable to resolve
upon a Section 7.3 Payment, then either the ROI Member or the MM Member shall
have the right to submit such matter to arbitration.  If such matter is so
submitted to arbitration and the ROI Member has received any cash distribution
of the proceeds from the Relevant Property Sale, then the Managing Member shall
distribute to the MM Member Group an amount equal to the Interim Section 7.3
Distribution Amount.  Such arbitration shall be administered by Judicial
Arbitration and Mediation Services (“JAMS”) in its New York City offices and the
arbitrator shall be a Qualified Arbitrator.  The award of the arbitrator shall
be binding, final and non-appealable; provided, that the arbitrator shall not
have any power to alter, amend or modify or change any of the terms of this
Agreement nor to grant any remedy other than the Section 7.3 Payment, if
any.  The JAMS administration fee, the arbitrator’s fee, the costs of the use of
facilities during the hearings and other similar costs shall be borne equally by
the MM Member and the ROI Member, and each the MM Member and the ROI Member
shall bear their own costs and expenses for attorneys and other similar costs.
 
ARTICLE VIII
LIMITATION OF LIABILITY; INDEMNIFICATION; EXPENSE REIMBURSEMENT
 
Section 8.1. Exculpation; Indemnification.
 
(a) Except as otherwise required by law or the provisions of this Agreement, no
Member (including the Managing Member), or any of the Company’s current or
former owners, directors, managers, Affiliates, officers or agents, (“Covered
Persons”), if any, shall be liable to the Company or to any other Member for any
debts, liabilities or obligations of the Company, whether arising in contract,
tort or otherwise, by virtue of such ownership relationship.  In addition,
except as otherwise required by law or the provisions of this Agreement, no
Covered Person shall be liable to the Company and the Company shall indemnify
such Persons for any action taken, or omitted to be taken, in good faith and in
a manner reasonably believed to be in or not opposed to the best interest of the
Company and, with respect to any criminal action or proceeding, for any action
taken, or omitted to be taken, with no reasonable cause to believe that the
conduct was unlawful, in each case except to the extent of the Person’s Bad
Conduct or to the extent such action taken or omitted to be taken constitutes a
Duty Breach or a material breach of other material contract between such Person
and the Company.  Except as expressly set forth herein, no Member shall have to
make any contributions or deliver any letters of credit, guaranties or other
property.  Except as expressly set forth in Section 3.3(c), nothing in this
Agreement shall be construed to make any Member liable for any losses or debts
of the Company in excess of such Member’s Capital Contributions already made, or
required to be made in accordance with this Agreement, to the Company.
 
(b) No Affiliate of any Member (including, the Managing Member) shall have
personal liability for the obligations of such Member hereunder or otherwise,
except as provided herein
 
 
22

--------------------------------------------------------------------------------

 
 
or under applicable law or in a written agreement, the parties to which include
such Affiliate and the Company.
 
(c) Nothing in this Agreement, expressed or implied, is intended or shall be
construed to give to any creditor of the Company or to any creditor of any
Member or any other Person whatsoever (other than (i) the Members, (ii) the
Company, (iii) the REIT Investor, in the case of Section 2.9, (iv) the Company
Group, in the case of Section 3.3(c), (v) Covered Persons, in the case of
Section 8.1(a), (vi) Company Service Providers, in the case of Section 11.14,
and (vii) Sills Cummis, in the case of Section 11.17) any legal or equitable
right, remedy or Claim under or in respect of this Agreement or any covenant,
condition or provisions herein contained, and, except as expressly set forth in
this Agreement, such provisions are and shall be held to be for the sole and
exclusive benefit of the Members and the Company.
 
(d) In accordance with the Act, a member of a limited liability company may,
under certain circumstances, be required to return to the Company for the
benefit of Company creditors amounts previously distributed to it as a return of
capital.  It is the intent of the Members that a distribution to any Member be
deemed a compromise within the meaning of Section 18-502(b) of the Act and not a
return or withdrawal of capital, even if such distribution represents, for
income tax purposes or otherwise (in full or in part), a distribution of
capital, and no Member shall be obligated to pay any such amount to or for the
account of the Company or any creditor of the Company, except as provided in
this Section 8.1.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member.
 
Section 8.2. Expense Reimbursements. The Company shall reimburse the Members
(including the Managing Member) and each Authorized Person, from time-to-time,
for reasonable and documented out-of-pocket expenses incurred and paid by any of
them in the conduct of the Company’s business.  Such expenses shall not include
any expenses incurred in connection with a Member’s or Authorized Person’s
exercise of its rights as a Member or an Authorized Person apart from the
authorized conduct of the Company’s business. Such reimbursement shall be
treated as expenses of the Company and shall not be deemed to constitute
distributions to any Member of profit, loss or capital of the Company. No Member
shall receive any interest, salary or drawing with respect to its Capital
Contribution or Capital Account or for services rendered on behalf of the
Company, or otherwise, in its capacity as a Member, except as otherwise provided
in this Agreement or in another agreement between the Member and the Company
that has been approved by the Managing Member.
 
ARTICLE IX
COMPANY BOOKS AND RECORDS; CERTAIN TAX MATTERS; APPROVED BUDGET
 
Section 9.1. Books, Records, Etc.  The Company shall maintain, or cause to be
maintained, a comprehensive system of office records, books and accounts (which
records, books and accounts shall be and remain the property of the Company) in
which shall be entered fully and accurately each and every financial transaction
with respect to the ownership and operation of the property of the
Company.  Such books and records of account shall be prepared and maintained at
the principal place of business of the Company.  To the extent (and only to the
extent) required by the Act, each Member or its duly authorized representative,
at the sole cost and expense of such Member, shall have the right to inspect,
examine and copy such books and records of account at the Company’s office
during reasonable business hours and to receive other material information about
the Company and its operations; provided, that, whether or not required by the
Act, the Class B Member or its duly authorized representative, at the sole cost
and expense of the Class B Member, shall have the right to inspect, examine and
copy those books and records of the Company necessary to verify the calculation
of the Profits Interests Amount for
 
 
23

--------------------------------------------------------------------------------

 
 
any applicable period or the Put/Call Purchase Price for purposes of Section
7.2.  A reasonable charge for copying books and records may be charged by the
Company.  To the extent (and only to the extent) required by the Act, each
Member shall have the right to audit such records and books of account by an
accountant of its choice at its expense.  The Managing Member shall reasonably
cooperate with any Member or its agents in connection with any such review or
audit of the Company or its records and books.  The Managing Member shall retain
all records and books relating to the Company for a period of at least six years
after the termination of the Company and shall thereafter destroy such records
and books only after giving at least 30 days’ advance written notice to the
Members, and then only if no Member requests that such books and records be
transferred to it.
 
Section 9.2. Bank Accounts.  All funds of the Company shall be deposited in its
name in an account or accounts maintained with a bank or other financial
institution selected by the Managing Member. Checks and wire transfers shall be
drawn upon the Company’s account or accounts only for the purposes of the
Company and shall be signed by duly authorized representatives of the Company.
 
Section 9.3. Tax Elections.  Any and all federal, state or local tax elections
for the Company shall be made by the Managing Member in its reasonable
discretion; provided, that the Managing Member shall cause the Company to make
the election under Section 754 of the Code, if such election is not already in
effect, for the first taxable year of the Company during which a distribution is
made to the Class B Member pursuant to Section 5.5 hereof.
 
Section 9.4. Tax Matters Member.  The Managing Member shall be the “Tax Matters
Member” of the Company within the meaning of Code § 6231(a)(7) and in any
similar capacity under applicable state or local law and shall have all of the
power and responsibilities of such position as provided in the Code.  Any
reasonable expenses incurred by the Managing Member while acting in such
capacity shall be paid or reimbursed by the Company.
 
Section 9.5. Tax Information.  The Company shall cause the Managing Member to
deliver to the Members within a reasonable period of time after the end of each
Company Year, any information necessary for the preparation by the Members of
their federal, state and local income tax or other tax returns (including
Schedule K-1s) and shall deliver to the Members any other information reasonably
required to be furnished to the Members by law within the time period for
furnishing such information.
 
Section 9.6. Approved Budgets.  The annual budget for the Company for calendar
year 2010 is set forth on Schedule C hereto.  The Managing Member shall prepare
a commercially reasonable annual operating budget for the Company for each of
calendars years 2011, 2012 and 2013 prior to the commencement of each such
calendar year.  In its sole and absolute discretion, the Managing Member shall
have the right to make any one or more modifications to any annual budget
referenced in this Section 9.6 at any time and from time to time.  Each annual
budget referenced in this Section 9.6, as may be modified pursuant to the
provisions of this Section 9.6, shall be referred to as an “Approved Budget.”
 
 
ARTICLE X
DISSOLUTION AND TERMINATION
 
 
Section 10.1. Dissolution.
 
(a) The Company shall be dissolved upon the occurrence of any of the following
events:
 
 
24

--------------------------------------------------------------------------------

 
 
(i) (x) the filing by the Company of a voluntary petition for relief under Title
11 of the United States Code or any successor or amendatory provisions thereto,
or (y) 90 days after the filing of an involuntary petition against the Company
for relief under Title 11 of the United States Code or any successor or
amendatory provisions thereto, or (z) 90 days after the appointment of a trustee
or receiver of the Company or the assignment of the Company Assets or any
material part of the Company Assets for the benefit of creditors by, of, or with
respect to the Company, unless any such event referred to in subsection
(a)(i)(y) or (a)(i)(z) is remedied within 90 days of its occurrence or unless
within 90 days after the occurrence of an event referred to in subsection
(a)(i)(x) or the expiration of the 90-day period referred to in subsection
(a)(i)(y) or (a)(i)(z), the Members jointly determine to continue the Company;
 
(ii) at the election of the Managing Member to dissolve the Company;
 
(iii) subject to Section 10.1(b), any other event causing the dissolution of the
Company under the Act after a Property Sale or Put/Call Closing.
 
(b) The Company shall be dissolved in accordance with Section
10.2.  Notwithstanding any provision of the Act to the contrary, the Company
shall, except as expressly provided herein, continue and not dissolve as a
result of the death, retirement, resignation, expulsion, bankruptcy or
dissolution of any Member or any other event that terminates the continued
membership of any Member.
 
Section 10.2. Winding Up, Liquidation and Distribution of Assets.
 
(a) Upon dissolution, the Managing Member shall immediately proceed to wind up
the affairs of the Company as expeditiously as business circumstances allow and
proceed within a reasonable period of time to sell or otherwise liquidate the
Company Assets.  In the event that the Managing Member shall, in its discretion,
determine that a sale or other disposition of part or all of the Company Assets
would cause undue loss to the Members or otherwise be impractical, the Managing
Member may either defer liquidation of any such Company Assets and withhold
distributions relating thereto for a reasonable time, or distribute part or all
of such Company Assets to the Members.
 
(b) Upon any liquidation, dissolution or winding up of the Company, proceeds
from the Company Assets shall be distributed as follows:
 
(i) first, to creditors, including Members who are creditors in satisfaction of
liabilities of the Company (whether by payment or the making of reasonable
provision for payment thereof) other than liabilities for which reasonable
provision for payment has been made, and for the expenses of winding up or
liquidation;
 
(ii) the balance to the Members in accordance with Section 5.4 and Section 5.5.
 
The Members intend that the allocation of Profits and Losses pursuant to Article
IV shall produce final Capital Account balances (including by reason of
adjustments to the Gross Asset Value as provided in the definition thereof) that
would cause liquidating distributions to be made to the Members in a manner
identical to that described in Section 5.4 and Section 5.5.  To the extent that
such allocation provisions would fail to produce such final Capital Account
balances, (i) such allocations shall be amended if and to the extent necessary
to produce such result, and (ii) if necessary, items of gross income and
deduction shall be allocated in a manner to achieve such result.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 10.3. Certificate of Cancellation.  When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and company assets have been
distributed to the Members, a certificate of cancellation shall be prepared,
executed and filed by Managing Member in accordance with the Act.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1. Specific Performance; Other Rights.  The parties recognize that
various of the rights granted under this Agreement are unique and, accordingly,
the parties shall, in addition to such other remedies as may be available to
them at law or in equity, have the right to enforce their rights under this
Agreement by actions for injunctive relief and specific performance.  Except to
the extent provided in this Agreement, all rights and remedies of the Company or
any Member hereunder shall be independent and cumulative and may be exercised
concurrently or separately.  The exercise of any one right or remedy shall not
constitute an election of such right or remedy or preclude or waive the exercise
of any other right or remedy.
 
Section 11.2. Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent, postage prepaid, by registered, certified or express mail or
reputable overnight courier service or by email to the address as set forth in
Schedule A or to such other address, individual or electronic communication
number as may be designated by notice given by any Member to the others and
shall be deemed given (a) if delivered by hand, when so delivered, (b) if
mailed, three Business Days after mailing (one Business Day in the case of
express mail or overnight courier service) or (c) if emailed, when so emailed
and confirmed by the recipient by reply email or otherwise in writing.
 
Section 11.3. Construction; Entire Agreement.
 
(a) This Agreement, constitutes the entire agreement of the parties with respect
to the subject matter hereof, and supersedes all prior agreements and
understandings between them as to such subject matter and all such prior
agreements and understandings are merged herein and shall not survive the
execution and delivery hereof.
 
(b) The headings contained in this Agreement are included for purposes of
convenience only, and do not affect the meaning or interpretation of this
Agreement.  Any reference to the singular in this Agreement also includes the
plural and vice versa.  The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require.  All references in this Agreement to any numbered Article or Sections
are, unless otherwise indicated, references to the Articles or Sections, as the
case may be, of this Agreement that are so numbered.  The words “including”,
“include” and “includes” mean, respectively, “including without limitation”,
“include without limitation” and “includes without limitation.”
 
(c) The MM Member and the ROI Member agree that for all purposes of this
Agreement they shall be deemed to have participated jointly in the negotiation
and drafting of this Agreement.  If any ambiguity or question of intent or
interpretation arises, then (i) this Agreement shall be construed as if drafted
jointly by the MM Member and the ROI Member and (ii) no provision shall be
construed more severely against the Company or any Member.  Without limiting the
generality of the preceding sentence, no presumption or burden of proof shall
arise or apply favoring or disfavoring the Company or any Member by virtue of
the authorship of any one or more provisions of this Agreement.
 
 
26

--------------------------------------------------------------------------------

 
Section 11.4. No Waiver; No Assignment; Etc..  The waiver of any breach of any
term or condition of this Agreement shall not operate as a waiver of any other
breach of such term or condition or of any other term or condition, nor shall
any failure to enforce any provision hereof operate as a waiver of such
provision or of any other provision hereof.  Except as expressly set forth in
this Agreement, the rights and obligations of the Members under this Agreement
may not be assigned or delegated; it being agreed that any attempted assignment
or delegation in violation of this Agreement shall be void.
 
Section 11.5. Amendments.  This Agreement may not be amended or modified except
with prior written consent of the Managing Member, provided that, no amendment
or modification to this Agreement shall be implemented without the prior written
consent of all the MM Member if such amendment or modification (a) constitutes
an adverse change to (i) the distribution or allocations rights of the MM Member
hereunder relating to its Class B Company Interest, (ii) the limited liability
of the MM Member hereunder or (iii) Section 3.3(a), Section 5.12,  Section 7.2,
Section 7.3 or this Section 11.5, in each case, detrimental to the MM Member or
(b) results in the addition of any material obligation or restrictive covenant
binding on the MM Member, including, without limitation, any additional Capital
Contribution obligation.
 
Section 11.6. Severability.  If any provision of this Agreement shall be held or
deemed by a final order of a court of competent authority to be invalid,
inoperative or unenforceable, such circumstance shall not have the effect of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable, but this Agreement shall be construed as if such
invalid, inoperative or unenforceable provision had never been contained herein
so as to give full force and effect to the remaining such terms and provisions.
 
Section 11.7. Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Members and delivered to each of the other Members.
 
Section 11.8. Applicable Law; Jurisdiction.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.
 
(b) Each Party hereby irrevocably submits to the exclusive jurisdiction of the
state courts of the State of New York and any United States District Court
located in the Southern District of New York (“Agreed to Court”) for the sole
purpose of any Proceeding between or among two or more Members and/or the
Company relating to this Agreement in whole or in part.  Each Member and the
Company hereby agrees not to commence any Proceeding relating to this Agreement
other than before an Agreed to Court except to the extent otherwise set forth in
this Section 11.8.  “Procedural Claim” means a claim that (i) such Party is not
subject personally to the jurisdiction of the Agreed to Courts, (ii) such
Party’s property is exempt or immune from attachment or execution, (iii) any
such Proceeding brought in an Agreed to Court should be dismissed on grounds of
forum non conveniens, should be transferred or removed to any court other than
an Agreed to Court, or should be stayed by reason of the pendency of some other
Proceeding in any court other than an Agreed to Court, or (iv) this Agreement or
the subject matter hereof may not be enforced in or by an Agreed to Court.  Each
Party hereby waives to the extent not prohibited by applicable Law, and agrees
not to assert by way of defense or otherwise in any Proceeding relating to this
Agreement, any Procedural Claim.
 
(c) Anything in this Section 11.8 to the contrary notwithstanding, a Member or
the Company may commence any Proceeding in a court other than an Agreed to Court
(i) for the purpose of
 
 
27

--------------------------------------------------------------------------------

 
 
enforcing an order issued by an Agreed to Court, (ii) to seek injunctive relief
to enjoin a breach of this Agreement or (iii) if an Agreed to Court concludes it
does not have jurisdiction (subject matter jurisdiction, personal jurisdiction
or otherwise).
 
Section 11.9. Waiver Of Jury Trial.  THE MEMBERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 11.10. No Rights of Third Parties.  This Agreement is made solely and
specifically between and for the benefit of the Members hereto and their
respective members, successors and assigns subject to the express provisions
hereof relating to successors and assigns, and, except as expressly set forth in
this Agreement, no other Person whatsoever shall have any rights, interest, or
claims hereunder or be entitled to any benefits under or on account of this
Agreement as a third party beneficiary or otherwise.
 
Section 11.11. Further Assurances.  In connection with this Agreement, as well
as all transactions contemplated by this Agreement, each Member agrees to
execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement, and
all such transactions.
 
Section 11.12. Survival.  The covenants contained in this Agreement which, by
their terms, require performance after the expiration or termination of this
Agreement shall be enforceable notwithstanding the expiration or other
termination of this Agreement.
 
Section 11.13. No Broker.  Each Member represents and warrants that it has not
dealt with any broker in connection with this Agreement and agrees to indemnify,
defend and hold harmless each other Member and its Affiliates from all claims or
damages as a result of this representation and warranty being false.
 
Section 11.14. Services to Members.  Each Member hereby acknowledges and
recognizes that the Company has retained, and may in the future retain, the
services of various professionals, including, without limitation, general and
special legal counsel, accountants, architects and engineers, for the purposes
of representing and providing services to the Company in the investigation,
analysis, acquisition, development, renting, marketing and operation of the
Company Assets, or otherwise (each such Person being referred to herein as a
“Company Service Provider”).  Each Member hereby acknowledges that each Company
Service Provider may have in the past represented and performed and currently
and/or may in the future represent or perform services for certain of the
Members or their Affiliates.  Accordingly, each Member and the Company consents
to the performance by each Company Service Provider of services for the Company
and waives any right to claim a conflict of interest based on such past, present
or future representation or services to any of the Members or their Affiliates.
 
Section 11.15. Currency.  Any exchange of funds between the Company and its
Members shall be made in United States dollars, including, without limitation,
any distribution, reimbursement or fee payable to Members and any Capital
Contributions made by Members.  In addition, all calculations shall be based on
United States dollars.
 
Section 11.16. Attorneys’ Fees.  Except as set forth in Section 7.3, should any
litigation be commenced between the Members or their representatives, or should
any Member institute any proceeding in a bankruptcy or similar court which has
jurisdiction over any other Member hereto or any or all of its property or
assets concerning any provision of this Agreement or the rights and duties of
any
 
 
28

--------------------------------------------------------------------------------

 
 
Person in relation thereto, the Member prevailing in such may be granted, a
reasonable sum as and for its attorneys’ fees and court and other costs in such
matter, which amount shall be determined by the judicial referee, a court in
such litigation or in a separate action brought for that purpose.
 
Section 11.17. Representation; Waiver and Indemnification.  All the parties
hereto acknowledge their knowledge and understanding of, and agreement to, the
fact that the ROI Member and Company have been represented by the law firm of
Sills Cummis & Gross P.C. (“Sills Cummis”) with respect to this Agreement and
further that Sills Cummis is representing only such Persons and no other
Member.  All of the parties further acknowledge that Sills Cummis has in the
past and continues to represent the ROI Member, certain of its Affiliates, and
the Company.  The parties understand and accept responsibility for the fact that
they have substantial conflicting interests.  They have been advised by Sills
Cummis of their right to and need for independent counsel.  The parties have
read and fully understand the terms, conditions and provisions of this
Agreement.  They acknowledge that all the terms, conditions and provisions of
this Agreement have been accepted by them without any influence whatsoever by
any attorney associated with Sills Cummis.  The parties acknowledge and
understand that this Agreement is necessary to preserve harmony and continuity
with respect to the management of the Company.  As part of the consideration for
the Company’s representation by Sills Cummis in this matter, and for performing
the legal work necessary to implement this Agreement, the parties hereby waive
any conflicts of interest on the part of Sills Cummis, and all its past, present
and future shareholders, members, directors, officers and employees and release,
hold harmless and indemnify such firm and its past, present and future
shareholders, members, directors, officers and employees from any claims of or
relating to any conflict of interest made by any of the parties or any of their
heirs, assignees, administrators, legal or personal representatives, executors
or successors based upon such firm’s representation of the ROI Member, certain
of its Affiliates and the Company and involvement in the transactions which are
the subject of this Agreement.  This waiver, release and indemnification shall
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assignees, and shall inure to the benefit of
Sills Cummis and all of its past, present and future shareholders, members,
directors, officers and employees and all such shareholders’, members’,
directors’, officers’ and  employees’ heirs, executors, administrators,
successors and assignees.
 


 


 
[signature page follows]
 
 
29

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 

 
COMPANY
 
ROIC PHILLIPS RANCH, LLC
         
By:____________________________________
 
Name/Title:  John B. Roche, Authorized Person
         
MEMBERS:
     
RETAIL OPPORTUNITY INVESTMENTS
PARTNERSHIP, LP, Class A Member and Managing
Member
     
By:  Retail Opportunity Investments GP, LLC, its
general partner
         
By:____________________________________
 
Name/Title:  John B. Roche, Authorized Person
         
MCC REALTY III, LLC, Class A Member and Class
B Member
         
By:_________________________________
 
Name/Title:  Michael McCarthy, Manager
         
Solely for purposes of Section 3.3:
 
____________________________________
Michael McCarthy, in his individual capacity





 
30

--------------------------------------------------------------------------------

 
SCHEDULE A
 


 
MEMBER NAME AND
ADDRESS
 
TYPE OF
COMPANY
INTEREST
 
Capital
Contributions
 
CLASS A
PERCENTAGE
INTEREST*
 
CLASS B
PERCENTAGE
INTEREST
Retail Opportunity
Investment Partnership, LP
3 Manhattanville Road
Purchase, New York
10577
Class A Company
Interest
 
$7,965,000
99.97%
 
0%
MCC Realty III, LLC
c/o Michael McCarthy
9595 Wilshire Boulevard
Suite 214
Beverly Hills, California
90212
Class A Company
Interest
 
$2,400
0.03%
 
0%
MCC Realty III, LLC
c/o Michael McCarthy
9595 Wilshire Boulevard
Suite 214
Beverly Hills, California
90212
Class B Company
Interest
 
___
100%
 
TOTAL
 
 
 
$7,967,400
 
100.0%
100%



*  Anything in this Schedule A to the contrary notwithstanding, the Class A
Percentage Interest of a Member at any time shall be a percentage based upon a
fraction the numerator of which equals the aggregate Capital Contributions made
by such Class A Member through and including such time and the denominator of
which shall be the aggregate Capital Contributions made by all of the Members
with respect to their Class A Company Interests through and including such time.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE B
 
MM Services
 
1.           Advise regarding entitlements and approvals being sought by
tenants.
2.           Advise regarding recommended upgrades to the property.
3.           Advise regarding marketing and advertising.
4.           Advise regarding tenant mix
5.           Advise regarding selection of specific tenants.
6.           Advise regarding leasing strategy for ethnic/Asian project
branding.
7.           Advise regarding lease rates and concessions on a space by space
basis.
8.           Advise regarding design and implementation of the overall sign
program for the property
9.           Advise regarding signage for individual tenants.
10.         Advise regarding collection strategy for tenant arrearages.
11.         Advise regarding community relations and publicity for the
repositioning of the property.
12.         Advise regarding vendor selection and pricing.
13.         Advise regarding tax appeal for previous and future periods of
ownership.
14.         Advise regarding insurance placement and scope.
15.         Advise regarding general repair and maintenance protocol.
16.         Advise regarding any potential acquisition of any portion of the
property by any tenant.
17.         Advise regarding environmental matters, including administering the
Conoco relationship.
18.         Advise regarding operating expenses and project costs.




 
 

--------------------------------------------------------------------------------

 




EXHIBIT A
 
AGREEMENT
 
This Agreement (this “Agreement”) is made as of [*], 20[**] (the “Execution
Date”), by and between each Person (as such capitalized term and each other
capitalized term used herein and not otherwise defined herein are defined in the
LLC Agreement (as defined below)) identified on the signature page hereto as the
“Option Purchaser”(collectively, “Purchaser”), on the one hand, and each Person
identified on the signature page hereto as comprising a part of the MM Member
Group (collectively “Seller”), on the other hand. “Parties” mean Option
Purchaser and Seller.
 
PRELIMINARY STATEMENT
 
The ROI Member and Seller are parties to the Limited Liability Company Agreement
of ROIC Phillips Ranch, LLC, dated as of February 1, 2010 (as same may be
amended from time to time, the “LLC Agreement”).  This Agreement is the Put/Call
Document and is being executed and delivered by the Parties for the purposes of
Section 7.2(b) of the LLC Agreement. [The Option Purchaser is a designee of the
ROI Member pursuant to Section 7.2(a) of the LLC Agreement].1
 
Now, therefore, the parties hereby agree as follows:
 
1. Purchase and Sale of MM Company Interests.  Seller hereby Transfers to
Purchaser, and Purchaser hereby accepts and purchases from Seller, all the MM
Company Interests free and clear of all Encumbrances, in consideration for a
payment by Purchaser to Seller of $[*] (the “Purchase Price”).  Simultaneous
with the execution and delivery of this Agreement, Purchaser shall wire transfer
to Seller the Purchase Price in immediately available funds to the following
account(s):
 
[insert wire transfer instructions]
 
2. Representations and Warranties of the Parties.  Each Party hereby represents
and warrants to each other Party that (a) if it is an entity, (i) it is existing
and in good standing in the jurisdiction in which it was form and (ii) it has
all requisite power and authority, corporate and otherwise, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
(the “Transactions”) (b) he, she or it has duly and validly executed and
delivered this Agreement; (d) this Agreement constitutes his, her or its valid
and binding obligation enforceable against him, her or it in accordance with its
terms; (c) the execution and delivery of this Agreement and the consummation of
the Transactions does not require the consent of, or notice to, any Person,
except those that have been obtained, or breach any agreement to which he, she
or it is a party, subject or otherwise bound; and (d) he, she or it reviewed
this Agreement with his, her or its advisors to the extent he, she or it deemed
it advisable.
 
3. Additional Representations, Warranties and Covenants of Seller.  Seller
represents, warrants and acknowledges to Purchaser as follows: (a) Seller is the
sole owner, beneficial, of record and otherwise, of the MM Company Interests;
(b) all MM Company Interests are free and clear of any Encumbrances; (c) any and
all outstanding membership certificates to the extent evidencing the MM
 
___________________________
1 Insert if Purchaser is a Person other than the ROI Member.
 
 
 

--------------------------------------------------------------------------------

 
 
Company Interests, if any, in the possession or control of Seller (including the
possession or control of attorneys) have been delivered to, and properly
endorsed in favor of, as applicable, Purchaser, and if any such certificates
have not been so delivered, the same are hereby cancelled and have no further
force or effect; (d) there is no pending or threatened litigation or other Claim
against Seller that will or could have any adverse effect on the MM Company
Interests, and (e) upon giving effect to the Transactions, Seller (i) shall
cease to have any interest of any kind or nature in MM Company Interests or the
Company and (ii) hereby, irrevocably and unconditionally, fully and forever,
releases and discharges the Company, the ROI Member, the REIT Investor and each
of their respective Affiliates and Representatives (collectively, “Releasees”)
from any and all Claims, obligations and liabilities that exist of the date
hereof to the extent the same relate to the MM Company Interests, the LLC
Agreement or the Company, provided, that the foregoing release and discharge
shall not apply to any written contract, other than the LLC Agreement, between
Seller, on the one hand, and any one or more Releasees, on the other hand.
 
4. General Indemnity.  Seller, on the one hand, and Purchaser, on the other hand
(in such capacity, Seller or Purchaser, as the case may be, being referred to
herein as “Indemnitor”) hereby agree to indemnify, defend and hold harmless the
other and each of the other’s equityholders, officers, directors, Affiliates,
Representatives, successors and assigns (each an “Indemnitee”), from and against
any Losses incurred by any Indemnitee that arise out of or otherwise relate to
any breach or violation of any representation, warranty or agreement of
Indemnitor set forth in this Agreement.  “Losses” means all liabilities, losses,
damages, costs or expenses (including reasonable attorneys’ fees and expenses),
Claims, orders or proceedings of any kind or nature.
 
5. Other Provisions.
 
(a) Preparation of this Agreement shall for all purposes be deemed to be the
joint efforts of the Parties.  No provision of this Agreement shall be construed
more severely against any Party.
 
(b) Without limiting the generality of any provision hereof, each Party shall,
from time to time, do any and all acts and things as may reasonably be required
to carry out the terms hereof and to consummate the Transactions.
 
(c) This Agreement shall inure to the benefit of, be binding upon and be
enforceable by and against the Parties and their respective successors and
assigns.
 
(d) Except to the extent otherwise provided in this Agreement, all rights and
remedies of the Parties under any provision hereof shall be in addition to any
other rights and remedies provided for by any law, including equitable
remedies.  All such rights and remedies shall be independent and
cumulative.  All such rights and remedies may be exercised concurrently or
separately.  The exercise of any one right or remedy shall not directly or
indirectly preclude or waive the exercise of any other right or remedy.
 
(e) Titles of Sections or Subsections are for convenience only.  Such titles
shall not modify rights or obligations hereunder.  All references herein to a
Section or Subsection refer to the corresponding Section or Subsection of this
Agreement unless specific reference is made to a Section or Subsection of
another document.  The singular includes the plural, and vice versa.
 
(f) If any provision hereof or the application thereof to any Person(s) or
circumstance(s) is invalid or unenforceable to any extent, (i) the remainder of
this Agreement and the application of such provision to other Person(s) or
circumstance(s) shall not be affected thereby, and (ii) each such provision that
is not wholly unenforceable shall be enforced to the greatest extent permitted
by applicable law.
 
 
3

--------------------------------------------------------------------------------

 
(g) This Agreement may be executed in two (2) or more counterparts, and may be
delivered by fax, PDF or otherwise.
 
(h) This Agreement is solely for the benefit of the Parties and no other Person
is intended to be or is a third party beneficiary of this Agreement, provided
that a Party may in addition exercise rights for the benefit of one or more
Indemnitees.
 
(i) Each Party will pay the fees and expenses of his or its advisors.
 
(j) All representations and warranties made by the Parties in this Agreement
shall survive, without limitation as to time, regardless of any investigation
made by any other Party.
 
(k) This Agreement, and the respective rights and obligations of the Parties
hereunder, shall be construed under and be governed by the laws of the State of
Delaware without regard to its conflicts of laws provision.  All disputes under
this Agreement shall be litigated exclusively in state or federal courts located
in borough of Manhattan, City of New York, State of New York (the “Agreed to
Courts”), except that a Party shall not be limited to the use of the Agreed to
Courts if no such Agreed to Court has jurisdiction.
 
(l) Each Party hereby waives to the extent not prohibited by applicable law, and
agrees not to assert by way of defense or otherwise in any proceeding relating
to this Agreement, any Procedural Claim.  “Procedural Claim”  means a claim that
(i) such Party is not subject personally to the jurisdiction of the Agreed to
Courts, (ii) such Party’s property is exempt or immune from attachment or
execution, (iii) any such proceeding brought in an Agreed to Court should be
dismissed on grounds of forum non conveniens, should be transferred or removed
to any court other than an Agreed to Court, or should be stayed by reason of the
pendency of some other Proceeding in any court other than an Agreed to Court, or
(iv) this Agreement or the subject matter hereof may not be enforced in or by an
Agreed to Court
 
(m) EACH PARTY HEREBY WAIVES TRIAL BY JURY WITH RESPECT TO ANY MATTER RELATING
TO THIS AGREEMENT.
 
(n) This Agreement contains the entire understanding of the Parties with respect
to the subject matter hereof.  This Agreement supersedes all prior or
contemporaneous communications, whether oral or written, between or among the
Parties as to the subject matter hereof.  No amendment or modification of, or
waivers relating to, this Agreement shall be valid or binding upon any Party
unless made in writing and executed by such Party.
 
[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above set forth.
 



     
OPTION PURCHASER/PURCHASER
 
[insert name(s) of Purchaser]
 
 
By:____________________________________
Name:____________________________________
Title:____________________________________
 
 
MM MEMBER GROUP/SELLER
 
[insert name(s) of Seller]
 
 
By:____________________________________
Name:____________________________________
Title:____________________________________
   





 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “Q’
 
ASSIGNMENT OF PENDING TAX APPEAL
 
ASSIGNMENT OF PENDING TAX APPEAL (this “Assignment”) made as of the ____ day of
__________, 2010 by and between CMP PHILLIPS ASSOCIATES, LLC, a California
limited liability company, and MCC PHILLIPS, LLC, a Delaware limited liability
company (collectively, “Assignor”), and ROIC PHILLIPS RANCH, LLC, a Delaware
limited liability company  (“Assignee”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor has simultaneously herewith conveyed to the Assignee all of
Assignor's right, title and interest in and to the premises commonly known as
Phillips Ranch Shopping Center, and located at 4-16 Village Loop Road, Pomona,
California (the “Premises”), and in connection therewith, Assignor has agreed to
assign to Assignee all of Assignor’s right, title and interest in and to that
certain pending Application for Changed Assessment 2009/10 (Application Number
2009 002252), submitted by Robert Katkowski of MCC Realty Management, Inc. to
the County of Los Angeles Assessment Appeals Board on July 24, 2009  (the
“Pending Tax Appeal”).
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Assignor hereby assigns unto Assignee, all of the right, title and interest,
if any, of Assignor in and to the Pending Tax Appeal;
 
TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns from and
after the date hereof.
 
2. Assignor hereby designates Assignee as the petitioner pursuant to the Pending
Tax Appeal and hereby agrees to promptly execute, acknowledge and deliver such
consents, authorizations, affidavits and other documents requested by Assignee
or the City of Pomona to effectuate such designation and to cause Assignee to be
substituted as the petitioner under the Pending Tax Appeal (in place of Robert
Katkowski, MCC Realty Management, Inc. or such other current petitioner) and/or
to confirm the foregoing assignment of the Tax Appeal to the Assignee.  Assignor
hereby agrees that, from and after the date of this Assignment, Assignee shall
have the sole right to act as the petitioner of the Pending Tax Appeal and to
direct and/or settle, in its sole discretion, the Pending Tax Appeal.
 
3. Assignor hereby represents to Assignee that, except for the July 24, 2009
Application referenced in the recital of this Assignment, there have been no
subsequent filings, hearings or appearances by Assignor (or Robert Katkowski or
MCC Realty Management) related to the Pending Tax Appeal.
 
4. Subject to the rights of any tenants of the Premises under their respective
leases to any tax refund received in respect of
 
Q-1

--------------------------------------------------------------------------------

 
 
the Pending Tax Appeal, any refund received in respect of the Pending Tax Appeal
shall be shared by Assignor and Assignee in proportion to the respective number
of days in the underlying tax fiscal year that each party owned the Premises.
 
5. This Assignment shall be binding on Assignor and its successors, assigns and
legal representatives and shall inure to the benefit of the Assignee and its
successors, assigns and legal representatives.
 
6. This Assignment may be executed in separate counterparts, which, together,
shall constitute one and the same fully executed Assignment.  The entities
comprising Assignor shall be jointly and severally liable for the obligations
and liabilities of Assignor hereunder.
 
7. Without limiting the foregoing, Assignor agrees to do such other and further
acts and things, and to execute and deliver such instruments and documents as
Assignee may reasonably request from time to time, whether on or after the date
hereof, in furtherance of the purposes of this Assignment.
 
[Signatures appear on the following page.]
 
 
Q-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Assignment has been duly executed as of the date first
above written.
 
 

 
ASSIGNOR:
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: CMP Phillips SPE, Inc.,
a California corporation,
its manager
 
By: ______________________________________
       Michael D. McCarthy, its president
     
MCC PHILLIPS, LLC
a Delaware limited liability company
 
By: ______________________________________
Name: Michael D. McCarthy
Title: Managing Director

 
 
 
Q-3

--------------------------------------------------------------------------------

 
EXHIBIT “R”
 
BLOCKBUSTER LEASE AMENDMENT
 
AMENDMENT TO LEASE
 
THIS AMENDMENT TO LEASE (this “Amendment”) is made as of ______________, 2010
between ROIC PHILLIPS RANCH, LLC (“Landlord”) and PHILLIPS HOME ENTERTAINMENT,
LLC d/b/a Blockbuster Video (“Tenant”).
 
WITNESSETH:
 
WHEREAS, Tenant and Landlord’s predecessor in interest have entered into that
certain Lease dated as of November 5, 2003, as amended by that certain Amendment
to Lease dated as of November 11, 2004 (collectively, the “Lease”) pursuant to
which Landlord leases to Tenant and Tenant leases from Landlord certain premises
known as Unit 14A located in Phillips Ranch Shopping Center, Pomona, California,
as more particularly described in the Lease (the “Premises”); and
 
WHEREAS, in Tenant has been in arrears with respect to rent payable under the
Lease since January, 2008; and
 
WHEREAS, Landlord has not heretofore exercised its remedies under the Lease with
respect such arrearage (the “Forebearance”);
 
WHEREAS, Landlord and Tenant are desirous of modifying and amending the Lease
upon the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the Forebearance and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is agreed as follows:
 
1. The preamble and recitals to this Amendment are hereby incorporated herein by
reference and made a part of this Amendment.
 
2. Notwithstanding any provision of the Lease to the contrary, Landlord shall
have the option (“Termination Option”) to terminate the Lease at any time by
delivering ten (10) days’ written notice of such termination to Tenant, in which
event the term of the Lease shall come to an end and expire on the date set
forth in Landlord’s notice as if such date were the expiration date of the
Lease.  Upon such termination, Tenant shall deliver the Premises to Landlord in
the condition required under the Lease on the expiration of the term thereof,
and neither party shall have any rights or obligations under the Lease except
those that expressly survive termination.
 
3. Nothing contained herein shall be deemed to require Landlord to exercise the
Termination Option or to continue the Forebearance; nor shall any provision
hereof be deemed a
 
 
R-1

--------------------------------------------------------------------------------

 
 
waiver of any of Landlord’s rights and remedies under the Lease, at law and in
equity, all of which are hereby expressly reserved.
 
4. Except as herein modified and amended, the Lease is hereby ratified and
confirmed and remains in full force and effect, subject to and in accordance
with the terms, covenants, conditions and provisions therein set forth.
 
5. This Amendment may be executed in any number of counterparts, provided each
of the parties hereto executes at least one counterpart.  Each such counterpart
hereof shall be deemed to be an original instrument, but all such counterparts
together shall constitute but one agreement.
 
[Signatures appear on the following page.]
 
 
R-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have hereinto set their hands and seals
as of the date first written above.
 



 
LANDLORD:
 
ROIC PHILLIPS RANCH, LLC
     
By:______________________________
 
Name: John B. Roche
Title: CFO
 
         
TENANT:
 
 
PHILLIPS HOME ENTERTAINMENT,
LLC d/b/a Blockbuster Video
 
 
By:______________________________
 
Name:
Title:



 
 
R-3

--------------------------------------------------------------------------------

 
EXHIBIT “S”
 
TENANT ESTOPPEL CERTIFICATE
 
TENANT:__________________________________________________________________
 
STORE NO:__________________________ (“Premises”) at Phillips Ranch Shopping
Center (“Shopping Center”)
 
ADDRESS:  Pomona, California
 
The undersigned hereby certifies the following:
 
(a) The undersigned is the present tenant of the Premises pursuant to that
certain Lease dated as set forth on Exhibit A hereto, by and between
___________________________, as Landlord, and _______________________________,
as Tenant (“Lease”).  The Lease is in full force and effect and has not been
modified or amended except as set forth on Exhibit A hereto.  Except for the
documents listed on Exhibit A, there are no written or oral agreements between
landlord and the tenant relating to the Premises [except for an oral arrangement
wherein until the sooner of the date that a new anchor grocery store (“Anchor
Store”) opens for business at the Center or March 1, 2010 (“Deferred Rent
Expiration Date”), the Tenant agrees to pay what it can afford per month in
respect of the monthly rent owing under the Lease. Effective the Deferred
Expiration Date, full monthly rent payments as set forth in the Lease shall
resume].  The undersigned has not subleased or licensed any portion of the
Premises.
 
(b) The current term of the lease expires on _______________ Said Lease contains
no renewal options.
 
(c) The current monthly base rental of $__________________ and estimated
additional rental for operating expenses and taxes of $__________________ have
been paid through ________________________, 20__.  No advance rental has been
paid.
 
(d) A cash security deposit of $ _____________ has been paid and is still held
by the landlord.
 
(e) As of the date hereof, the Landlord is not in default in the performance of
its obligations under the Lease, nor does any condition exist which with the
giving of notice of the passage of time, or both, would constitute a default by
Landlord under the Lease; and there are no claims, disputes or defenses
outstanding with respect to the Lease.
 
(f) The undersigned has accepted possession of the Premises and is now occupying
the Premises.  Any improvements to be made by the Landlord have been completed
to the satisfaction of the undersigned and the lease term has commenced and full
rental is now accruing thereunder.  All tenant inducements and/or allowances
owing to the undersigned have been paid in full.  All improvements and/or
build-out obligations with respect to the Premises, if any, required to be made
by the landlord have been completed and are satisfactory to the Tenant.
 
 
S-1

--------------------------------------------------------------------------------

 
(g) The undersigned is entitled to no credit, offset or deduction in rent except
as provided in the Lease.
 
(h) The undersigned has no rights or options to expand the Premises except as
may be set forth in the Lease.
 
(i) No assignments, subleases, mortgages, hypothecation, or other transfers or
any of Tenant’s interest in the Lease are currently in effect except as set
forth on Exhibit A hereto.
 
(j) The undersigned has no right to remove any property from the Premises except
as set forth in the Lease including its trade fixtures and personal property.
 
(k) Said Lease contains no option to purchase, nor are there any covenants
contained in said Lease or any other instrument whereby the undersigned has a
right to acquire, an interest in and to said land and improvements.
 
(l) The person signing this Estoppel Certificate is duly authorized to sign this
Certificate on behalf of Tenant.
 
The information contained in this Certificate may be relied upon by Retail
Opportunity Investments Corp. or its assignee (“Buyer”) and any lender of Buyer
in connection with the contemplated sale of the Shopping Center to Buyer.
 
TENANT:
 
______________________________
 
By: ______________________________
Name: ______________________________
Title:______________________________
 
Date: ___________ __, 20__
 
 
S-2

--------------------------------------------------------------------------------

 
 
EXHIBIT “T”
 
REA ESTOPPEL CERTIFICATE
 
Re:
Reciprocal Easement and Operating Agreement and Declaration of Covenants,
Conditions and Restrictions, dated as of April 14, 1997, between Phillips
Village Associates, L.P. (“Phillips Village”) and Liborio and Ruby J. Turriciano
(“LRT”) recorded May 9, 1997 in the Recorder’s Office of Los Angeles County,
California, as Instrument No. 97 702755 (the “REA”)

 
Premises:
Phillips Ranch Shopping Center
4, 8, 10, 12, 14, 16 Village Loop Road
Pomona, California

 
To Whom It May Concern:
 
The undersigned understands that CMP Phillips Associates, LLC and MCC Phillips,
LLC (collectively, “Owner”) contemplate the sale of Seller’s interest in the
Premises to ROIC Phillips Ranch, LLC (“Buyer”) and that in connection therewith,
Owner has requested that the undersigned, as a party to the REA, deliver this
Estoppel Certificate.  Owner is the successor in interest to Phillips Village as
the owner of the Premises and the undersigned is the successor in interest to
LRT under the REA.
 
The undersigned, as the owner of the parcel other than the Premises which is
benefited and/or burdened by the REA (the “Graziano’s Parcel”), hereby certifies
to Buyer and its successors and assigns in connection with the contemplated sale
of the Premises to Buyer, the following:
 
1. The REA is in full force and effect and has not been assigned, modified,
supplemented or amended in any way, except as set forth above;
 
2. Neither Owner nor the undersigned is in default of any of their respective
obligations under the REA;
 
3. The undersigned currently pays the monthly sum of $__________ to Seller in
respect of its share of the cost of operating and maintaining common areas of
the Graziano’s Parcel and the Premises.  All payments due pursuant to the REA
have been paid through _______________, 20__; and no such charges have been paid
more than one (1) month in advance of their due date.  No amounts are owing by
Owner to the undersigned under the REA; and
 
4. The undersigned is duly authorized to execute this Estoppel Certificate.
 
 
T-1

--------------------------------------------------------------------------------

 
The undersigned understands that Buyer will be relying on this Estoppel
Certificate and that the undersigned will be bound by this Estoppel Certificate.
 


______________________________
RUBY JEAN TURRICIANO, Trustee of
Turriciano Living Trust, dated May 17, 2010
 
Date: ___________ __, 2010
 
 
T-2

--------------------------------------------------------------------------------

 
EXHIBIT “U”
 
CONOCOPHILLIPS NOTICE LETTER
 


 
___________, 2010
 
[Name]
[Company]
[Mailing Address]
[City, State, Zip]
 
Re:
License Agreement, dated October 19, 2007, between CMP Phillips Associates, LLC
and ConocoPhillips Company, as amended by Amendment to License Agreement, dated
February 25, 2009, between CMP Phillips Associates, LLC and ConocoPhillips
Company (collectively, the “License Agreement”)

 
  Dear [  ]:
 
Please be advised that, as of the date set forth above, the real property
commonly known as Phillips Ranch Shopping Center located at 4-16 Village Loop
Road, Pomona, California (“Shopping Center”) was purchased by ROIC Phillips
Ranch, LLC (“New Owner”).
 
For property management issues, please contact Michael McCarthy at
(___) ___-____.
 
For notices and all other purposes under the License Agreement, the address for
the New Owner is:
 
Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, NY 10577
Attn:  Rich Schoebel
 
The instructions set forth herein are irrevocable and are not subject to
modification in any manner except that New Owner and any successor owner of the
Shopping Center identified in writing by New Owner, may by written notice to you
rescind or revise the instructions contained herein.
 
Very truly yours,
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: CMP Phillips SPE, Inc.,
a California corporation,
its manager
 
 
U-1

--------------------------------------------------------------------------------

 
 
 
 

   
By: ______________________________
Michael D. McCarthy, its president
     
MCC PHILLIPS, LLC
a Delaware limited liability company
 
 
 
BY: ________________________________
Name: Michael D. Mccarthy
Title: Managing Director
 

 
 
 
 
U-2

--------------------------------------------------------------------------------

 
EXHIBIT “V”
 
REA PARTY NOTICE LETTER
 
___________, 2010
 
[Name]
[Company]
[Mailing Address]
[City, State, Zip]
 
Re:
Reciprocal Easement and Operating Agreement and Declaration of Covenants,
Conditions and Restrictions, dated as of April 14, 1997, between Phillips
Village Associates, L.P. and Liborio and Ruby J. Turriciano recorded May 9, 1997
in the Recorder’s Office of Los Angeles County, California, as Instrument No. 97
702755 (the “REA”)

 
  Dear [  ]:
 
Please be advised that, as of the date set forth above, the real property
commonly known as Phillips Ranch Shopping Center located at 4-16 Village Loop
Road, Pomona, California (“Shopping Center”) was purchased by ROIC Phillips
Ranch, LLC (“New Owner”).  The undersigned hereby irrevocably instructs and
authorizes you to hereafter make all payments that are due to the owner of the
Shopping Center under the REA payable to ROIC Phillips Ranch, LLC and deliver
such payments to:
 
 
Retail Opportunity Investments Corp.

 
P.O. Box 100081

 
Pasadena, CA 91189-0081

 
For property management issues, and billing and collection issues, please
contact Michael McCarthy at (___) ___-____.
 
For notices and all other purposes under the REA, the address for the New Owner
(“New Owner’s Address”) is:
 
Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, NY 10577
Attn:  Rich Schoebel
 
Please revise your liability insurance coverage to have the New Owner listed as
an additional insured, and please provide a copy of such revised certificate of
insurance promptly to the New Owner at the New Owner Address.
 
 
V-1

--------------------------------------------------------------------------------

 
The instructions set forth herein are irrevocable and are not subject to
modification in any manner except that New Owner and any successor owner of the
Shopping Center identified in writing by New Owner, may by written notice to you
rescind or revise the instructions contained herein.
 
Very truly yours,
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
By: CMP Phillips SPE, Inc.,
a California corporation,
its manager
 
 
 
 
V-2

--------------------------------------------------------------------------------

 
EXHIBIT “W”
 
HOLDBACK ESCROW AGREEMENT
 
This HOLDBACK ESCROW AGREEMENT (“Escrow Agreement”) is dated as of
_____________, 2010, between CMP PHILLIPS ASSOCIATES, LLC, a California limited
liability company and MCC PHILLIPS, LLC, a Delaware limited liability company
(collectively, “Seller”), ROIC PHILLIPS RANCH, LLC, a Delaware limited liability
company (“Purchaser”), and FIRST AMERICAN TITLE INSURANCE COMPANY (“Escrow
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of February 1, 2010 (“Purchase Agreement”) with respect to
the sale by Seller to Purchaser of that certain shopping center known as
Phillips Ranch Shopping Center, located at 4-16 Village Loop Road, Pomona,
California, as more particularly described in the Purchase Agreement (the
“Property”); and
 
WHEREAS, those certain groundwater monitoring wells installed at the Property in
connection with the Village Cleaner SLIC Case No. 0442 require abandonment in
accordance with applicable local and state regulations (“Well Abandonment
Work”); and
 
WHEREAS, in connection with the closing and conveyance of the Property by Seller
to Purchaser, Seller and Purchaser have agreed that Purchaser shall, at Seller’s
cost, engage a duly qualified and licensed environmental consultant or engineer
(“Environmental Consultant”) to perform the Well Abandonment Work in accordance
with a final, written proposal to be provided by Environmental Consultant to
Purchaser (“Proposal”); and
 
WHEREAS, in order to provide the funds to pay for the Well Abandonment Work to
be performed pursuant to the Proposal, the parties are entering into this Escrow
Agreement whereby Seller is depositing with the Escrow Agent the sum of Thirteen
Thousand Five Hundred and No/100 Dollars ($13,500.00) (together with any
undisbursed interest thereon, the “Escrow Fund”) to be held and disbursed in
accordance with the provisions of this Escrow Agreement;
 
NOW, THEREFORE, in consideration of Ten and No/100 ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Purchaser and Escrow Agent hereby agree as follows:
 
1. Receipt of the Escrow Fund is hereby acknowledged by Escrow Agent.  Escrow
Agent agrees to hold the Escrow Fund in escrow and disburse the Escrow Fund in
accordance with the terms of this Escrow Agreement.
 
2. Purchaser shall provide copies of the Proposal to Seller and Escrow Agent
promptly following Purchaser’s receipt of same.
 
3.Purchaser shall have the right to requisition payment out of the Escrow Fund
in the amount of any invoice received by Purchaser from Environmental Consultant
for Well Abandonment Work rendered pursuant to the Proposal by sending a written
notice to Escrow Agent and Seller specifying the amount being requested (the
“Requisition Notice”) accompanied
 
 
W-1

--------------------------------------------------------------------------------

 
 
by a copy of Environmental Consultant’s invoice for the requisitioned payment
amount.  Within seven (7) days after receipt of a Requisition Notice, provided
that Seller has not within such seven (7) day period given Escrow Agent any
written objection thereto made in good faith and supported by a reasonably
detailed explanation for such objection, Escrow Agent shall disburse out of the
Escrow Fund the amount shown on the invoice included with such Requisition
Notice either (a) directly to Environmental Consultant (and provide evidence of
payment made to Environmental Consultant to Seller and Purchaser) or (b) to
Purchaser if Purchaser includes with its Requisition Notice evidence that
Purchaser has paid to Environmental Consultant the amount shown on the invoice
for which reimbursement is being requisitioned.
 
4. Within seven (7) days after receipt of written notice from Purchaser that all
Well Abandonment Work under the Proposal has been performed and paid for in
full, Escrow Agent shall pay the undisbursed portion of the Escrow Fund, if any,
to Seller.
 
5. In the event that the Escrow Fund shall be insufficient to cover all costs
associated with the Well Abandonment Work, Purchaser shall pay such excess cost
and the amount thereof shall be offset against any distributions in respect of
Profits Interest owing to MCC Realty III, LLC under the Operating Agreement.
 
6. Escrow Agent shall invest the Escrow Fund in an FDIC insured account at a
commercial bank having an office in the State of California.  The rate of
interest or yield need not be the maximum available and Escrow Agent shall have
no liability whatsoever therefor.  Seller shall be responsible for paying all
taxes on any interest earned on the Escrow Fund.  The obligations in this
paragraph shall survive the disbursement of the Escrow Funds.
 
7. In the event that a dispute shall arise as to the disposition of the Escrow
Fund or any other funds held hereunder in escrow, Escrow Agent shall have the
right, at its option, to either hold the same or deposit the same with a court
of competent jurisdiction pending a final non-appealable decision of such court,
and Escrow Agent shall be entitled to rely upon the decision of such court.
 
8. Escrow Agent shall have no liability whatsoever arising out of or in
connection with its activity as escrow agent provided it does not act in bad
faith, gross negligence or in willful disregard of the terms of this Escrow
Agreement and Seller and Purchaser jointly and severally agree to indemnify and
hold harmless Escrow Agent from all loss, cost, claim, damage, liability and
expenses (including reasonable attorneys’ fees) which may be incurred by reason
of its acting as escrow agent unless caused by Escrow Agent’s bad faith, gross
negligence or willful disregard of the terms of this Escrow Agreement.
 
9. Escrow Agent shall be entitled to rely upon any judgment, certification,
demand or other writing delivered to it hereunder without being required to
determine the authenticity or the correctness of any fact stated therein, the
propriety or validity thereof, or the jurisdiction of a court issuing any such
judgment.  Escrow Agent may act in reliance upon (x) any instrument or signature
believed to be genuine and duly authorized, and (y) advice of counsel in
reference to any matter or matters connected therewith.
 
 
W-2

--------------------------------------------------------------------------------

 
10. In the event of a dispute concerning disposition of the Escrow Fund, the
party to whom the Escrow Fund is finally awarded by a court of competent
jurisdiction shall be entitled to be reimbursed by the other party for its
reasonable legal fees incurred in the dispute.
 
11. This Escrow Agreement shall be governed by and construed in accordance with
the laws of the State of California.
 
12. This Escrow Agreement shall be binding upon and inure to the benefit of
Seller, Purchaser, Escrow Agent and their respective successors, assigns and
legal representatives.
 
13. This Escrow Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof and shall not be modified or amended
without the express written consent of the parties hereto.  This Escrow
Agreement may be executed in counterparts.
 
14. All notices or other communications hereunder to either party shall be (i)
in writing and shall be deemed to be given or made (as the case may be) on the
earlier to occur of (a) actual receipt or (b) the third (3rd) business day after
deposit of both the original and copy as provided below in a regularly
maintained receptacle for the United States mail, by registered or certified
mail, return receipt requested, postage prepaid, addressed as provided
hereinafter, and (ii) addressed as set forth on the signature page of this
Escrow Agreement.  Notices and other communications may also be given by
overnight courier service or United States Express Mail, in which event, the
notice shall be deemed delivered on the next business day in the event overnight
courier service or United States Express Mail (in each case with next business
day delivery specified) is used.  The attorneys for Seller and Purchaser may
give notices and/or communications on behalf of their respective clients.
 
15. Except as defined herein, all capitalized terms used in this Escrow
Agreement shall have the meanings given to such terms in the Purchase Agreement.
 


 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
W-3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
above written.
 
SELLER:
 
 
CMP PHILLIPS ASSOCIATES, LLC
a California limited liability company
 
 
By: CMP Phillips SPE, Inc.,
a California corporation,
its manager
 
 
By: ___________________________
Michael D. McCarthy, its president
 
PURCHASER:
 
 
ROIC PHILLIPS RANCH, LLC
a Delaware limited liability company
 
 
By:___________________________
Name:
Title:
 
 
 
MCC PHILLIPS, LLC
a Delaware limited liability company
 
 
By:___________________________
Name: Michael D. McCarthy
Title: Managing Director
 
 







 [Signatures continue on following page.]
 
 
W-4

--------------------------------------------------------------------------------

 
ESCROW AGENT:


FIRST AMERICAN TITLE
INSURANCE COMPANY


By:___________________________
Name:_________________________
Title:__________________________




MCC Realty III, LLC hereby executes this Escrow Agreement solely for the purpose
of acknowledging and agreeing to the provisions contained in Paragraph 5 of this
Escrow Agreement.


MCC REALTY III, LLC


By: ________________________
Name:  Michael D. McCarthy
Title:    Manager




Address for Notices to Escrow Agent:

First American Title Insurance Company
777 S. Figueroa St., Suite 400
Los Angeles, California 90017
Attn:           Barbara Laffer




Address for Notices to Purchaser:
 
c/o Retail Opportunity Investments Corp.
3 Manhattanville Road, 2nd Floor
Purchase, New York 10577
Attn:           Richard Schoebel
 
Address for Notices to Seller:
 
c/o MCC Realty Management
9595 Wilshire Boulevard, Suite 214
Beverly Hills, California  90212
Attn:           Michael McCarthy
with a copy to:
with a copy to:
 
Sills Cummis & Gross, P.C.
One Rockefeller Plaza
New York, NY  10020
Attn:    Edwin Weinberg, Esq.
 
Resch Polster & Berger LLP
9200 Sunset Boulevard, 9th Floor
Los Angeles, California 90069
Attn: Real Estate Notices (RMR/NR)
 



 
W-5

--------------------------------------------------------------------------------

 
 
SCHEDULE “1.3”
 
PERSONAL PROPERTY
 




Premises                                                Personal Property


6-CD Village Loop Road                     Yogurt Machines
Tables and Chairs
Refrigeration systems
POS System


10 Village Loop Road                          Refrigeration systems


14-C Village Loop Road                      Cappuccino Machine
Coffee Dispensers & Supplies
Computer
POS System
Furniture, Chairs, Tables, etc.


 
Schedule "1.3"

--------------------------------------------------------------------------------

 


SCHEDULE “1.5”
 
SCHEDULE OF LEASES
 
1. Aim Mail Center
Lease dated June 7, 2006
Amendment No. 1 dated July 13, 2006
 
Oral Arrangements: Tenant is to pay what it can afford, balance owed to accrue



2. New Community Church
Lease dated July 20, 2004
Amendment No. 1 dated November 2, 2004
Lease Extension dated August 11, 2008
 
TI Allowance: Replacement of Carpet, New Door Sign. No dollar amounts were
assigned.  Bid/Proposal requires Landlord's approval



3. Sahara Café
Lease dated September 1, 2003
Assignment No. 1 dated May 12, 2004
Assignment No. 2 dated September 30, 2005
Oral Arrangements: Tenant is to pay $6,000 gross rent/month, balance owed to
accrue
TI Allowance: Remaining - $2,087.68


4. Ranch Liquor
Lease undated (Year 2004)
Guaranty of Lease, dated September 28, 2005
Assignment of Lease dated October 31, 2005
Option to Renew Letter dated April 28, 2009


5. Pro Nails and Spa
Lease dated June 22, 2004
Amendment No. 1 dated October 2004
Amendment No. 2 dated December 11, 2004
Sublease Agreement, dated September 25, 2007
Landlord's Consent to Sublease dated October 1, 2007
Landlord's Consent to Sublease No. 2 dated May 29, 2008
Oral Arrangements: Tenant is to pay $2,600 gross rent/month, balance owed to
accrue


6. Phillips Ranch Youth World
Lease undated
Options: Two (2) options, Five (5) years each


7. Precise Christian Academy
Lease dated January 5, 2009
Amendment No. 1 dated January 8, 2009
Oral Arrangements: Tenant is to pay what it can afford, balance owed to accrue


 
Schedule "1.5"

--------------------------------------------------------------------------------

 
8. Phillips Ranch Pharmacy
Lease dated April 22, 2005
Occupancy Notice dated August 6, 2005


9. ConocoPhillips
Ground Lease dated October 9, 1981
Option to Extend Letter dated December 10, 1991
Option to Extend Letter dated January 24, 1997
Option to Extend Letter dated January 29, 2002
Option to Extend Letter dated January 22, 2007
Indemnity Agreement dated October 22, 1992
Environmental Indemnity Agreement dated March 4, 1993
License Agreement dated February 1, 1994
License Agreement dated April 26, 1999
License Agreement dated October 19, 2007
Amendment to License Agreement dated February 25, 2009
Tenant has gone dark, still is to pay rent.
Tenant is to pay a CPI Increase annually in January


10. Casa Jimenez
Lease dated June 22, 2004
Options: One (1) option, Five (5) years


11. Angel's Animal Care
Lease dated February 11, 1997
Tenant is currently Month to Month
Oral Arrangements: Tenant is to pay $1,800 gross/month, balance does not accrue
for Tenant.


12. Lawrence Pirrone/State Farm
Lease dated July 7, 2004
Amendment No. 1 dated October 29, 2004
Confirmation of Option Letter dated October 12, 2005
Lease Extension dated June 18, 2008
Tenant is currently Month to Month.


13. Dr. Howard Glassman
Lease dated October 14, 2004
Amendment No. 1 dated December 13, 2004
Amendment No. 2 dated June 14, 2005


14. Elite Dental Specialties
Lease dated June 14, 2005
Oral Arrangements: Tenant is to pay what it can afford, balance to accrue


15. H&R Block
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
Lease dated May 31, 2006
Start Date Agreement dated June 16, 2006
Options: One (1) option, Five (5) years
Tenant has gone dark, is still to pay rent.


16. SuperWok
Lease dated June 23, 2004
Amendment No. 1 dated April 25, 2005
Amendment No. 2 dated October 30, 2006
Assignment No. 1 dated April 25, 2005
Assignment No. 2 dated November 8, 2006
Options: One (1) option, Five (5) years
Oral Arrangements: Tenant is to pay what it can afford, balance to accrue


17. Style Cuts
Lease dated November 1, 2004
Occupancy Notice dated April 28, 2005
Assignment of Lease dated August 25, 2005
Options: Two (2) options, Five (5) years each


18. Village Cleaners
Lease dated October 13, 2000
Assignment of Lease dated December 31, 2002
Assignment of Lease dated April 3, 2006
Tenant is to pay a CPI increase annually in November, floor of 4% and ceiling of
6%.
Options: Two (2) options, Five (5) years each


19. Blockbuster
Lease dated November 5, 2003
Amendment No. 1 dated November 11, 2004
Tenant currently is not paying rent.


20. Great Harvest
Lease dated July 31, 2009
Lease Guaranty dated July __, 2009
Promissory Note Secured by Security Agreement dated July 16, 2009
Security Agreement dated July 16, 2009
State and County UCC-1 Financing Statements
Occupancy Notice dated August 1, 2009
Occupancy Notice Amendment dated January 25, 2009
Amendment dated January 26, 2010
Leasing Commission: $5/rsf, as finally measured


21. Imperial Spa
Lease dated November 11, 2009
Occupancy Notice dated November 12, 2009
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
Leasing Commission: $5/rsf, as finally measured
Tenant Improvement Allowance: $50/rsf, as finally measured


22. Graziano's
Reciprocal Easement and Operating Agreement dated April 14, 1997
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_151.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_152.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_153.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_154.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_155.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_156.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_157.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_158.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_159.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_1510.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_1511.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_1512.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_1513.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_1514.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_1515.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
[sched_1516.jpg]
 
 
Schedule "1.5"

--------------------------------------------------------------------------------

 
SCHEDULE “1.6”
 
LIST OF ASSIGNABLE WARRANTIES AND GUARANTIES
 
Fluid Applied Reinforced Roofing Limited Warranty, Warranty No. 4255, dated
December 31, 2009, issued by Western Colloid S.C., Inc. to MCC Realty
Management, Inc.
 
Fluid Applied Reinforced Roofing Limited Warranty, Warranty No. 4256, dated
December 31, 2009, issued by Western Colloid S.C., Inc. to MCC Realty
Management, Inc.
 
 
 
 
 
 


 
Schedule "1.6"

--------------------------------------------------------------------------------

 
 
SCHEDULE “1.7”
 
LIST OF APPROVALS
 
Great Harvest is responsible to obtain all Approvals required for it to open,
based on its own applications. To Seller’s knowledge, the following are the
Approvals required by Great Harvest to open and the status of each:


1.  
CUP for liquor sales -- draft CUP (modified resolution delivered to ROI) has
been issued, and Great Harvest is waiting for final sign off from the Planning
Commissioner, per Planning Department Manager.  City Attorney is still reviewing
the draft CUP.  One of the conditions of use is for the parking lot to be paved
and striped.

2.  
Building permits – The application of Conex (Great Harvest’s general contractor)
for the final sign off from the building department has been submitted and is
subject to fire department sign-off.  In addition, handicap car parking lines
need to be painted in front of the store.

3.  
CUP for exterior sign -- City is reviewing Great Harvest’s sign request along
with the draft CUP.  In the City of Pomona, the maximum size of each letter is
18 inches , but Great Harvest is requesting 3 feet.  At this juncture, the two
choices are either to obtain a variance (possibly as a part of the CUP) to the
Pomona sign criteria or to install 18 inch signs.  Albertson’s sign was 48
inches.

4.  
Health Department – Great Harvest’s final application to the Health Department
is subject to fire department sign-off.

5.  
Fire Department -- final approval by the Fire Department is subject to Great
Harvest adding more fire extinguishers, adding emergency axes and installing
new, or fixing existing, sprinkler heads over an oven.  This was to be
accomplished last week, but Great Harvest is waiting for loan funding to do so.



Imperial Spa is responsible to obtain all Approvals required for it to open,
based on its own applications, which potentially include,  to Seller’s
knowledge, the following .  Note that no applications have yet been submitted
for any of these Approvals:


1.  
CUP for spa, sauna, exercise and massage

2.  
Zoning ordinance exception for spa, sauna, exercise and massage

3.  
Specific Plan amendment for spa, sauna, exercise and massage

4.  
CUP for signage

5.  
Exterior elevation planning department approval

6.  
Building permits

7.  
Health department approvals

8.  
Fire Department approvals



Seller has not yet obtained the following Approvals:


1.  
Proposed sign program

2.  
Remodel elevation and finishes

3.  
Paving

4.  
Traffic Signal

 
 
 
Schedule "1.7"

--------------------------------------------------------------------------------

 
 
5.  
Youth World exterior work

 
 
Schedule "1.7"

--------------------------------------------------------------------------------

 
SCHEDULE “1.8”

 
LIST OF CONTRACTS
 
Vendor
Date of Contract
Service
Remarks
Amtech Elevator
Services
2/10/2009
Elevator maintenance
Expired 12/31/2009,
month to month
thereafter
Amtech Lighting
Services
1/14/2009
Lighting maintenance
and repair
Expired 12/31/2009,
month to month
thereafter
C&G Acosta Services
12/1/2006
Janitorial maintenance
and day porter
services at Phillips
Ranch Center
Month to month
C&G Acosta Services
12/1/2006
Janitorial maintenance
at Phillips Ranch Center
Professional Building
Month to month
Cleanscape Services
11/3/2005
Pressure washing and
sweeping
Month to month
Hook Private Security
2/10/2009
Security services
Expires 6/21/2010 but
terminable with 30 days
notice
Valley Crest
Landscape
Maintenance
12/9/2008
Landscape
maintenance
Expired 12/31/2009,
month to month
thereafter
Weatherite
1/14/2009
HVAC preventative
maintenance
Expired 12/31/2009,
month to month
thereafter
Burtec Waste
Industries
Seller represents no
written agreement
exists
Trash collection 2-3
days per week
$1,086.21 payable to
vendor every month
Month to month
Terminix
Seller represents no
written agreement
exists
Pest control services
(insects, only; no
rodents) performed
every other month
$79 payable to vendor
every other month
Month to month





 
Schedule "1.8"

--------------------------------------------------------------------------------

 
 
SCHEDULE “3.1”
 
CATEGORIES OF PROPERTY DOCUMENTS
 
1
Current rent roll
2
Copies of all lease agreements, including amendments, side letters and
modifications
3
Lease abstracts
4
Tenant sales reports for the past three years and current YTD
5
Income and expense reports for the past three years and current YTD
6
Current annual operating budget
7
Current account receivables and delinquency report
   
8
Most recent expense reconciliations for CAM, insurance and real estate tax
9
Current tenant invoices for CAM, insurance and real estate tax
10
Real estate tax bills for the past three years and current year
11
Complete copies of all service provider contracts
12
Contact information for coordinating site visits and gaining access to the
property
   
Tenant Information
13
Copies of option agreements, rights of first offer, rights of refusal and
similar agreements
14
Summary of exclusives, co-tenancy clauses, exclusions, kick-outs and termination
rights
15
Current billing addresses for each tenant
16
Schedule of security deposits
17
Prepaid rent report
18
Schedule of outstanding tenant improvement allowances and unpaid leasing
commissions
19
Schedule of concessions including TI's, free rent, lease buyouts, etc.
20
Access to all tenant correspondence (originated by both tenant and landlord)
   
Property Operations
21
Occupancy reports for the past three years
22
Warranty and guarantee information on building systems
23
Current insurance policies and bills (for P&C, liability, flood and any other)
24
Insurance certificates (for all insurance required for property and tenants)
25
Insurance loss runs for the past 36-month period (P&C and liability)
26
Other income report (e.g. vending, telephones, fees, utility overtime, storage,
etc.)
27
Real estate tax appeals (correspondence, settlement agreement, abatements, etc.)
28
Copies of any licenses and permits required to operate the property
29
Tenant ledger for the past six months
30
Summary of utilities including meter numbers and location
   
Property Information
31
Copies of reciprocal-use easements and restriction agreements
32
Complete copies of ground lease documents
33
Certificates of occupancy
34
Copies of surveys, Alta standard site plan, maps and subdivision plats
35
Most recent title report
36
Flood hazard designation and certificates
37
Summary of building systems, including HVAC, sprinklers, fire safety, security,
etc
38
Itemized list of personal property
39
Capital Spending Details/Breakdown for the prior 24 months

 
 
Schedule "3.1"

--------------------------------------------------------------------------------

 
40
Copies of zoning approvals, applications and variances
41
Inspection reports and certificates
   
Property Contracts
42
Property management and leasing brokerage agreements
43
Copies of owners' association documents
44
Any governmental agreements (state, county and city)
   
Property Reports
45
Environmental reports including any remediation and maintenance programs, NFA
letters, etc.
46
Geotechnical reports
47
Property condition/engineering reports
48
ADA compliance reports
   
Leasing/Marketing
49
Information pertaining to pending lease deals
50
Current leasing report
51
Digital photos of the property and marketing materials
   
Legal
52
Historic, current and pending litigation
53
Outstanding judgments
   
Financing
54
Existing loan documents
   
Post Closing
55
General ledger for current YTD through closing
56
Copies of invoices for tenant reconciliations
57
Original lease documents
58
Complete tenant files, including correspondence
59
Plans and specifications for major capital repairs or tenant improvements
60
As-built architectural plans
61
Plans and specifications for original development of property
62
Engineering drawings
   



 
Schedule "3.1"

--------------------------------------------------------------------------------

 
 
SCHEDULE “4.1”
 
PRO FORMA POLICY
 
[see attached pages]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
[image002.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[image004.jpg]
 
 

--------------------------------------------------------------------------------

 
[image006.jpg]
[image008.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image010.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[image012.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image014.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[image016.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image018.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[image020.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image022.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[image024.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[image026.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image028.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[image030.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image032.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image034.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[image036.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[image038.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image040.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[image042.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image044.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[image046.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image048.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[image050.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image052.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[image054.jpg]
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

[image056.jpg]
 
 
 
 
Schedule "4.1"

--------------------------------------------------------------------------------

 
SCHEDULE “4.1-A”


TITLE COMMITMENT REQUIREMENTS
 
[sched_41a1.jpg]
 
 
Schedule "4.1-A"

--------------------------------------------------------------------------------

 
[sched_41a2.jpg]
 
 
Schedule "4.1-A"

--------------------------------------------------------------------------------

 
[sched_41a3.jpg]

 
 
Schedule "4.1-A"

--------------------------------------------------------------------------------

 
 SCHEDULE “8.1.9(C)-1”
 
TENANT CLAIMS
 
1.  
Great Harvest loan advances are behind, and Great Harvest claims Seller is at
fault.  Seller had been requesting loan balancing and proper loan draws with
supporting documentation.

2.  
Precise Christian Academy claims that utility prorations may not have been
properly allocated and that the 2009 CAM reimbursements should not have been
offset by unpaid utility bills.

3.  
Youth World claims that its building needs a new roof and general updating,
including possibly HVAC work.

4.  
Liquor Store claims its water bill is too high, and believes that someone else
is using its water.

 
 
 
 
 
Schedule "8.1.9(C)-1"

--------------------------------------------------------------------------------

 
 
SCHEDULE “8.1.9(C)-2”
 
SELLER DISCLOSURES
 
The aged receivables report attached hereto as a part of Schedule “1.5” is dated
as of January 19, 2010 and not the date of this Agreement due to a software
problem that Seller is experiencing as of the date of this Agreement. Seller is
therefore unable to update such aged receivables report.  Seller has no
knowledge of any material difference between the January 19, 2010 aged
receivables report and the payment and arrears status of Tenants as of the date
of this Agreement, except that Sahara Café paid $5,000 out of the $6,000 owed.


Great Harvest has a history of submitting loan draws which require line-item
balancing, thus delaying payment by Landlord.  Great Harvest's opening has been
delayed as the result of delayed loan advances.


Imperial Spa is 45 to 60 days behind its zoning approval schedule as called for
in its lease.  Imperial Spa has requested that it be permitted to pay its first
month of rent and security deposit at the end of February (but no approval of
such request has been granted by Seller).


New Community Church may continue to dispute, and not pay, the utility pro
rations for its shared meter.
 
 
 
 
Schedule "8.1.9(C)-2"

--------------------------------------------------------------------------------

 
SCHEDULE “8.1.10”
 
CONNECTION CHARGES
 


 
The connection fee for the gas line to 10 Village Loop, in the amount of
$4,718.08, has not been paid.
 
 
 
 
 
 
Schedule "8.1.10"

--------------------------------------------------------------------------------

 
 
SCHEDULE “8.1.11”
 
LIST OF PENDING LITIGATION
 
None.
 
 
 
 
 
 
Schedule "8.1.11"

--------------------------------------------------------------------------------

 
 
SCHEDULE “8.1.14”
 
LIST OF ENVIRONMENTAL REPORTS
 
10/9/1991
Preliminary Report of Soil
Sampling Activities
Alton
Geoscience
PR_ ConocoPhillips Preliminary
Report of Soil Sampling 10-9-
Yes
8/31/1992
Intitial Site Assessment
Alton
Geoscience
PR_ ConocoPhillips Initial Site
Assessment Report 8-31-92
Yes
7/29/1994
Supplementary Site
Assessment Report
Alton
Geoscience
PR_ ConocoPhillips
Supplementary Site Assessment
Report 7-29
Yes
9/20/1995
Letter From Lamar
Companies to Ranch
Center Properties
Lamar
Companies
PR_ Village Cleaners PCE
Contamination Report 9-20-95
Yes
9/10/1996
Underground Storage
Tank Closure Report
Alton
Geoscience
PR_ ConocoPhillips Underground
Storage Tank Closure Report 9
Yes
9/30/1996
Supplementary Site
Assessment Report
Alton
Geoscience
PR_ ConocoPhillips
Supplementary Site Assessment
Report 9-30
Yes
5/4/1998
Letter From Los Angeles
Regional Water Quality
Control Board to Phillips
Village Associates L.P.
Cal/EPA
1998Letter
No
5/1/2001
Second Quarter 2002 Fluid
Level Monitoring and
Groundwater Sampling Report
TRC
2002-05-01 Second Quarter 2002
Fluid Level Monitoring and GW
Sampling Report
No
2/7/2002
First Quarter 2002 Fluid
Level Monitoring and
Groundwater Sampling
Report
TRC
february 2002 report
No
4/30/2002
Site Quarterly Report,
January 1 - March 31,
2002
TRC
2002-04-30 Site Quarterly Report
Jan-Mar 2002
No
4/30/2002
Site Quarterly Report
TRC
april2002report
No
7/15/2002
Site Quarterly Report
TRC
july2002report
No
10/4/2002
Phase I Environmental
Site Assessment
Kleinfelder,
Inc
PR_ Phase I Environmental Site
Assessment 10-4-02
Yes
10/31/2002
Site Quarterly Report,
July 1 -September 30,
2002
TRC
2002-10-31 Site Quarterly Report
Jul-Sep 2002
No
12/12/2002
Letter Regarding
Supplemental
Environmental
Information File Reviews
and Pipe Removal
Kleinfelder,
Inc
PR_ Village Cleaners
Supplemental Environmental
Information
Yes
1/15/2003
Site Quarterly Report,
October 1 -December 31,
2002
TRC
2003-01-15 Site Quarterly Report
Oct-Dec 2002
No
4/15/2003
Site Quarterly Report,
January 1 - March 31, 2003
TRC
2003-04-15 Site Quarterly Report
Jan-Mar 2003
No

 
 
Schedule "8.1.14"

--------------------------------------------------------------------------------

 
7/15/2003
Site Quarterly Report,
April 1 - June 30, 2003
TRC
2003-07-15 Site Quarterly Report
Apr-Jun 2003
No
10/15/2003
Site Quarterly Report,
July 1 - September 30,
2003
TRC
2003-10-15 Site Quarterly Report
Jul-Sep 2003
No
1/30/2004
Site Quarterly Report,
October 1 - December
31, 2003
TRC
2004-01-30 Site Quarterly Report
Oct-Dec 2003
No
4/30/2004
Site Quarterly Report,
January 1 - March 31,
2004
TRC
2004-04-30 Site Quarterly Report
Jan-Mar 2004
No
5/17/2004
Phase I Environmental
Site Assessment
AEI
Consultants
PR_ Phase I Environmental Site
Assessment 5-17-04
Yes
7/15/2004
Site Quarterly Report,
April 1 - June 30, 2004
TRC
2004-07-15 Site Quarterly Report
Apr-Jun 2004
No
1/17/2005
Site Quarterly Report,
October 1 - December
31, 2004
TRC
2005-01-17 Site Quarterly Report
Oct-Dec 2004
No
4/15/2005
Site Quarterly Report,
January 1 - March 31,
2005
TRC
2005-04-15 Site Quarterly Report
Jan-Mar 2005
No
4/19/2005
Asbestos-Containing
Materials Operations and
Maintenance Program
Property
Solutions
20053532ACMO&M
No
6/9/2005
Phase I Environmental
Site Assessment
Property
Solutions
20051337 Final
No
10/14/2005
Site Quarterly Report,
July 1 - September 30,
2005
TRC
2005-10-14 Site Quarterly Report
Jul-Sep 2005
No
1/31/2006
Site Quarterly Report,
October 1 - December
31, 2005
TRC
2006-01-31 Site Quarterly Report
Oct-Dec 2005
No
4/14/2006
Site Quarterly Report
January 1 - March 31,
2006
TRC
2006-04-14 Site Quarterly Report
Jan-Mar 2006
No
7/14/2006
Site Quarterly Report
April 1 - June 30, 2006
TRC
2006-07-14 Site Quarterly Report
Apr-Jun 2006
No
10/9/2006
Site Quarterly Report,
July 1 - September 30,
2006
TRC
2006-10-09 Site Quarterly Report
Jul-Sep 2006
No
1/9/2007
Site Quarterly Report,
October 1 - December
31, 2006
TRC
2007-01-09 Site Quarterly Report
Oct-Dec 2006
No
4/13/2007
Site Quarterly Report
January 1 - March
TRC
2007-04-13 Site Quarterly Report
Jan-Mar 2007
No
7/12/2007
Site Quarterly Report
January 1 - March 31,
2007
TRC
2007-07-12 Site Quarterly Report
Jan-Mar 2007
No
10/10/2007
Site Quarterly Report,
July 1 - September 30,
2007
TRC
2007-10-10 Site Quarterly Report
Jul-Sep 2007
No

 
 
Schedule "8.1.14"

--------------------------------------------------------------------------------

 
 
1/14/2008
Fourth Quarter 2007 Site
Status Report
Delta
2008-01-14 Fourth Quarter 2007
Site Status Report
No
4/8/2008
First Quarter 2008 Site
Status Report
Delta
2008-04-08 First Quarter 2008
Site Status Report
No
7/11/2008
Second Quarter 2008 Site
Status Report
Delta
2008-07-11 Second Quarter 2008
Site Status Report
No
10/14/2008
Third Quarter 2008 Site
Status Report
Delta
2008-10-14 Thrid Quarter 2008
Site Status Report
No
12/1/2008
Quarterly Monitoring
Report October -
December 2008
TRC
2008-12-01 Quarterly Monitoring
Report Oct-Dec 2008
No
4/15/2009
First Quarter 2009 Site
Status Report
Delta
2009-04-15 First Quarter 2009
Site Status Report
No
7/15/2009
Second Quarter 2009 Site
Status Report
Delta
2009-07-15 Second Quarter 2009
Site Status Report
Yes
10/27/1992
Indemnity Agreement
Unocal
 
Yes
2/24/1997
Request For Closure
Alton Geoscience
 
Yes
8/14/1997
Response To CRWQCB
Alton Geoscience
 
Yes
3/31/1998
Response To Regional
Water Quality Control
Board (RWQCB)
Alton Geoscience
 
Yes
9/4/1998
Soil Sampling Report For
Tank Top Upgrade
Product Line And
Dispenser Replacement
Alton Geoscience
 
Yes
2/21/2000
Supplementary Site
Assessment Report, 76
Station 6734, 16 Village
Loop Road
TRC Alton Geoscience
Yes
10/13/2000
Groundwater Pumpout
Report, 76 Station 6734,
16 Village Loop Road
TRC Alton Geoscience
Yes
12/30/2003
File Reviews, Fire Station
#188, 18 Village Loop
Road, Pomona, California
URS
 
Yes



 
Schedule "8.1.14"

--------------------------------------------------------------------------------

 
 
SCHEDULE “8.1.19”
 
PENDING TAX APPEALS
 
APPLICATION FOR CHANGED ASSESSMENT 2009/10 (APPLICATION NUMBER 2009
002252) SUBMITTED BY ROBERT KATKOWSKI OF MCC REALTY MANAGEMENT, INC. TO THE
COUNTY OF LOS ANGELES ASSESSMENT APPEALS BOARD ON JULY 24, 2009.
 
 
 
 
 
 
 
Schedule "8.1.19"

--------------------------------------------------------------------------------

 
SCHEDULE “8.1.26”
 
LOAN DOCUMENTS
 
1. Promissory Note in the principal amount of $18,500,000.00 given by Seller to
CIBC Inc. (“CIBC”), dated June 24, 2005
 
2. Assignment of Leases and Rents given by Seller to CIBC dated June 24, 2005
and recorded on June 27, 2005 as Instrument No. 05-1504021 of the Official
Records of Los Angeles County, California
 
3. Cash Management Agreement among Seller, CIBC and MCC Realty Management, Inc.
dated June 24, 2005
 
4. Certificate (Lease Form) given by Seller to CIBC dated June 24, 2005
 
5. Clearing Bank Instruction Letter from Seller and MCC Realty Management, Inc.
to East West Bank
 
6. Closing Certificate given by Seller to CIBC dated June 24, 2005
 
7. Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing given by Seller, as borrower, to First American Title Insurance Company,
as trustee, for the benefit of CIBC, dated June 24, 2005 and recorded on June
27, 2005 as Instrument No. 05-1504021 in the Official Records of Los Angeles
County, California
 
8. Escrow Agreement between Winston & Strawn LLP and First American Title
Insurance Company dated June 22, 2005
 
9. Certification of Taxpayer Identification Number and Non-Foreign Status given
by Seller to CIBC dated June 24, 2005
 
10. Hazardous Substances Indemnity Agreement executed by Seller and Michael D.
McCarthy in favor of CIBC dated June 24, 2005
 
11. Indemnity and Guaranty Agreement executed by Michael D. McCarthy in favor of
CIBC dated June 24, 2005
 
12. Manager’s Subordination Agreement executed by MCC Realty Management, Inc. in
favor of CIBC dated June 24, 2005
 
13. UCC Financing Statement naming Seller as debtor and CIBC as secured party,
filed with the California Secretary of State on June 29, 2005 as Instrument No.
05-7032402982
 
14. UCC Financing Statement naming Seller as debtor and CIBC as secured party,
filed with the Delaware Department of State on June 29, 2005 as Filing No.
5199848 4
 
 
Schedule "8.1.26"

--------------------------------------------------------------------------------

 
15. UCC Financing Statement naming Seller as debtor and CIBC as secured party,
recorded on June 28, 2005 as Instrument No. 05-1516402 in the Official Records
of Los Angeles County, California
 
16. Agreement Regarding Possible Note Purchase or Discounted Payoff dated
effective as of October 28, 2009, among Seller, Michael D. McCarthy and Bank of
America, N.A. (successor by merger to LaSalle Bank National Association), as
Trustee for the Registered Holders of J.P. Morgan Chase Commercial Mortgage
Securities Corp. Commercial Mortgage Pass-Through Certificates, Series
2005-CIBC12.
 
 
Schedule "8.1.26"

--------------------------------------------------------------------------------

 
SCHEDULE “8.1.27”
 
GH LOAN DOCUMENTS
 
Promissory Note Secured by Security Agreement, dated July 16, 2006, among
Manisa, Inc., Jay J. Suh and Yang Suk Ha, collectively as borrower, and Seller,
as lender;
 
Security Agreement, dated July 16, 2009, among Manisa, Inc., Jay J. Suh and Yang
Suk Ha, collectively as borrower, and CMP Phillips Associates, LLC, as secured
party; and
 
UCC-1 Fixture Filing, recorded on January 21, 2010, as Instrument No.
2010-0086354, in the Office of the County Recorder of Los Angeles County,
California
 
UCC Financing Statement, filed with the California Secretary of State on January
21, 2010 under Filing Number 10-7220588033
 
 
 
 
 
 
 
Schedule "8.1.27"

--------------------------------------------------------------------------------

 
SCHEDULE “8.1.28”
 
GRAZIANO SIGNAGE DISCLOSURES
 
Graziano’s owns its own real property, building and sign, which are not part of
the Property.  Graziano's is  a party to the REA with Seller.


Seller and Graziano’s have recently come to an oral understanding with respect
to the sign which Graziano’s owns and which is on Graziano’s property, which
understanding has not yet been reduced to a written amendment to the REA.   Such
understanding includes the following:


1.  
Seller shall install a new sign on Graziano's property,  in the location that is
now used by Graziano’s sign and at Seller’s sole cost and expense, to service
not just Graziano's property but also the Property

2.  
 Seller shall cause the electric metering of the new sign to be connected to the
common area meter.

3.  
Graziano’s shall have the top sign panel on such new sign. Seller shall pay for
the cost of fabricating and installing such panel.

4.  
Graziano’s will have a position on any monument sign that Seller may install on
the Property.



 
 
 
 
 
 
 
Schedule "8.1.28"

--------------------------------------------------------------------------------

 
SCHEDULE “8.1.29”
 
FINANCIAL STATEMENTS
 
[see attached pages]
 


 
 
 
 
 
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

[sched_81291.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81292.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81293.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81294.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81295.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81296.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81297.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81298.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_81299.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_812910.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_812911.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
[sched_812912.jpg]
 
 
Schedule "8.1.29"

--------------------------------------------------------------------------------

 
 
 
PURCHASE AND SALE AGREEMENT
 
BY AND BETWEEN
 
CMP PHILLIPS ASSOCIATES, LLC, and
 
MCC PHILLIPS, LLC
 
as Seller,
 
and
 
ROIC PHILLIPS RANCH, LLC
 
as Purchaser
 
Dated: February 2, 2010
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
PAGE

SECTION 1.
AGREEMENT OF PURCHASE AND SALE 
1

SECTION 2.
THE PURCHASE PRICE 
3

SECTION 3.
INSPECTION PERIOD 
3

SECTION 4.
TITLE 
4

SECTION 5.
CLOSING DATE 
5

SECTION 6.
SATISFACTION OF LIENS 
5

SECTION 7.
GREAT HARVEST MARKET LOAN 
5

SECTION 8.
REPRESENTATIONS, WARRANTIES AND COVENANTS 
6

SECTION 9.
COVENANTS: PENDING TAX APPEAL; GH LOAN DOCUMENTS
16

SECTION 10.
CONDITIONS TO OBLIGATIONS TO CLOSE
17

SECTION 11.
CLOSING DOCUMENTS
18

SECTION 12.
BROKERAGE
22

SECTION 13.
NOTICES
22

SECTION 14.
PRORATIONS AND COSTS
23

SECTION 15.
DAMAGE OR DESTRUCTION PRIOR TO CLOSING AND CONDEMNATION
27

SECTION 16.
REPORTING REQUIREMENTS
28

SECTION 17.
MISCELLANEOUS
28

 
 
i

--------------------------------------------------------------------------------

 


EXHIBITS:
 
Exhibit A
Description of Land

Exhibit B
GH Loan Estoppel Certificate

Exhibit C
Form of Grant Deed

Exhibit D
Assignment and Assumption of Leases

Exhibit E
Tenant Notice Letter

Exhibit F
Bill of Sale

Exhibit G
Assignment of Warranties, Approvals and Intangibles

Exhibit H
Assignment of Unocal Indemnity

Exhibit H-1
Conoco Estoppel Certificate and Consent re: Unocal Indemnity

Exhibit H-2
Conoco Estoppel Certificate and Consent re: License Agreement

Exhibit I
[Intentionally Omitted]

Exhibit J-1
Allonge to GH Note

Exhibit J-2
Assignment and Assumption of GH Loan Documents

Exhibit K
Assignment and Assumption of Contracts

Exhibit L
Vendor Notice Letter

Exhibit M
Owner’s Affidavit and Gap Indemnity

Exhibit N
Management Services Agreement

Exhibit O
Non-Exclusive Leasing Agreement

Exhibit P
Form of Operating Agreement

Exhibit Q
Assignment of Pending Tax Appeal

Exhibit R
Blockbuster Lease Amendment

Exhibit S
Tenant Estoppel Certificate

Exhibit T
REA Estoppel Certificate

Exhibit U
ConocoPhillips Notice Letter

Exhibit V
REA Party Notice Letter

Exhibit W
Holdback Agreement



 
SCHEDULES:
 
Schedule “1.3”
Personal Property

Schedule “1.5”
Schedule of Leases, Rent Roll and Aged Receivables Report

Schedule “1.6”
List of Assignable Warranties and Guaranties

Schedule “1.7”
List of Approvals

Schedule “1.8”
List of Agreements

Schedule “3.1”
Property Documents

Schedule “4.1”
Pro Forma Policy

Schedule “4.1-A”
Title Commitment Requirements

Schedule “8.1.9(c)-1”
Tenant Claims

Schedule “8.1.9(c)-2”
Seller Disclosures

Schedule “8.1.10”
Connection Charges

Schedule “8.1.11”
List of Pending Litigation and Governmental Investigators

Schedule “8.1.14”
List of Environmental Reports

Schedule “8.1.19”
Pending Tax Appeal

Schedule “8.1.26”
Loan Documents

 
 
ii

--------------------------------------------------------------------------------

 
Schedule “8.1.27”
GH Loan Documents

Schedule “8.1.28”
Graziano Sigange Disclosures

Schedule “8.1.29
Financial Statements




 
 
 
 
 
 
 iii

--------------------------------------------------------------------------------
